Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

CONSOLIDATED CONTAINER HOLDINGS LLC,

 

CONSOLIDATED CONTAINER COMPANY LLC,

 

VARIOUS BANKS,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

Dated as of May 20, 2004

 

--------------------------------------------------------------------------------

 

$265,000,000

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

   Amount and Terms of Credit    1

1.01

   The Commitments    1

1.02

   Minimum Amount of Each Borrowing    3

1.03

   Notice of Borrowing    3

1.04

   Disbursement of Funds    3

1.05

   Notes    4

1.06

   Conversions    5

1.07

   Pro Rata Borrowings    6

1.08

   Interest    6

1.09

   Interest Periods    7

1.10

   Increased Costs, Illegality, etc.    8

1.11

   Compensation    10

1.12

   Change of Lending Office    10

1.13

   Replacement of Banks    11

1.14

   Limitations on Additional Amounts, etc.    11

SECTION 2.

   Letters of Credit    12

2.01

   Letters of Credit    12

2.02

   Letter of Credit Requests    13

2.03

   Letter of Credit Participations    14

2.04

   Agreement to Repay Letter of Credit Drawings    16

2.05

   Increased Costs    17

2.06

   Minimum Stated Amount    18

SECTION 3.

   Commitment Commission; Fees; Reductions of Commitment    18

3.01

   Fees    18

3.02

   Voluntary Termination of Total Unutilized Revolving Commitment    19

3.03

   Mandatory Reduction of Commitments    19

SECTION 4.

   Prepayments; Payments; Taxes    20

4.01

   Voluntary Prepayments    20

4.02

   Mandatory Repayments and Commitment Reductions    20

4.03

   Method and Place of Payment    25

4.04

   Net Payments; Taxes    25

SECTION 5.

   Conditions Precedent to Initial Borrowing Date    27

5.01

   Execution of Agreement; Notes    27

5.02

   No Default; Representations and Warranties    27

5.03

   Officer’s Certificate    27

5.04

   Opinions of Counsel    28

5.05

   Corporate Documents; Proceedings    28

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

5.06

   Plans; Shareholders’ Agreements; Management Agreements; Employment
Agreements; Collective Bargaining Agreements; Debt Agreements; Affiliate
Contracts; Tax Sharing Agreements and Material Contracts    28

5.07

   Consummation of the Transaction    30

5.08

   Pledge Agreement    31

5.09

   Security Agreement    31

5.10

   Subsidiary Guaranty    32

5.11

   Material Adverse Change, etc.    32

5.12

   Litigation    32

5.13

   Fees, etc.    32

5.14

   Insurance    32

5.15

   Approvals    32

5.16

   Financial Statements; Pro Forma Financials; Projections    33

5.17

   Mortgage; Title Insurance; Surveys; etc.    33

5.18

   Compliance With Senior Subordinated Note Documents    34

5.19

   Ratings    34

SECTION 6.

   Conditions Precedent to All Credit Events    34

6.01

   No Default; Representations and Warranties    34

6.02

   Notice of Borrowing; Letter of Credit Request    34

SECTION 7.

   Representations and Warranties    34

7.01

   Status    35

7.02

   Power and Authority    35

7.03

   No Violation    35

7.04

   Governmental Approvals    35

7.05

   Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.    36

7.06

   Litigation    37

7.07

   True and Complete Disclosure    37

7.08

   Use of Proceeds; Margin Regulations    37

7.09

   Tax Returns and Payments    38

7.10

   ERISA    38

7.11

   The Security Documents    38

7.12

   Properties    39

7.13

   Capitalization    39

7.14

   Subsidiaries    40

7.15

   Compliance with Statutes, etc.    40

7.16

   Investment Company Act    40

7.17

   Public Utility Holding Company Act    40

7.18

   Environmental Matters    40

7.19

   Labor Relations    41

7.20

   Patents, Licenses, Franchises and Formulas    41

7.21

   Indebtedness    41

7.22

   Senior Subordinated Notes    41

7.23

   Representations and Warranties in Documents    41

 

(ii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

7.24

   Special Purpose Corporation    42

7.25

   Insurance    42

SECTION 8.

   Affirmative Covenants    42

8.01

   Information Covenants    42

8.02

   Books, Records and Inspections    45

8.03

   Maintenance of Property; Insurance    45

8.04

   Franchises    46

8.05

   Compliance with Statutes, etc.    46

8.06

   Compliance with Environmental Laws    46

8.07

   ERISA    47

8.08

   End of Fiscal Years; Fiscal Quarters    47

8.09

   Performance of Obligations    47

8.10

   Payment of Taxes    47

8.11

   Additional Mortgages; Further Assurances    48

8.12

   Foreign Subsidiaries Security    49

8.13

   Ownership of Subsidiaries    49

8.14

   Permitted Acquisitions    50

8.15

   Interest Rate Protection Agreements    51

8.16

   Use of Proceeds    51

8.17

   PIK Preferred Equity    51

SECTION 9.

   Negative Covenants    51

9.01

   Liens    51

9.02

   Consolidation, Merger, Sale of Assets, etc.    54

9.03

   Dividends    56

9.04

   Indebtedness    57

9.05

   Advances, Investments, Loans, Purchase of Assets    60

9.06

   Transactions with Affiliates    62

9.07

   Maximum Capital Expenditures    63

9.08

   Maximum First Lien Leverage Ratio    64

9.09

   Maximum Secured Leverage Ratio    64

9.10

   Interest Coverage Ratio    65

9.11

   Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc.    65

9.12

   Limitation on Certain Restrictions on Subsidiaries    67

9.13

   Limitation on Issuance of Equity    67

9.14

   Business    68

9.15

   Limitation on the Creation of Subsidiaries    68

9.16

   Designated Senior Debt    68

9.17

   Multiemployer Pension Plans    69

SECTION 10.

   Events of Default    69

10.01

   Payments    69

10.02

   Representations, etc.    69

 

(iii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

10.03

   Covenants    69

10.04

   Default Under Other Agreements    69

10.05

   Bankruptcy, etc.    70

10.06

   ERISA    70

10.07

   Security Documents    70

10.08

   Guaranties    71

10.09

   Judgments    71

10.10

   Change of Control    71

SECTION 11.

   Definitions and Accounting Terms    72

11.01

   Defined Terms    72

SECTION 12.

   The Administrative Agent    99

12.01

   Appointment    99

12.02

   Nature of Duties    100

12.03

   Lack of Reliance on the Administrative Agent    100

12.04

   Certain Rights of the Administrative Agent    100

12.05

   Reliance    101

12.06

   Indemnification    101

12.07

   The Administrative Agent in its Individual Capacity    101

12.08

   Holders    102

12.09

   Resignation by the Administrative Agent    102

SECTION 13.

   Holdings Guaranty    103

13.01

   The Holdings Guaranty    103

13.02

   Bankruptcy    103

13.03

   Nature of Liability    103

13.04

   Guaranty Absolute    104

13.05

   Independent Obligation    104

13.06

   Authorization    104

13.07

   Reliance    105

13.08

   Subordination    105

13.09

   Waiver    105

13.10

   Guaranty Continuing    107

13.11

   Binding Nature of Guaranties    107

13.12

   Judgments Binding    107

SECTION 14.

   Miscellaneous    107

14.01

   Payment of Expenses, etc.    107

14.02

   Right of Setoff    108

14.03

   Notices    109

14.04

   Benefit of Agreement    109

14.05

   No Waiver; Remedies Cumulative    111

14.06

   Payments Pro Rata    112

14.07

   Calculations; Computations    112

 

(iv)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

14.08

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    113

14.09

   Counterparts    113

14.10

   Effectiveness    114

14.11

   Headings Descriptive    114

14.12

   Amendment or Waiver    114

14.13

   Confidentiality    116

14.14

   Register    116

14.15

   USA Patriot Act    117

14.16

   Termination of Existing Credit Agreement    117

14.17

   Post-Closing Actions    117

SCHEDULE I

   Commitments     

SCHEDULE II

   Bank Addresses     

SCHEDULE III

   Insurance     

SCHEDULE IV

   Restrictive Provisions     

SCHEDULE V

   Real Property     

SCHEDULE VI

   Existing Letters of Credit     

SCHEDULE VII

   Convertible Securities, Options or Rights     

SCHEDULE VIII

   Subsidiaries     

SCHEDULE IX

   Existing Indebtedness     

SCHEDULE X

   Existing Liens     

SCHEDULE XI

   Permitted Affiliate Transactions     

SCHEDULE XII

   Existing Investments     

SCHEDULE XIII

   Existing Dividend Requirements     

EXHIBIT A

   Form of Notice of Borrowing     

EXHIBIT B-1

   Form of Term Note     

EXHIBIT B-2

   Form of Revolving Note     

EXHIBIT B-3

   Form of Swingline Note     

EXHIBIT C

   Form of Letter of Credit Request     

EXHIBIT D

   Form of Section 4.04(b)(ii) Certificate     

EXHIBIT E

   Form of Opinion of Alston & Bird     

EXHIBIT F

   Form of Officers’ Certificate     

EXHIBIT G

   Form of Shareholder Subordinated Note     

EXHIBIT H-1

   Form of Pledge Agreement     

EXHIBIT H-2

   Form of Mexican Pledge Agreement     

EXHIBIT H-3

   Form of Mexican Equity Quota Pledge Agreement     

EXHIBIT I

   Form of Security Agreement     

EXHIBIT J

   Form of Subsidiary Guaranty     

EXHIBIT K

   Form of Intercompany Note     

EXHIBIT L

   Form of Assignment and Assumption Agreement     

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 20, 2004 among CONSOLIDATED CONTAINER HOLDINGS
LLC, a Delaware limited liability company (“Holdings”), CONSOLIDATED CONTAINER
COMPANY LLC, a Delaware limited liability company (the “Borrower”), the Banks
party hereto from time to time and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent (all capitalized terms used herein and defined in Section
11 are used herein as therein defined).

 

W I T N E S S E T H :

 

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Banks are willing to make available to the Borrower the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1. Amount and Terms of Credit.

 

1.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein, each Bank with a Term Loan Commitment severally agrees to make on the
Initial Borrowing Date a term loan or term loans (each a “Term Loan” and
collectively, the “Term Loans”) to the Borrower, which Term Loans shall (i) at
the option of the Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or Eurodollar Loans, provided that all Term Loans shall
initially be made as Base Rate Loans, (ii) be made and maintained in Dollars and
(iii) not exceed for any Bank, in initial aggregate principal amount, that
amount which equals the Term Loan Commitment of such Bank at the time of
incurrence thereof (before giving effect to any reductions thereto on such date
pursuant to Section 3.03(a)). Once repaid, Term Loans incurred hereunder may not
be reborrowed.

 

(b) Subject to and upon the terms and conditions set forth herein, each Bank
with a Revolving Loan Commitment severally agrees to make at any time and from
time to time on or after the Initial Borrowing Date and prior to the Revolving
Loan Maturity Date, a loan or loans (each a “Revolving Loan” and collectively
the “Revolving Loans”) which Revolving Loans (i) shall be made and maintained in
Dollars, (ii) at the option of the Borrower, be incurred and maintained as,
and/or converted into, Base Rate Loans or Eurodollar Loans, (iii) may be repaid
and reborrowed in accordance with the provisions hereof and (iv) shall not
exceed for any Bank at the time of the making of any such Revolving Loans that
aggregate principal amount which, when added to the sum of (I) the aggregate
principal amount of all other Revolving Loans then outstanding from such Bank
and (II) the product of (A) such Bank’s Revolving Percentage and (B) the sum of
(1) aggregate amount of all Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid with the proceeds of, and simultaneously with the
incurrence of, Revolving Loans) at such time and (2) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Bank at such time.

 



--------------------------------------------------------------------------------

(c) (i) Subject to and upon the terms and conditions set forth herein, the
Swingline Bank agrees to make at any time and from time to time after the
Initial Borrowing Date and prior to the Swingline Expiry Date, a loan or loans
to the Borrower (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”), which Swingline Loans (v) shall be made and maintained, at the election
of the Borrower, as Base Rate Loans, (w) may be repaid and reborrowed in
accordance with the provisions hereof, (x) shall not exceed (giving effect to
any incurrence thereof and the use of the proceeds of such incurrence) in
aggregate principal amount at any time outstanding that amount which, when
combined with the aggregate principal amount of all Revolving Loans then
outstanding and the Letter of Credit Outstandings at such time, equals the Total
Revolving Loan Commitment then in effect (after giving effect to any changes
thereto on such date) and (y) shall not exceed in aggregate principal amount at
any time outstanding the Maximum Swingline Amount. The Swingline Bank shall not
be obligated to make any Swingline Loans at a time when a Bank Default exists
unless the Swingline Bank has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Bank’s risk with respect to Defaulting
Bank’s or Banks’ Revolving Percentage of the outstanding Swingline Loans. The
Swingline Bank will not make a Swingline Loan after it has received written
notice from the Borrower or the Required Banks stating that a Default or an
Event of Default exists until such time as the Swingline Bank shall have
received a written notice of (i) rescission of such notice from the party or
parties originally delivering the same or (ii) a waiver of such Default or Event
of Default from the Required Banks.

 

(ii) On any Business Day the Swingline Bank may, in its sole discretion, give
notice to the RC Banks that its outstanding Swingline Loans shall be repaid with
a Borrowing of Revolving Loans (provided that each such notice shall be deemed
to have been automatically given upon the occurrence of an Event of Default
under Section 10.05 or upon the exercise of any of the remedies provided in the
last paragraph of Section 10), in which case a Borrowing of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all RC Banks pro
rata based on each RC Bank’s Revolving Percentage, and the proceeds thereof
shall be applied directly to repay the Swingline Bank for such outstanding
Swingline Loans. Each RC Bank hereby irrevocably agrees to make Base Rate Loans
upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified in writing by the Swingline Bank notwithstanding: (v) that the amount
of the Mandatory Borrowing may not comply with the Minimum Borrowing Amount
otherwise required hereunder, (w) whether any conditions specified in Section 6
are then satisfied, (x) whether a Default or an Event of Default has occurred
and is continuing, (y) the date of such Mandatory Borrowing and (z) the amount
of the Total Revolving Loan Commitment at such time. In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Borrower), each RC Bank
(other than the Swingline Bank) shall forthwith purchase from the Swingline Bank
(without recourse or warranty) such assignment of the outstanding Swingline
Loans as shall be necessary to cause such RC Banks to share in such Swingline
Loans ratably based upon their respective Revolving Percentages, provided that
all interest payable on the Swingline Loans shall be for the account of the
Swingline Bank until the date the respective assignment is purchased and, to the
extent attributable to the purchased assignment, shall be payable to the RC Bank
purchasing same from and after such date of purchase.

 

-2-



--------------------------------------------------------------------------------

1.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing shall not be less than the Minimum Borrowing Amount for such Tranche.
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than 12 Borrowings of Eurodollar Loans hereunder.

 

1.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur Loans
hereunder (other than Swingline Loans), it shall give the Administrative Agent
at its Notice Office at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Base Rate Loan, and at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of each Eurodollar Loan, provided that any such notice
shall be deemed to have been given on a certain day only if given before 11:00
A.M. (New York time) on such day. Each such written notice or written
confirmation of telephonic notice (each a “Notice of Borrowing”), shall be
irrevocable and shall be given by the Borrower in the form of Exhibit A,
appropriately completed to specify (i) the date of such incurrence (which shall
be a Business Day), (ii) whether the respective Borrowing shall consist of Term
Loans or Revolving Loans, (iii) the aggregate principal amount of the Loans to
be made, (iv) whether the Loans being made are to be initially maintained as
Base Rate Loans or Eurodollar Loans and (v) in the case of Eurodollar Loans, the
initial Interest Period to be applicable thereto. The Administrative Agent shall
promptly (and in any event within one Business Day after its receipt of a Notice
of Borrowing) give each Bank which is required to make Loans of the Tranche
specified in the respective Notice of Borrowing, notice of such proposed
incurrence, of such Bank’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

 

(b) (i) Whenever the Borrower desires to incur a Swingline Loan, it shall give
the Swingline Bank, prior to 1:00 P.M. (New York time) on the day such Swingline
Loan is to be made, written notice (or telephonic notice promptly confirmed in
writing) of the Swingline Loan to be made hereunder. Each such notice shall be
irrevocable and shall specify in each case (x) the date of such Borrowing (which
shall be a Business Day) and (y) the aggregate principal amount of the Swingline
Loan to be so made.

 

(ii) Mandatory Borrowings shall be made upon the notice specified in Section
1.01(c)(ii), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section 1.01(c)(ii).

 

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any incurrence of Loans, the Administrative
Agent or the Swingline Bank may act without liability upon the basis of
telephonic notice of such incurrence, believed by the Administrative Agent or
the Swingline Bank, as the case may be, in good faith to be from an Authorized
Officer of the Borrower prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Bank’s, as the case may be, record of the terms of such
telephonic notice of such incurrence of Loans absent manifest error.

 

1.04 Disbursement of Funds. No later than 12:00 Noon (New York time) on the date
specified in each Notice of Borrowing or (x) in the case of Swingline Loans, not
later than 2:00 P.M. (New York time) on the date specified in Section 1.03(b)(i)
or (y) in the case of

 

-3-



--------------------------------------------------------------------------------

Mandatory Borrowings, not later than 12:00 Noon (New York time) on the date
specified in Section 1.01(c), each Bank with a Commitment of the respective
Tranche will make available its pro rata portion of each Borrowing of Loans
requested to be made on such date, in immediately available funds at the Payment
Office of the Administrative Agent. The Administrative Agent will make available
to the Borrower at the Payment Office in immediately available funds, the
aggregate of the amounts so made available by the Banks prior to 1:00 P.M. (New
York time) on such day, to the extent of funds actually received by the
Administrative Agent. Unless the Administrative Agent shall have been notified
by any Bank prior to the date of Borrowing that such Bank does not intend to
make available to the Administrative Agent such Bank’s portion of any Borrowing
to be made on such date, the Administrative Agent may assume that such Bank has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Bank, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Bank. If such Bank does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover on demand from such Bank or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Bank, the overnight Federal Funds Rate and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 1.08. Nothing in this Section 1.04 shall be
deemed to relieve any Bank from its obligation to make Loans hereunder or to
prejudice any rights which the Borrower may have against any Bank as a result of
any failure by such Bank to make Loans hereunder.

 

1.05 Notes. (a) At the request of any Bank, the Borrower’s obligation to pay the
principal of, and interest on, the Loans made by such Bank to the Borrower shall
be evidenced (i) if Term Loans, by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B-1 with blanks
appropriately completed in conformity herewith (each a “Term Note” and,
collectively, the “Term Notes”), (ii) if Revolving Loans, by a promissory note
duly executed and delivered by the Borrower substantially in the form of Exhibit
B-2 with blanks appropriately completed in conformity herewith (each, a
“Revolving Note” and, collectively, the “Revolving Notes”) and (iii) if
Swingline Loans, by a promissory note substantially in the form of Exhibit B-3,
with blanks appropriately completed in conformity herewith (the “Swingline
Note”).

 

(b) The Term Note issued by the Borrower to any Bank that has a Term Loan
Commitment shall (i) be executed by the Borrower, (ii) be payable to the order
of such Bank and be dated the date of issuance, (iii) be in a stated principal
amount equal to the Term Loan Commitment of such Bank on the Initial Borrowing
Date (or, if issued after the Initial Borrowing Date, the outstanding Term Loans
of such Bank at such time), (iv) mature on the Term Loan Maturity Date, (v) bear
interest as provided in the appropriate clause of Section 1.08 in respect of the
Base Rate Loans and Eurodollar Loans, as the case may be, evidenced thereby,
(vi) be subject to voluntary prepayment as provided in Section 4.01 and
mandatory repayment as

 

-4-



--------------------------------------------------------------------------------

provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the Guaranties and be secured by the Security Documents.

 

(c) The Revolving Note issued by the Borrower to any Bank that has a Revolving
Loan Commitment shall (i) be executed by the Borrower, (ii) be payable to the
order of such Bank and be dated the date of issuance, (iii) be in a stated
principal amount equal to the Revolving Loan Commitment of such Bank, (iv)
mature on the Revolving Loan Maturity Date, (v) bear interest as provided in the
appropriate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the Guaranties and be secured by the Security Documents.

 

(d) The Swingline Note issued to the Swingline Bank shall (i) be executed by the
Borrower, (ii) be payable to the order of the Swingline Bank and be dated the
date of issuance, (iii) be in a stated principal amount equal to the Maximum
Swingline Amount and be payable in the principal amount of Swingline Loans
evidenced thereby, (iv) mature on the Swingline Expiry Date, (v) bear interest
as provided in Section 1.08 in respect of the Base Rate Loans evidenced thereby,
(vi) be subject to voluntary prepayment as provided in Section 4.01 and
mandatory repayment as provided in Section 4.02 and (vii) be entitled to the
benefits of this Agreement and the Guaranties and be secured by the Security
Documents.

 

(e) Each Bank will note on its internal records the amount of each Loan made by
it and each payment in respect thereof and will prior to any transfer of any of
its Notes endorse on the reverse side thereof the outstanding principal amount
of Loans evidenced thereby. Failure to make any such notation shall not affect
the respective Borrower’s obligations in respect of such Loans.

 

(f) Notwithstanding anything to the contrary contained above in this Section
1.05 or elsewhere in this Agreement, Notes shall only be delivered to Banks
which at any time specifically request the delivery of such Notes. No failure of
any Bank to request or obtain a Note evidencing its Loans to the Borrower shall
affect or in any manner impair the obligations of the Borrower to pay the Loans
(and all related Obligations) incurred by the Borrower which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the security or guaranties therefor provided
pursuant to the various Credit Documents. Any Bank which does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (e). At any time when any Bank
requests the delivery of a Note to evidence any of its Loans, the Borrower shall
(at its expense) promptly execute and deliver to the respective Bank the
requested Note in the appropriate amount or amounts to evidence such Loans.

 

1.06 Conversions. The Borrower shall have the option to convert on any Business
Day all or a portion equal to at least the applicable Minimum Borrowing Amount
for such Tranche of the outstanding principal amount of the Loans (other than
Swingline Loans) made to the Borrower pursuant to one or more Borrowings (so
long as of the same Tranche) of one or more Types of Loans into a Borrowing or
Borrowings (of the same Tranche) of another Type of Loan, provided that (i)
except as otherwise provided in Section 1.10(b), Eurodollar

 

-5-



--------------------------------------------------------------------------------

Loans may be converted into Base Rate Loans only on the last day of an Interest
Period applicable to the Eurodollar Loans being converted and no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
applicable Minimum Borrowing Amount for such Tranche, (ii) Base Rate Loans may
not be converted into Eurodollar Loans if any Default or Event of Default is in
existence on the date of the conversion (unless the Administrative Agent and the
Required Banks otherwise agree), (iii) no conversion pursuant to this Section
1.06 shall result in a greater number of Borrowings of Eurodollar Loans than is
permitted under Section 1.02 and (iv) prior to the Syndication Date, no Loan may
be converted into Eurodollar Loans except on the first day of a Pre-Syndication
Interest Period. Each such conversion (other than automatic conversions pursuant
to the last paragraph of Section 1.09) shall be effected by the Borrower’s
giving the Administrative Agent at its Notice Office prior to 12:00 Noon (New
York time) at least three Business Days’ prior written notice (each a “Notice of
Conversion”) specifying the Loans to be so converted, the Borrowing or
Borrowings pursuant to which such Loans were made, the date of such conversion
(which shall be a Business Day) and, if to be converted into Eurodollar Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Bank prompt notice of any such proposed conversion affecting any
of its Loans.

 

1.07 Pro Rata Borrowings. All Borrowings of Term Loans under this Agreement
shall be incurred from the Banks pro rata on the basis of their Term Loan
Commitments (and after the termination thereof, Term Loans). All Borrowings of
Revolving Loans under this Agreement shall be incurred by the Borrower from the
Banks pro rata on the basis of their Revolving Loan Commitments, provided that
all Borrowings of Revolving Loans made pursuant to a Mandatory Borrowing shall
be incurred from the RC Banks pro rata on the basis of their Revolving
Percentages. It is understood that no Bank shall be responsible for any default
by any other Bank of its obligation to make Loans hereunder and that each Bank
shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Bank to fulfill its commitments
hereunder.

 

1.08 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date the proceeds thereof are
made available to the Borrower to (but excluding) the earlier of the conversion
or maturity (whether by acceleration or otherwise) of such Base Rate Loan, at a
rate per annum which shall be equal to the sum of the Applicable Margin plus the
Base Rate in effect from time to time.

 

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date the proceeds thereof are made
available to the Borrower to (but excluding) the earlier of the conversion or
maturity (whether by acceleration or otherwise) of such Eurodollar Loan, at a
rate per annum which shall, during each Interest Period applicable thereto, be
equal to the sum of the Applicable Margin plus the Eurodollar Rate for such
Interest Period.

 

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable under the Credit
Agreement shall, in each case, bear interest at a rate per annum equal to the
rate which is 2% in excess of the rate then borne by such Loans (or in the case
of overdue amounts other than Loans, an amount equal

 

-6-



--------------------------------------------------------------------------------

to the sum of (i) the Base Rate in effect from time to time, (ii) the Applicable
Margin applicable to Revolving Loans maintained as Base Rate Loans and (iii)
2%), in each case with such interest to be payable on demand.

 

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date, (ii)
in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period and (iii) in respect of each Loan, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the respective interest rate for each Interest Period applicable to
the Eurodollar Loans for which such determination is being made and shall
promptly notify the Borrower and the Banks thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

 

1.09 Interest Periods. At the time it gives any Notice of Borrowing in respect
of the making of any Loan, or any Notice of Conversion in respect of the
conversion of any Loan (in the case of the initial Interest Period applicable
thereto) or on the third Business Day prior to the expiration of an Interest
Period applicable to such Loan (in the case of any subsequent Interest Period),
the Borrower shall have the right to elect, by giving the Administrative Agent
notice thereof, the interest period (each an “Interest Period”) applicable to
such Loan, which Interest Period shall, at the option of such Borrower, be a
one, two, three or six-month period, or if available to each Bank making such
Loan, a nine or twelve-month period (provided that prior to the Syndication
Date, only Pre-Syndication Interest Periods may be selected by the Borrower);
provided that:

 

(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

 

(ii) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
thereto from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Loans shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

 

(iii) if any Interest Period relating to a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

 

(iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day which is

 

-7-



--------------------------------------------------------------------------------

not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

 

(v) no Interest Period may be selected at any time when a Default or an Event of
Default is then in existence (unless the Administrative Agent and the Required
Banks otherwise agree);

 

(vi) no Interest Period for a Borrowing under a Tranche shall be selected which
extends beyond the respective Maturity Date of such Tranche; and

 

(vii) no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any date upon which a Term Loan Scheduled
Repayment will be required to be made under Sections 4.02(b), if the aggregate
principal amount of Term Loans which have Interest Periods which will expire
after such date will be in excess of the aggregate principal amount of such Term
Loans then outstanding less the aggregate amount of such Term Loan Scheduled
Repayment.

 

If upon the expiration of any Interest Period applicable to a Borrowing of
Eurodollar Loans, the Borrower has failed to elect, or is not permitted to
elect, a new Interest Period to be applicable to such Eurodollar Loans as
provided above, the Borrower shall be deemed to have elected to convert such
Eurodollar Loans into Base Rate Loans effective as of the expiration date of
such current Interest Period.

 

1.10 Increased Costs, Illegality, etc. (a) In the event that any Bank shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (i)
below, may be made only by the Administrative Agent):

 

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate; or

 

(ii) at any time, that such Bank shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
which such Bank deems to be material because of any change since the date of
this Agreement in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request (a “Change
in Law”), which (A) changes the basis of taxation of payment to any Bank of the
principal of or interest on such Eurodollar Loan or any other amounts payable
hereunder (except for (I) changes in the rate of tax on, or determined by
reference to, the net income or profits of such Bank, or any franchise tax based
on the net income or profits of such Bank, in either case pursuant to the laws
of the jurisdiction in which such Bank is organized or in which such Bank’s
principal office or applicable lending office is located or any subdivision
thereof or therein and (II) Taxes for which a payment is required pursuant to
Section 4.04(a)), (B) changes official reserve

 

-8-



--------------------------------------------------------------------------------

requirements (but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the Eurodollar Rate) and/or (C)
imposes any other condition affecting such Bank or the London interbank market
or the position of such Bank in such market; or

 

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any Change in Law, (y) impossible by compliance by any
Bank in good faith with any governmental request made after the date of this
Agreement (whether or not having force of law) or (z) impracticable as a result
of a Change in Law which materially and adversely affects the London interbank
market;

 

then, and in any such event, such Bank (or the Administrative Agent, in the case
of clause (i)) shall promptly give notice (by telephone confirmed in writing) to
the Borrower and, except in the case of clause (i) above, to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Banks). Thereafter (x) in the case of
clause (i) above, Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies the Borrower and the Banks that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion given by the Borrower
with respect to Eurodollar Loans which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Bank, upon written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Bank in its
reasonable discretion shall determine) as shall be required to compensate such
Bank for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Bank,
showing the basis for the calculation thereof, based on averaging and
attribution methods among customers which are reasonable, submitted to the
respective Borrower by such Bank in good faith shall, absent manifest error, be
final and conclusive and binding on all the parties hereto) and (z) in the case
of clause (iii) above, the Borrower shall take one of the actions specified in
Section 1.10(b) as promptly as possible and, in any event, within the time
period required by law.

 

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.10(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected by the circumstances described in Section
1.10(a)(iii) shall) either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel the respective Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that the Borrower was notified by the affected Bank or the
Administrative Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if the
affected Eurodollar Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent and the affected Bank, require the
affected Bank to convert such Eurodollar Loan into a Base Rate Loan or repay
such Eurodollar Loan in full provided, that if more than one Bank is affected at
any time, then all affected Banks must be treated the same pursuant to this
Section 1.10(b).

 

(c) If any Bank shall have determined that, after the date hereof, the adoption
or effectiveness of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration

 

-9-



--------------------------------------------------------------------------------

thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such Bank or
any corporation controlling such Bank with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Bank’s or such other corporation’s capital or assets as a
consequence of such Bank’s Commitment or Commitments or Loans hereunder or its
obligations hereunder to a level below that which such Bank or such other
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Bank’s or such other corporation’s
policies with respect to capital adequacy), then from time to time, upon written
demand by such Bank (with a copy to the Administrative Agent), accompanied by
the notice referred to in the penultimate sentence of this clause (c), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank or such other corporation for such reduction. In
determining such additional amounts, each Bank will act reasonably and in good
faith and will use reasonable averaging and attribution methods. Each Bank, upon
determining that any additional amounts will be payable pursuant to this Section
1.10(c), will give prompt written notice thereof to the Borrower (a copy of
which shall be sent by such Bank to the Administrative Agent), which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 1.10(c) upon the subsequent receipt of such notice
except as provided in Section 1.14. A Bank’s reasonable good faith determination
of compensation owing under this Section 1.10(c) shall, absent manifest error,
be final and conclusive and binding on all the parties hereto.

 

1.11 Compensation. The Borrower shall compensate each Bank, upon its written
request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Bank to
fund its Eurodollar Loans (but excluding loss of profits)) which such Bank has
sustained: (i) if for any reason (other than a default by such Bank or the
Administrative Agent) a Borrowing of, or conversion from or into, Eurodollar
Loans does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion (whether or not withdrawn by the Borrower); (ii) if any
repayment (including any repayment made pursuant to Section 4.01 or 4.02 or a
result of an acceleration of the Loans pursuant to Section 10 or as a result of
the replacement of a Bank pursuant to Section 1.13 or 14.12(b)) or conversion of
any Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the Borrower;
or (iv) as a consequence of (x) any other default by the Borrower to repay its
Loans when required by the terms of this Agreement or any Note held by such Bank
or (y) any election made pursuant to Section 1.10(b).

 

1.12 Change of Lending Office. Each Bank agrees that on the occurrence of any
event giving rise to the operation of Section 1.10(a)(ii) or (iii), Section
1.10(c), Section 2.05 or Section 4.04 with respect to such Bank, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Bank) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Bank and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the

 

-10-



--------------------------------------------------------------------------------

operation of such Section. Nothing in this Section 1.12 shall affect or postpone
any of the obligations of the Borrower or the right of any Bank provided in
Sections 1.10, 2.05 and 4.04.

 

1.13 Replacement of Banks. (a) (i) If any Bank becomes a Defaulting Bank or
otherwise defaults in its obligations to make Loans or fund Unpaid Drawings,
(ii) if any Bank refuses to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Banks as provided in Section 14.12(b) or (iii) upon the
occurrence of any event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c), Section 2.05 or Section 4.04 with respect to any Bank
which results in such Bank charging to the Borrower increased costs, the
Borrower shall have the right, in accordance with the requirements of Section
14.04(b), if no Event of Default will exist after giving effect to such
replacement, to replace such Bank (the “Replaced Bank”) with an Eligible
Transferee or Transferees, none of which shall constitute a Defaulting Bank at
the time of such replacement (collectively, the “Replacement Bank”), reasonably
acceptable to the Administrative Agent and the Issuing Banks, provided that (i)
at the time of any replacement pursuant to this Section 1.13, the Replacement
Bank shall enter into one or more Assignment and Assumption Agreements pursuant
to Section 14.04(b) (and with the assignment fee payable pursuant to said
Section 14.04(b) to be paid by the Replacement Bank) pursuant to which the
Replacement Bank shall acquire all of the Commitments and outstanding Loans of,
and in each case participations in Letters of Credit by, the Replaced Bank and,
in connection therewith, shall pay to (x) the Replaced Bank in respect thereof
an amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Replaced Bank, (B) an amount
equal to all Unpaid Drawings that have been funded by (and not reimbursed to)
such Replaced Bank, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid,
Fees owing to the Replaced Bank pursuant to Section 3.01, (y) each Issuing Bank
an amount equal to such Replaced Bank’s Revolving Percentage of any Unpaid
Drawing (which at such time remains an Unpaid Drawing) to the extent such amount
was not theretofore funded by such Replaced Bank and (z) the Swingline Bank, any
portion of a Mandatory Borrowing that the Replaced Bank failed to fund and (ii)
all obligations of the Borrower owing to the Replaced Bank (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Bank concurrently with such replacement.

 

(b) Upon the execution of the respective Assignment and Assumption Agreements,
the payment of amounts referred to in clauses (i) and (ii) of the proviso
contained in Section 1.13(a) and, if so requested by the Replacement Bank,
delivery to the Replacement Bank of the appropriate Note or Notes executed by
the Borrower, the Replacement Bank shall become a Bank hereunder and the
Replaced Bank shall cease to constitute a Bank hereunder, except with respect to
indemnification provisions applicable to the Replaced Bank under this Agreement
(including, without limitation, Sections 1.10, 1.11, 2.05, 4.04, 14.01 and
14.06), which shall survive as to such Replaced Bank.

 

1.14 Limitations on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 1.10, 1.11, 2.05 or 4.04 of this Agreement, unless
a Bank gives notice to the Borrower that it is obligated to pay an amount under
the respective Section within 180 days after the date such Bank incurs the
respective increased costs, Taxes, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital, then such

 

-11-



--------------------------------------------------------------------------------

Bank shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 1.10, 1.11, 2.05 or 4.04, as the case may be, to the
extent the costs, Taxes, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 180 days prior to such Bank giving
notice to the Borrower that it is obligated to pay the respective amounts
pursuant to said Section 1.10, 1.11, 2.05 or 4.04, as the case may be; provided
that if the circumstances giving rise to such claims have a retroactive effect,
then such 180-day period shall be extended to include the period of such
retroactive effect. This Section 1.14 shall have no applicability to any Section
of this Agreement other than said Sections 1.10, 1.11, 2.05 and 4.04.

 

SECTION 2. Letters of Credit.

 

2.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request any Issuing Bank at any time and from
time to time on or after the Initial Borrowing Date and prior to the tenth
Business Day (or 30th day in the case of Trade Letters of Credit) immediately
preceding the Revolving Loan Maturity Date, to issue, and subject to the terms
and conditions set forth herein, such Issuing Bank shall issue, (x) for the
account of the Borrower and for the benefit of any holder (or any trustee,
Administrative Agent or other similar representative for any such holders) of
L/C Supportable Obligations of the Borrower or any of its Subsidiaries, an
irrevocable sight standby letter of credit, in a form customarily used by such
Issuing Bank or in such other form as has been approved by such Issuing Bank
(each such standby letter of credit, a “Standby Letter of Credit”) in support of
such L/C Supportable Obligations and (y) for the account of the Borrower and for
the benefit of sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable sight documentary letter of credit in a form customarily used by
such Issuing Bank or in such other form as has been approved by such Issuing
Bank (each such documentary letter of credit, a “Trade Letter of Credit,” and
each such Trade Letter of Credit and Standby Letter of Credit, a “Letter of
Credit”) in support of commercial transactions of the Borrower or any such
Subsidiary. All Letters of Credit shall be denominated in Dollars.

 

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued if
the Stated Amount of which, when added to all Letter of Credit Outstandings at
such time, would exceed $20,000,000, (ii) no Letter of Credit shall be issued
the Stated Amount of which, when added to the sum of (I) all Letter of Credit
Outstandings at such time and (II) the aggregate outstanding principal amount of
all Revolving Loans and Swingline Loans would exceed the Total Revolving Loan
Commitment then in effect, (iii) each Standby Letter of Credit shall by its
terms terminate on or before the earlier of (x) the date which occurs 12 months
after the date of issuance thereof (although any such Standby Letter of Credit
may be extendible for successive periods of up to 12 months (but not beyond the
tenth Business Day immediately preceding the Revolving Loan Maturity Date) on
terms acceptable to such Issuing Bank) and (y) the tenth Business Day
immediately preceding the Revolving Loan Maturity Date and (iv) each Trade
Letter of Credit shall by its terms terminate on or before the earlier of (x)
the date which occurs 180 days after the date of issuance thereof and (y) the
date which occurs 30 days prior to the Revolving Loan Maturity Date.

 

-12-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no Issuing Bank shall be under any obligation
to issue any Letter of Credit if any of the applicable conditions contained in
Section 5 shall not be met at the time of such issuance or if at the time of
such issuance:

 

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit or any requirement of law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated)
not in effect on the date hereof, or shall result in any unreimbursable loss,
cost or expense to such Issuing Bank which would not have resulted from any law,
request or directive in effect as of the date hereof and which such Issuing Bank
in good faith deems material to it;

 

(ii) such Issuing Bank shall have received notice from the Required Banks of the
type described in Section 2.02(b); or

 

(iii) a Bank Default exists, unless the Borrower and such Issuing Bank shall
have entered into arrangements satisfactory to the Borrower and such Issuing
Bank to eliminate such Issuing Bank’s risk with respect to the respective
Defaulting Bank’s or Banks’ Revolving Percentage of the Letter of Credit
Outstandings.

 

(d) Schedule VI hereto contains a description of all letters of credit issued
pursuant to the Existing Credit Agreement and outstanding on the Initial
Borrowing Date (and setting forth, with respect to each such letter of credit,
(i) the name of the issuing lender, (ii) the letter of credit number, (iii) the
name(s) of the account party or account parties, (iv) the stated amount (which
shall be in Dollars), (v) the name of the beneficiary, (vi) the expiry date and
(vii) whether such letter of credit constitutes a standby letter of credit or a
trade letter of credit). Each such letter of credit, including any extension or
renewal thereof (each, as amended from time to time in accordance with the terms
thereof and hereof, an “Existing Letter of Credit”) shall constitute a “Letter
of Credit” and a “Standby Letter of Credit” or a “Trade Letter of Credit”, as
the case may be, for all purposes of this Agreement, issued, for purposes of
Section 2.03(a), on the Initial Borrowing Date. Any Bank hereunder which has
issued an Existing Letter of Credit shall constitute an “Issuing Bank” for all
purposes of this Agreement.

 

2.02 Letter of Credit Requests. (a) Whenever the Borrower desires that a Letter
of Credit be issued for its account it shall have executed and delivered to an
Issuing Bank (with copies having been sent to the Administrative Agent) at least
three Business Days prior to the issuance thereof (or such shorter period of
time as is acceptable to the Issuing Bank), a Letter of Credit Request in the
form of Exhibit C (each a “Letter of Credit Request”).

 

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that all of the applicable
conditions set forth in Section 5 shall be met at the time of such issuance. An
Issuing Bank shall not issue any Letter of

 

-13-



--------------------------------------------------------------------------------

Credit after it has received written notice from the Borrower, the
Administrative Agent or the Required Banks stating that a Default or an Event of
Default exists until such time as such Issuing Bank shall have received written
notice of (i) rescission of such notice from the party or parties originally
delivering the same or (ii) a waiver of such Default or Event of Default from
the Required Banks. Upon the issuance or amendment of any Standby Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent, in writing, of such issuance or amendment and such notice
shall be accompanied by a copy of such issuance or amendment. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Bank, in
writing, of such issuance or amendment and if requested by any Bank the
Administrative Agent shall furnish such Bank with copies of such issuance or
amendment. With respect to Trade Letters of Credit, the Issuing Bank shall on
the first Business Day of each week furnish the Administrative Agent, by
facsimile, with a report of the daily aggregate Trade Letter of Credit
outstandings for the previous calendar week.

 

2.03 Letter of Credit Participations. (a) Immediately upon the issuance by any
Issuing Bank of any Letter of Credit, such Issuing Bank shall be deemed to have
sold to each other RC Bank (each such other RC Bank, in its capacity under this
Section 2.03, a “Participant”), and each such Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation
(each a “Participation”), to the extent of such Participant’s Revolving
Percentage in such Letter of Credit, each substitute letter of credit, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto
(although Letter of Credit Fees will be paid directly to the Administrative
Agent for the ratable account of the Participants as provided in Section 3.01(b)
and the Participants shall have no right to receive any portion of any Facing
Fees). Upon any change in the Revolving Loan Commitments of the Banks pursuant
to Section 1.13 or 14.04, it is hereby agreed that, with respect to all
outstanding Letters of Credit, and Unpaid Drawings, there shall be an automatic
adjustment to the Participations pursuant to this Section 2.03 to reflect the
new Revolving Percentages of the assignor and assignee Bank.

 

(b) In determining whether to pay under any Letter of Credit, an Issuing Bank
shall have no obligation relative to the Participants other than to confirm that
any documents required to be delivered under such Letter of Credit have been
delivered and that they appear to substantially comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an Issuing Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such Issuing Bank any resulting liability.

 

(c) In the event that an Issuing Bank makes any payment under any Letter of
Credit and the Borrower shall not have reimbursed such amount in full to such
Issuing Bank pursuant to Section 2.04(a), such Issuing Bank shall promptly
notify the Administrative Agent and after receipt of such notice, the
Administrative Agent will notify each Participant of such failure, and each
Participant shall promptly and unconditionally pay to the Administrative Agent,
for the account of such Issuing Bank, the amount of such Participant’s Revolving
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 11:00 A.M. (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the

 

-14-



--------------------------------------------------------------------------------

Administrative Agent for the account of the applicable Issuing Bank such
Participant’s Revolving Percentage of the amount of such payment on such
Business Day in Dollars and in same day funds. If and to the extent such
Participant shall not have so made its Revolving Percentage of the amount of
such payment available to the Administrative Agent for the account of an Issuing
Bank, such Participant agrees to pay to the Administrative Agent for the account
of such Issuing Bank, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Issuing Bank at the overnight
Federal Funds Rate. The failure of any Participant to make available to the
Administrative Agent for the account of such Issuing Bank its Revolving
Percentage of any payment under any Letter of Credit shall not relieve any other
Participant of its obligation hereunder to make available to the Administrative
Agent for the account of such Issuing Bank its Revolving Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to the Administrative Agent, such other Participant’s Revolving
Percentage of any such payment.

 

(d) Whenever an Issuing Bank receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such Issuing
Bank any payments from the Participants pursuant to clause (c) above, such
Issuing Bank shall pay to the Administrative Agent and the Administrative Agent
shall promptly pay to each Participant which has paid its Revolving Percentage
thereof, in Dollars and in same day funds, an amount equal to such Participant’s
Revolving Percentage of the principal amount of such reimbursement and of
interest reimbursed thereon accruing from and after the date of the purchase of
the respective Participations.

 

(e) As between the Borrower and an Issuing Bank, the Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries or transferees of such Letters of Credit. Further, and
not in limitation of the foregoing, absent gross negligence or willful
misconduct on its part, no Issuing Bank shall be responsible for the following:

 

(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any documents submitted by any party in connection with the application for and
issuance of or any drawing under such Letters of Credit, even if it should in
fact prove to be in any and all respects invalid, insufficient, inaccurate,
fraudulent or forged;

 

(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;

 

(iii) errors, omissions, interruptions or delays in the transmission or delivery
of any messages by mail, cable, telegraph, telecopier, telex or otherwise,
whether or not they be in cipher;

 

(iv) errors in interpretation of technical terms;

 

-15-



--------------------------------------------------------------------------------

(v) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or the proceeds
thereof;

 

(vi) the misapplication by the beneficiary of any such Letter of Credit or the
proceeds of any drawing of any such Letter of Credit; and

 

(vii) any consequences arising from causes beyond the control of such Issuing
Bank, including without limitation any acts of governments.

 

(f) The obligations of the Participants to make payments to the Administrative
Agent for the account of an Issuing Bank with respect to Letters of Credit shall
be irrevocable and not subject to counterclaim, set-off or any other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances (other than in
the case of gross negligence or willful misconduct of such Issuing Bank):

 

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

(ii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Issuing Bank, any Bank,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit);

 

(iii) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v) the occurrence of any Default or Event of Default.

 

2.04 Agreement to Repay Letter of Credit Drawings. (a) The Borrower hereby
agrees to reimburse each Issuing Bank, by making payment to the Administrative
Agent for the account of the respective Issuing Bank, in Dollars and in
immediately available funds at the Payment Office of the Administrative Agent,
for any payment or disbursement made by such Issuing Bank under any Letter of
Credit (each such amount, so paid or disbursed until reimbursed, an “Unpaid
Drawing”) within one Business Day after the date of such payment or
disbursement, with interest on the amount so paid or disbursed by such Issuing
Bank, to the extent not reimbursed prior to 2:00 P.M. (New York time) on the
date of such payment, from and including the date paid to but excluding the date
reimbursement is made, at a rate per annum which shall be the Applicable Margin
for Revolving Loans which are maintained as Base Rate

 

-16-



--------------------------------------------------------------------------------

Loans (plus 2% if not reimbursed by 2:00 P.M. (New York time) on the second
Business Day following receipt by the Borrower of notice of any such payment or
disbursement) plus the Base Rate in effect from time to time, such interest to
be payable on demand. Each Issuing Bank shall notify the Borrower and the
Administrative Agent of its paying any payment under a Letter of Credit created
thereunder as soon as practical after such payment, provided, that the failure
to give any such notice shall in no way affect, impair or diminish the
Borrower’s obligations hereunder.

 

(b) The Borrower’s obligation under this Section 2.04 to reimburse each Issuing
Bank with respect to Unpaid Drawings (including, in each case, interest thereon)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any Participant, any Issuing Bank, the
Administrative Agent, any Bank or any other Person, including, without
limitation, any defense based upon the failure of any payment under a Letter of
Credit (each a “Drawing”) to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing; provided, however, that the Borrower shall not be obligated to
reimburse any Issuing Bank for any wrongful payment made by such Issuing Bank
under a Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Issuing Bank.

 

2.05 Increased Costs. If any Issuing Bank or any Participant determines that
after the Initial Borrowing Date the adoption or effectiveness of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Issuing Bank or any Participant with any request
or directive (whether or not having the force of law) by any such authority,
central bank or comparable agency shall either (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
Letters of Credit issued by such Issuing Bank or such Participant’s
participation therein, or (ii) impose on such Issuing Bank or any Participant
any other conditions affecting this Agreement, any Letter of Credit, or such
Participant’s participation therein, and the result of any of the foregoing is
to increase the cost to such Issuing Bank or such Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Issuing Bank or any Participant hereunder
with respect to Letters of Credit (except for (I) changes in the rate of tax on,
or determined by reference to, the net income or profits of such Issuing Bank or
such Participant, or any franchise tax based on the net income or profits of
such Issuing Bank or such Participant, in either case pursuant to the laws of
the United States of America, the jurisdiction in which it is organized or in
which its principal office or applicable lending office is located or any
subdivision thereof or therein and (II) Taxes for which a payment is required
pursuant to Section 4.04(a)) or reduce the rate of return on its capital with
respect to Letters of Credit then, upon demand to the Borrower by such Issuing
Bank or the Participant (a copy of which notice shall be sent by such Issuing
Bank or such Participant to the Administrative Agent), the Borrower shall pay to
such Issuing Bank or such Participant, as the case may be, without duplication
of any amounts due under Section 1.10(c) hereof, such additional amount or
amounts as will compensate such Issuing Bank or such Participant, as the case
may be, for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital. In determining such additional
amounts, each Issuing Bank and each Participant will act reasonably

 

-17-



--------------------------------------------------------------------------------

and in good faith and will use averaging and attribution methods which are
reasonable, provided that such Issuing Bank’s or such Participant’s, as the case
may be, determination of compensation owing under this Section 2.05 shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Any Issuing Bank or any Participant, upon determining that any
additional amounts are payable to it pursuant to this Section 2.05, will give
prompt written notice thereof, setting forth the basis of the calculation of
such amounts, although the failure to give any such notice shall not release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.05 upon receipt of such certificate except to the extent set forth in
Section 1.14. The certificate submitted to the Borrower by such Issuing Bank or
such Participant, as the case may be (a copy of which certificate shall be sent
by such Issuing Bank or such Participant to the Administrative Agent), shall set
forth the basis for the determination of such additional amount or amounts
necessary to compensate such Issuing Bank or such Participant as provided above
in this Section 2.05.

 

2.06 Minimum Stated Amount. The Stated Amount of each Trade Letter of Credit
shall be not less than $100,000 or such lesser amount as is acceptable to the
respective Issuing Bank and the Stated Amount of each Standby Letter of Credit
shall be not less than $250,000 or such lesser amount as is acceptable to the
respective Issuing Bank.

 

SECTION 3. Commitment Commission; Fees; Reductions of Commitment.

 

3.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each RC Bank a commitment fee (the “Commitment Fee”) for the
period from and including the Effective Date to but excluding the date the Total
Revolving Loan Commitment has been terminated, computed at a rate equal to the
Applicable Commitment Fee Percentage on the average daily Unutilized Commitment
of such Bank. Accrued Commitment Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and the date upon which the Total
Revolving Loan Commitment is terminated.

 

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each RC Bank a fee in respect of each Letter of Credit issued hereunder (the
“Letter of Credit Fee”), for the period from and including the date of issuance
of such Letter of Credit to and including the date of termination of such Letter
of Credit, computed at a rate per annum equal to the Applicable Margin for
Revolving Loans which are maintained as Eurodollar Loans of the daily Stated
Amount of such Letter of Credit. Letter of Credit Fees shall be distributed by
the Administrative Agent to the Banks on the basis of the respective Revolving
Percentages as in effect from time to time. Accrued Letter of Credit Fees shall
be due and payable quarterly in arrears on each Quarterly Payment Date and on
the first date after the termination of the Total Revolving Loan Commitment on
which no Letters of Credit remain outstanding.

 

(c) The Borrower agrees to pay to each Issuing Bank, for its own account, a
facing fee in respect of each Letter of Credit issued by such Issuing Bank
hereunder (the “Facing Fee”) for the period from and including the date of
issuance of such Letter of Credit to but excluding the termination of such
Letter of Credit (it being understood, however, that if such Letter of Credit is
drawn on in full or canceled by the beneficiary thereof prior to the time at
which such Letter of Credit expires in accordance with its terms, the
calculation of such fee shall not include the date of such drawing being honored
or cancellation), computed at a rate equal to

 

-18-



--------------------------------------------------------------------------------

1/4 of 1% per annum of the daily Stated Amount of such Letter of Credit;
provided that in no event shall the annual Facing Fee with respect to each
Letter of Credit be less than $500, it being agreed that, on the date of
issuance of any Letter of Credit and on each anniversary thereof prior to the
termination of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding 12-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof prior to
the termination of such Letter of Credit. Except as provided in the immediately
preceding sentence, accrued Facing Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

(d) The Borrower agrees to pay to each Issuing Bank, upon each payment under,
issuance of, or amendment to, any Letter of Credit issued by it, such amount as
shall at the time of such event be the administrative charge which such Issuing
Bank is generally imposing in connection with such occurrence with respect to
letters of credit.

 

(e) The Borrower agrees to pay to each Agent, for its own account, such other
fees as have been agreed to in writing by the Borrower and each Agent.

 

3.02 Voluntary Termination of Total Unutilized Revolving Commitment. Upon at
least three Business Days’ prior notice to the Administrative Agent at its
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Banks), the Borrower shall have the right, at any time or from time
to time, without premium or penalty, to permanently reduce the Total Unutilized
Revolving Commitment, in whole or in part, in integral multiples of $1,000,000
in the case of partial reductions to the Total Unutilized Revolving Commitment,
provided that each such reduction shall apply proportionately to permanently
reduce the Revolving Loan Commitment of each RC Bank.

 

3.03 Mandatory Reduction of Commitments. (a) The Total Term Loan Commitment (and
the Term Loan Commitment of each Bank) shall be terminated on the Initial
Borrowing Date, in each case after giving effect to the incurrence of Term Loans
on such date.

 

(b) The Total Revolving Loan Commitment (and the Revolving Loan Commitment of
each RC Bank) shall terminate in its entirety on the earlier to occur of (x) the
Revolving Loan Maturity Date and (y) the date on which any Change of Control
occurs.

 

(c) On each date after the Initial Borrowing Date upon which a mandatory
repayment of Term Loans pursuant to any of Sections 4.02(c) through (g),
inclusive, is required and exceeds in amount the aggregate principal amount of
Term Loans then outstanding (or would be required if such Term Loans were then
outstanding), the Total Revolving Loan Commitment shall be permanently reduced
by the amount, if any, by which the amount required to be applied pursuant to
said Sections (determined as if an unlimited amount of Term Loans were actually
outstanding) exceeds the aggregate principal amount of such Term Loans then
outstanding.

 

-19-



--------------------------------------------------------------------------------

(d) Each reduction to the Total Revolving Loan Commitment pursuant to this
Section 3.03 shall be applied proportionately to reduce the Revolving Loan
Commitment of each Bank with such a Commitment.

 

SECTION 4. Prepayments; Payments; Taxes.

 

4.01 Voluntary Prepayments. The Borrower shall have the right to prepay Loans,
without premium or penalty, in whole or in part from time to time on the
following terms and conditions:

 

(i) the Borrower shall give the Administrative Agent at its Notice Office (x)
written notice prior to 12:00 Noon (New York time) at least three Business Days
prior to the date of such prepayment in the case of Eurodollar Loans, (y)
written notice prior to 12:00 Noon (New York time) at least one Business Day
prior to the date of such prepayment in the case of Base Rate Loans and (z)
written notice no later than 12:00 Noon (New York time) on the date of such
prepayment in the case of Swingline Loans, of its intent to prepay the Loans,
whether Term Loans, Revolving Loans or Swingline Loans shall be prepaid, the
amount of such prepayment and the Types of Loans to be prepaid and, in the case
of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which
made, which notice the Administrative Agent shall, except in the case of
Swingline Loans, promptly transmit to each of the Banks;

 

(ii) each prepayment shall be in an aggregate principal amount of at least the
applicable Minimum Borrowing Amount and, if greater, in integral multiples of
$500,000, in the case of all Loans; provided that no partial prepayment of
Eurodollar Loans made pursuant to any Borrowing shall reduce the outstanding
Loans made pursuant to such Borrowing to an amount less than the applicable
Minimum Borrowing Amount;

 

(iii) each prepayment in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans provided, however, that at the Borrower’s
election in connection with any prepayment of Revolving Loans pursuant to this
Section 4.01, such prepayment shall not be applied to any Revolving Loan of a
Defaulting Bank at any time when the aggregate amount of Revolving Loans of any
Non-Defaulting Bank exceeds such Non-Defaulting Bank’s Revolving Percentage of
all Revolving Loans then outstanding; and

 

(iv) each prepayment of Term Loans pursuant to this Section 4.01 shall be
applied in such order as the Borrower shall specify to the Administrative Agent
in writing at the time of such prepayment, and if the Borrower fails to so
specify the application of such prepayment at the time of such prepayment, then
such prepayment shall be applied to reduce the then remaining Term Loan
Scheduled Repayments in direct order of maturity (based upon the then remaining
principal amount of each such Term Loan Scheduled Repayment).

 

4.02 Mandatory Repayments and Commitment Reductions. (a) If, on any day the sum
of (I) the aggregate outstanding principal amount of Revolving Loans and
Swingline

 

-20-



--------------------------------------------------------------------------------

Loans and (II) the aggregate amount of Letter of Credit Outstandings exceeds the
Total Revolving Loan Commitment as then in effect, the Borrower shall on such
day repay Swingline Loans, and if no Swingline Loans remain outstanding,
Revolving Loans in an amount equal to such excess. If, after giving effect to
the repayment of all outstanding Revolving Loans and Swingline Loans, the
aggregate amount of Letter of Credit Outstandings exceeds the Total Revolving
Loan Commitment as then in effect, the Borrower shall pay to the Administrative
Agent at the Payment Office an amount of cash or Cash Equivalents equal to the
amount of such excess, such cash or Cash Equivalents to be held as security for
all obligations of the Borrower hereunder in a cash collateral account to be
established by, and satisfactory to, the Administrative Agent and the Borrower
until all Letters of Credit have been terminated or expire.

 

(b) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, the Borrower shall be required to repay on each
date set forth below (to the extent any day set forth below is not a Business
Day then the required date of repayment shall be the immediately preceding
Business Day) the principal amount of Term Loans, to the extent then
outstanding, set forth below opposite such date (each such repayment as the same
may be reduced as provided in Sections 4.01 and 4.02, a “Term Loan Scheduled
Repayment”):

 

Term Loan Scheduled Repayment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 30, 2004

   $ 550,000

December 31, 2004

   $ 550,000

March 31, 2005

   $ 550,000

June 30, 2005

   $ 550,000

September 30, 2005

   $ 550,000

December 31, 2005

   $ 550,000

March 31, 2006

   $ 550,000

June 30, 2006

   $ 550,000

September 30, 2006

   $ 550,000

December 31, 2006

   $ 550,000

March 31, 2007

   $ 550,000

June 30, 2007

   $ 550,000

September 30, 2007

   $ 550,000

December 31, 2007

   $ 550,000

March 31, 2008

   $ 550,000

June 30, 2008

   $ 550,000

September 30, 2008

   $ 550,000

December 15, 2008

   $ 210,650,000

 

(c) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, within one Business Day following each date after
the Initial Borrowing Date upon which Holdings and/or any of its Subsidiaries
receives any proceeds from any capital contribution or any sale or issuance of
its equity (excluding (i) proceeds received from the issuance by Holdings of its
equity interests (including as a result of the exercise of any options with
regard thereto), or options to purchase equity interests of Holdings, to
officers,

 

-21-



--------------------------------------------------------------------------------

directors and employees of Holdings and its Subsidiaries in an aggregate amount
not to exceed $2,500,000 in any fiscal year of Holdings, (ii) proceeds received
from equity contributions to any Subsidiary of Holdings to the extent made by
Holdings or another Subsidiary of Holdings and pro rata contributions by third
parties made in connection therewith, (iii) proceeds received from equity
issuances by Holdings or capital contributions to Holdings after the Initial
Borrowing Date in an aggregate amount not to exceed $7,500,000 (except that this
clause (iii) shall not apply to any proceeds received from a Holdings IPO), (iv)
proceeds received from the sale or issuance of equity (including, without
limitation, Qualified Preferred Equity) which are used to effect Permitted
Acquisitions pursuant to Section 8.14, (v) so long as (1) no Default or Event of
Default then exists or would result therefrom and (2) the Secured Leverage Ratio
is less than 3.0:1.0, proceeds received from the issuance by Holdings of its
common equity interests pursuant to a registered initial public offering (a
“Holdings IPO”) to the extent such proceeds are used as provided in clause (z)
of the proviso to Section 9.11(i), (vi) the exchange of series B PIK Preferred
Equity for series C PIK Preferred Equity in accordance with the terms of the
documents governing the PIK Preferred Equity and (vii) proceeds received from
the sale or issuance of equity by Holdings, to the extent used to repurchase
equity from management pursuant to Section 9.03(v)), an amount equal to 50% of
the cash proceeds therefrom (net of underwriting discounts or placement
discounts and commissions and other reasonable fees and costs associated
therewith) shall be applied as a mandatory repayment of principal of outstanding
Term Loans in accordance with the requirements of Section 4.02(i).

 

(d) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, within one Business Day following each date after
the Initial Borrowing Date upon which Holdings and/or any of its Subsidiaries
receives any proceeds from any incurrence of Indebtedness (including
Indebtedness incurred under Section 9.04(xx), Permitted Refinancing Subordinated
Indebtedness and Permitted Refinancing Second Lien Indebtedness incurred by the
Borrower, but excluding (i) any other Indebtedness permitted to be incurred
pursuant to Section 9.04 as such Section 9.04 is in effect on the Initial
Borrowing Date, (ii) proceeds from the issuance of Indebtedness incurred under
Section 9.04(xx), to the extent applied to finance a Permitted Acquisition (or
to repay Revolving Loans the proceeds of which were used to finance a Permitted
Acquisition) and (iii) the issuance of Series B Second Lien Notes in exchange
for a like principal amount of Series A Second Lien Notes as permitted under
Section 9.11(i)), an amount equal to 100% of the cash proceeds therefrom (net of
underwriting discounts or placement discounts and commissions and other
reasonable fees and costs associated therewith) shall be applied as a mandatory
repayment of principal of outstanding Term Loans in accordance with the
requirements of Section 4.02(i), provided, however, that so long as no Default
or Event of Default then exists or would result therefrom, the Borrower may use
the proceeds from the issuance of Permitted Refinancing Subordinated
Indebtedness or Permitted Refinancing Senior Second Lien Indebtedness to
concurrently repurchase, redeem or otherwise retire outstanding Senior
Subordinated Notes or Senior Second Lien Indebtedness, respectively.

 

(e) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, within one Business Day following each date on
and after the Initial Borrowing Date upon which Holdings and/or any of its
Subsidiaries receives Cash Proceeds from any Asset Sale, an amount equal to 100%
of the Net Cash Proceeds therefrom shall be applied as a mandatory repayment of
principal of outstanding Term Loans in accordance

 

-22-



--------------------------------------------------------------------------------

with the requirements of Section 4.02(i), provided that such Net Cash Proceeds
shall not be required to be so applied on such date if no Default or Event of
Default then exists and the Borrower delivers a certificate to the
Administrative Agent on or prior to such date stating that such Net Cash
Proceeds shall be used either (i) to purchase assets used or to be used in the
business of the Borrower or its Subsidiaries in compliance with this Agreement
or (ii) to purchase equity interests in a Person engaged in a business of a type
described in Section 9.14(a) in connection with a Permitted Acquisition, in each
case within 360 days following the date of such Asset Sale (which certificate
shall set forth the estimates of the proceeds to be so expended), and provided
further, that if all or any portion of such Net Cash Proceeds not so applied to
the repayment of Term Loans are not so used within such 360 day period, such
remaining portion shall be applied on the last day of such period as a mandatory
repayment of principal of outstanding Term Loans as provided above in this
Section 4.02(e).

 

(f) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each Excess Cash Payment Date, an amount equal
to 50% of the Excess Cash Flow for the relevant Excess Cash Payment Period shall
be applied as a mandatory repayment of principal of outstanding Term Loans in
accordance with the requirements of Section 4.02(i).

 

(g) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, within 10 days following each date after the
Initial Borrowing Date on which Holdings or any of its Subsidiaries receives any
proceeds from any Recovery Event, an amount equal to 100% of the proceeds of
such Recovery Event (net of reasonable costs including, without limitation,
legal costs and expenses and taxes incurred in connection with such Recovery
Event) shall be applied as a mandatory repayment of principal of outstanding
Term Loans in accordance with the requirements of Section 4.02(i); provided that
so long as no Default or Event of Default then exists and to the extent such
proceeds do not exceed $30,000,000, such proceeds shall not be required to be so
applied on such date to the extent that the Borrower has delivered a certificate
to the Administrative Agent on or prior to such date stating that such proceeds
shall be (or have been, as the case may be) used to repair, replace or restore
any properties or assets in respect of which such proceeds were paid (i) within
360 days following the date of such Recovery Event (which certificate shall set
forth the estimates of the proceeds to be so expended) or (ii) on or after the
date of the event giving rise to the relevant Recovery Event so long as such
date is not more than 60 days prior to the date of such Recovery Event (which
certificate shall set forth the amounts of the proceeds actually expended), and
provided, further, that if all or any portion of such proceeds not required to
be applied to the repayment of Term Loans pursuant to the preceding proviso are
not so used within the periods provided in the immediately preceding proviso,
such remaining portion shall be applied on the last day of such period as a
mandatory repayment of principal of outstanding Term Loans in accordance with
the requirements of Section 4.02(i).

 

(h) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on the date, if any, on which any Change of
Control occurs, the outstanding principal amount of the Term Loans, if any,
shall become due and payable in full.

 

(i) The amount of each principal repayment of Term Loans made as required by
Sections 4.02(c), (d), (e) and (g) shall be applied (i) first, to reduce the
principal amount of

 

-23-



--------------------------------------------------------------------------------

Term Loans (with such repayment to be applied to reduce the then remaining Term
Loan Scheduled Repayments on a pro rata basis based on the amount of such Term
Loan Scheduled Repayments after giving effect to all prior reductions thereto),
(ii) second, to the extent in excess of the amounts required to be applied
pursuant to the preceding clause (i), to reduce the principal amount of
outstanding Swingline Loans, and (iii) third, to the extent in excess of the
amounts required to be applied pursuant to the preceding clauses (i) and (ii),
to reduce the principal amount of outstanding Revolving Loans. The amount of
each principal repayment of Term Loans made as required by Section 4.02(f) shall
be applied (i) first, to reduce the principal amount of Term Loans (with such
repayment to be applied to reduce the then remaining Term Loan Scheduled
Repayments in direct order of maturity), (ii) second, to the extent in excess of
the amounts required to be applied pursuant to the preceding clause (i), to
reduce the principal amount of outstanding Swingline Loans, and (iii) third, to
the extent in excess of the amounts required to be applied pursuant to the
preceding clauses (i) and (ii), to reduce the principal amount of outstanding
Revolving Loans.

 

(j) With respect to each repayment of Loans required by this Section 4.02, the
Borrower may designate the Types of Loans which are to be repaid and, in the
case of Eurodollar Loans, the specific Borrowing or Borrowings of the respective
Tranche pursuant to which such Loans were made, provided that: (i) if any
repayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the applicable Minimum Borrowing Amount, such Borrowing shall be
immediately converted into a Borrowing of Base Rate Loans; and (ii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans; provided that no repayment pursuant to Section 4.02(a) shall
be applied to any Revolving Loans of a Defaulting Bank at any time when the
aggregate amount of the Revolving Loans of any Non-Defaulting Bank exceeds such
Non-Defaulting Bank’s Revolving Percentage of Revolving Loans then outstanding.
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion. Notwithstanding the foregoing provisions of
this Section 4.02, if any time the mandatory prepayment of Term Loans pursuant
to Sections 4.02(c) through (g) above, or repayments of Eurodollar Loans
pursuant to Section 1.10(b) would result, after giving effect to the procedures
set forth above, in the Borrower incurring breakage costs under Section 1.11 as
a result of Eurodollar Loans being prepaid other than on the last day of an
Interest Period applicable thereto (the “Affected Eurodollar Loans”), then the
Borrower may in its sole discretion initially deposit a portion (up to 100%) of
the amounts that otherwise would have been paid in respect of the Affected
Eurodollar Loans with the Administrative Agent (which deposit must be equal in
amount to the amount of Affected Eurodollar Loans not immediately prepaid) to be
held as security for the obligations of the Borrower hereunder pursuant to a
cash collateral arrangement to be agreed upon in form and substance satisfactory
to the Administrative Agent and the Borrower, with such cash collateral to be
directly applied upon the first occurrence (or occurrences) thereafter of the
last day of an Interest Period applicable to the relevant Term Loans that are
Eurodollar Loans (or such earlier date or dates as shall be requested by the
Borrower), to repay an aggregate principal amount of such Term Loans equal to
the Affected Eurodollar Loans not initially repaid pursuant to this sentence.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, all amounts deposited as cash collateral pursuant to the immediately
preceding sentence shall be held for the sole benefit of the Banks whose Term
Loans would otherwise have been immediately repaid with the amounts deposited
and upon the

 

-24-



--------------------------------------------------------------------------------

taking of any action by the Administrative Agent or the Banks pursuant to the
remedial provisions of Section 10, any amounts held as cash collateral pursuant
to this Section 4.02(j) shall, subject to the requirements of applicable law, be
immediately applied to the Term Loans.

 

(k) All outstanding Term Loans shall be repaid in full on the Term Loan Maturity
Date. All outstanding Revolving Loans shall be repaid on the Revolving Loan
Maturity Date. All outstanding Swingline Loans shall be repaid in full on the
Swingline Expiry Date.

 

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Bank or Banks entitled thereto no
later than 12:00 Noon (local time in the city in which such payments are to be
made) on the date when due and shall be made in Dollars in immediately available
funds at the Payment Office of the Administrative Agent. Whenever any payment to
be made hereunder or under any Note shall be stated to be due on a day which is
not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

 

4.04 Net Payments; Taxes. (a) All payments made by the Borrower hereunder or
under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 4.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any income or
franchise tax imposed on or measured by the net income or profits of a Bank, or
any franchise tax or gross receipts taxes that are imposed in lieu of net income
or net profits taxes, in either case pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Bank is located or any subdivision thereof or
therein) and all interest, penalties or similar liabilities with respect thereto
(all such non-excluded charges being referred to collectively as “Taxes”). If
any Taxes are so levied or imposed, the Borrower agrees to pay the full amount
of such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note. If any amounts are payable in
respect of Taxes pursuant to the preceding sentence, the Borrower agrees to
reimburse each Bank, upon the written request of such Bank, for taxes imposed on
or measured by the net income of such Bank pursuant to the laws of the
jurisdiction or any political subdivision or taxing authority thereof or therein
in which such Bank is organized or in which the principal office or applicable
lending office of such Bank is located as such Bank shall determine are payable
by, or withheld from, such Bank in respect of such amounts so paid to or on
behalf of such Bank pursuant to the preceding sentence and in respect of any
amounts paid to or on behalf of such Bank pursuant to this sentence. The
Borrower will furnish to the Administrative Agent within 45 days after the date
of the payment of any Taxes is due pursuant to applicable law certified copies
of tax receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Bank, and reimburse such Bank upon its written
request, for the amount of any Taxes so levied or imposed and paid by such Bank.

 

-25-



--------------------------------------------------------------------------------

(b) Each Bank that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Initial Borrowing Date, or in the case
of a Bank that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.13 or 14.04 (unless the respective Bank was already a Bank
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Bank, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN (with
respect to a complete exemption under an income tax treaty) (or successor forms)
certifying to such Bank’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note or (ii) if the Bank is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and cannot deliver either Internal
Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption
under an income tax treaty) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit D (any such certificate, a “Section
4.04(b)(ii) Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (with respect to the portfolio
interest exemption) (or successor form) certifying to such Bank’s entitlement as
of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Bank agrees that from time to time after the Initial
Borrowing Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrower and the Administrative Agent two new accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty), or
Form W-8BEN (with respect to the portfolio interest exemption) and a Section
4.04(b)(ii) Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Bank to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note or it shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such Form or Certificate in which case such Bank shall not be required to
deliver any such Form of Certificate pursuant to this Section 4.04(b).
Notwithstanding anything to the contrary contained in Section 4.04(a), but
subject to Section 14.04(b) and the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of any Bank which is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. Federal income tax purposes to the extent that such Bank has not
provided to the Borrower U.S. Internal Revenue Service Forms that establish a
complete exemption from such deduction or withholding and (y) the Borrower shall
not be obligated pursuant to Section 4.04(a) to gross-up payments to be made to
a Bank in respect of income or similar taxes imposed by the United States if (I)
such Bank has not provided to the Borrower the Internal Revenue Service Forms
required to be provided to the Borrower pursuant to this Section 4.04(b) or (II)
in the case of a payment, other than interest, to a Bank described in clause
(ii) above, to the extent that such Forms do not establish a complete exemption
from withholding of such taxes. Notwithstanding anything to the contrary
contained in the preceding sentence or elsewhere in this Section 4.04 and except
as set forth in Section 14.04(b), the Borrower agrees to pay additional amounts
and to indemnify each Bank in the manner set forth in Section 4.04(a) (without
regard to the identity of

 

-26-



--------------------------------------------------------------------------------

the jurisdiction requiring the deduction or withholding) in respect of any
amounts deducted or withheld by it as described in the immediately preceding
sentence as a result of any changes after the Initial Borrowing Date in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of such
income or similar Taxes.

 

(c) If the Borrower pays any additional amount under this Section 4.04 to a Bank
and such Bank determines in its sole discretion that it has actually received or
realized in connection therewith any refund or any reduction of, or credit
against, its Tax liabilities in or with respect to the taxable year in which the
additional amount is paid (a “Tax Benefit”), such Bank shall pay to Borrower an
amount that the Bank shall, in its sole discretion, determine is equal to the
net benefit, after tax, which was obtained by the Bank in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Bank may
determine in its sole discretion consistent with the policies of such Bank
whether to seek a Tax Benefit; (ii) any Taxes that are imposed on a Bank as a
result of a disallowance or reduction (including through the expiration of any
tax carryover or carryback of such Bank that otherwise would not have expired)
of any Tax Benefit with respect to which such Bank has made a payment to the
Borrower pursuant to this Section 4.04(c) shall be treated as a Tax for which
the Borrower is obligated to indemnify such Bank pursuant to this Section 4.04
without any exclusions or defenses; (iii) nothing in this Section 4.04(c) shall
require a Bank to disclose any confidential information to the Borrower
(including, without limitation, its tax returns); and (iv) no Bank shall be
required to pay any amounts pursuant to this Section 4.04(c) at any time a
Default or Event of Default exists.

 

SECTION 5. Conditions Precedent to Initial Borrowing Date. The obligation of
each Bank to make Loans, and the obligation of each Issuing Bank to issue
Letters of Credit hereunder, in each case on the Initial Borrowing Date, is
subject to the satisfaction of the following conditions:

 

5.01 Execution of Agreement; Notes. On or prior to the Initial Borrowing Date
(i) this Agreement shall have been executed and delivered as provided in Section
14.10 and (ii) there shall have been delivered to the Administrative Agent for
the account of each of the Banks requesting them the appropriate Term Notes
and/or Revolving Notes and to DBTCA, if so requested, the Swingline Note, in
each case executed by the Borrower and in the amount, maturity and as otherwise
provided herein.

 

5.02 No Default; Representations and Warranties. On the Initial Borrowing Date
and also after giving effect to each Credit Event on such date, (i) there shall
exist no Default or Event of Default and (ii) all representations and warranties
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the Initial Borrowing Date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).

 

5.03 Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate dated such date signed by the President
or any Vice

 

-27-



--------------------------------------------------------------------------------

President of the Borrower stating that all of the applicable conditions set
forth in Section 5.02, 5.07, 5.11, 5.12 and 5.15 have been met.

 

5.04 Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received from (i) Alston & Bird LLP, counsel to Holdings and
its Subsidiaries, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Banks and dated the Initial Borrowing Date
covering the matters set forth in Exhibit E and (ii) from local counsel to
Holdings and its Subsidiaries reasonably satisfactory to the Administrative
Agent, opinions addressed to the Administrative Agent, the Collateral Agent and
each of the Banks and dated the Initial Borrowing Date, each of which shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall cover the liens granted pursuant to the Mortgages and such other matters
incident to the transactions contemplated herein and in the other Credit
Documents as the Administrative Agent may reasonably request.

 

5.05 Corporate Documents; Proceedings. (a) On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate, dated the Initial
Borrowing Date, signed by an Authorized Officer of each Credit Party, and
attested to by the Secretary or any Assistant Secretary of such Credit Party,
substantially in the form of Exhibit F with appropriate insertions, together
with copies of the Certificate of Incorporation and By-Laws (or their
equivalents) of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and the foregoing shall be reasonably
acceptable to the Administrative Agent.

 

(b) All corporate and legal proceedings and all instruments and agreements
relating to the transactions contemplated by this Agreement and the other
Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals, good standing certificates and
bring-down certificates, if any, which the Administrative Agent may have
reasonably requested in connection therewith, such documents and papers where
appropriate to be certified by proper corporate or governmental authorities.

 

5.06 Plans; Shareholders’ Agreements; Management Agreements; Employment
Agreements; Collective Bargaining Agreements; Debt Agreements; Affiliate
Contracts; Tax Sharing Agreements and Material Contracts. On or prior to the
Initial Borrowing Date, there shall have been delivered to the Administrative
Agent a list or schedule of all of the documents listed below, which list or
schedule shall be certified as true and complete by an appropriate officer of
Holdings or the Borrower (and copies of any of the documents set forth on such
list or schedule shall have been made available to the Administrative Agent):

 

(i) all material Plans (and for each material Plan that is required to file an
annual report on Internal Revenue Service Form 5500-series, a copy of the most
recent such report (including, to the extent required, the related financial and
actuarial statements and opinions and other supporting statements,
certifications, schedules and information), and for each material Plan that is a
“single-employer plan,” as defined in Section 4001(a)(15) of ERISA, the most
recently prepared actuarial valuation therefor shall have been made so
available) and any other material “employee benefit plans,” as defined in
Section 3(3) of ERISA, and any other material agreements, plans or

 

-28-



--------------------------------------------------------------------------------

arrangements, with or for the benefit of current or former employees of Holdings
or any of its Subsidiaries or any ERISA Affiliate (provided that the foregoing
shall have been made so available in the case of any multiemployer plan, as
defined in 4001(a)(3) of ERISA, only to the extent that any document described
therein is in the possession of Holdings or any Subsidiary of Holdings or any
ERISA Affiliate or reasonably available thereto from the sponsor or trustee of
any such plan);

 

(ii) all material written agreements entered into by Holdings or any Subsidiary
of Holdings as of the Initial Borrowing Date governing the terms and relative
rights of its capital stock (collectively, the “Shareholders’ Agreements”);

 

(iii) all material written agreements with members of, or with respect to the,
management of Holdings or any Subsidiary of Holdings as of the Initial Borrowing
Date other than Employment Agreements (collectively, the “Management
Agreements”);

 

(iv) any material written employment agreements entered into by Holdings or any
Subsidiary of Holdings as of the Initial Borrowing Date (collectively, the
“Employment Agreements”);

 

(v) all material written collective bargaining agreements applying or relating
to any employee of Holdings or any Subsidiary of Holdings (collectively, the
“Collective Bargaining Agreements”);

 

(vi) all agreements (including, without limitation, the Senior Subordinated Note
Documents) evidencing or relating to material Indebtedness of Holdings or any
Subsidiary of Holdings to the extent such agreement is to remain outstanding
after giving effect to the incurrence of Loans on the Initial Borrowing Date
(collectively, the “Debt Agreements”);

 

(vii) all material tax sharing, tax allocation and other similar agreements
entered into by Holdings or any Subsidiary of Holdings (collectively, the “Tax
Sharing Agreements”);

 

(viii) all material written contracts, agreements or understandings entered into
between Holdings or any of its Subsidiaries on the one hand, and any Person
(other than Holdings and its Subsidiaries) who is an Affiliate of Holdings, on
the other hand (collectively, the “Affiliate Contracts”); and

 

(ix) all material written contracts and licenses of Holdings or any of its
Subsidiaries, each of which involve a sum in excess of $5,000,000 on an annual
basis, that are to remain in effect after giving effect to the consummation of
the Transaction (collectively, the “Material Contracts”);

 

all of which Shareholders’ Agreements, Management Agreements, Employment
Agreements, Collective Bargaining Agreements, Debt Agreements, Tax Sharing
Agreements, Affiliate Contracts and Material Contracts shall be in form and
substance reasonably satisfactory to the Administrative Agent and in full force
and effect on the Initial Borrowing Date.

 

-29-



--------------------------------------------------------------------------------

5.07 Consummation of the Transaction. (a) On or prior to the Initial Borrowing
Date, (i) the Borrower shall have received gross cash proceeds of $150,101,910
from the issuance by it of the Senior Second Lien Notes and (ii) the Borrower
shall have used the entire amount of such gross cash proceeds to make payments
owing in connection with the Transaction prior to utilizing any proceeds of the
Loans for such purpose. All terms and conditions (and the documentation) in
connection with the issuance of the Senior Second Lien Notes (including, without
limitation, amortization, maturities, interest rate, interest periods,
covenants, defaults, remedies, sinking fund provisions and other terms) shall be
reasonably satisfactory to the Administrative Agent and all conditions precedent
to the issuance of the Senior Second Lien Notes as set forth in the Senior
Second Lien Note Documents shall have been satisfied (and not waived without the
consent of the Administrative Agent) to the reasonable satisfaction of the
Administrative Agent. The issuance of the Senior Second Lien Notes shall have
been consummated in all material respects in accordance with the terms and
conditions of the Senior Second Lien Note Documents and all applicable laws.

 

(b) On or prior to the Initial Borrowing Date, Holdings shall have issued 45,000
units of PIK Preferred Equity, with an aggregate liquidation preference as of
the Initial Borrowing Date of approximately $45,000,000 to the Sponsors, the
entire amount of which will be used by Holdings and the Borrower to repay the
Indebtedness owing under the Existing Credit Agreement. All terms and conditions
(and the documentation) in connection with the issuance of the PIK Preferred
Equity (including, without limitation, the terms of the PIK Preferred Equity
under the Holdings Limited Liability Company Agreement) shall be reasonably
satisfactory to the Administrative Agent.

 

(c) On the Initial Borrowing Date, all Indebtedness under the Existing Credit
Agreement shall have been repaid in full (the “Refinancing”), and all
commitments in respect thereof shall have been terminated, and all loans and
notes issued thereunder shall have been repaid in full, together with interest
thereon, all letters of credit issued thereunder shall have been terminated (or,
in the case of Existing Letters of Credit, incorporated hereunder as Letters of
Credit pursuant to Section 2.01(d)) and all Liens and guaranties in connection
therewith shall have been released (and all appropriate releases, termination
statements or other instruments of assignment with respect thereto shall have
been obtained) to the reasonable satisfaction of the Administrative Agent. The
Administrative Agent shall have received satisfactory evidence (including
satisfactory pay-off letters, mortgage releases, intellectual property releases
and UCC-3 termination statements) that the matters set forth in the immediately
preceding sentence have been satisfied as of the Initial Borrowing Date.

 

(d) On the Initial Borrowing Date and after giving effect to the consummation of
each component of the Transaction to be consummated on or prior to the Initial
Borrowing Date, Holdings and its Subsidiaries shall have no indebtedness for
money borrowed or preferred stock outstanding other than (i) the Loans and the
Letters of Credit, (ii) the PIK Preferred Equity, (iii) the Senior Subordinated
Notes, (iv) the Senior Second Lien Notes, (v) intercompany Indebtedness among
the Credit Parties and (vi) certain other indebtedness existing on the Initial
Borrowing Date as listed on Schedule IX (with the Indebtedness described in
sub-clauses (iii) and (vi) being herein called the “Existing Indebtedness”). On
and as of the Initial Borrowing Date, all of the Existing Indebtedness shall
remain outstanding after giving effect to the Transaction and the other
transactions contemplated hereby without any default or event of

 

-30-



--------------------------------------------------------------------------------

default existing thereunder or arising as a result of the Transaction and the
other transactions contemplated hereby (except to the extent amended or waived
by the parties thereto on terms and conditions satisfactory to the
Administrative Agent), and there shall not have been any amendments or
modifications to the Senior Subordinated Note Documents or any other Debt
Agreements other than as requested or approved by the Administrative Agent.

 

(e) On the Initial Borrowing Date after giving effect to the Transaction, the
ownership and capital structure (including, without limitation, the terms of any
equity membership interests, options, warrants or other securities issued or to
be issued by Holdings or any of its Subsidiaries) as of the Initial Borrowing
Date and management of Holdings and its Subsidiaries shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Banks.

 

(f) On or prior to the Initial Borrowing Date, all material conditions precedent
to the consummation of the Transaction as is set forth in the documentation
related thereto shall have been satisfied and not waived.

 

5.08 Pledge Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered a Pledge Agreement substantially in
the form of Exhibit H-1 (as modified, supplemented or amended from time to time,
the “Pledge Agreement”) and shall have delivered to the Collateral Agent, as
Pledgee thereunder all of the Pledged Securities referred to therein then owned
by Holdings and each such Credit Party (x) endorsed in blank in the case of
promissory notes constituting Pledged Securities and (y) together with executed
and undated irrevocable stock powers, in the case of capital stock constituting
Pledged Securities.

 

5.09 Security Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered a Security Agreement substantially
in the form of Exhibit I (as modified, supplemented or amended from time to
time, the “Security Agreement”) covering all of such Credit Party’s present and
future Security Agreement Collateral, together with:

 

(i) proper financing statements (Form UCC-1 or such other financing statements
or similar notices as shall be required by local law) fully executed (to the
extent necessary) for filing under the UCC or other appropriate filing offices
of each jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement;

 

(ii) certified copies of Requests for Information or Copies (Form UCC-11), or
equivalent reports, listing all judgment liens, tax liens or effective financing
statements that name Holdings or any of its Subsidiaries, as debtor and that are
filed in the jurisdictions referred to in said clause (i), together with copies
of such other financing statements (none of which shall cover the Collateral
except to the extent evidencing Permitted Liens or for which the Collateral
Agent shall receive termination statements (Form UCC-3 or such other termination
statements as shall be required by local law) fully executed (to the extent
necessary) for filing);

 

-31-



--------------------------------------------------------------------------------

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Security Agreement as may be reasonably necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect the security
interests intended to be created by such Security Agreement; and

 

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Security Agreement have been taken.

 

5.10 Subsidiary Guaranty. On the Initial Borrowing Date, each Domestic
Subsidiary of Holdings (other than the Borrower) shall have duly authorized,
executed and delivered a guaranty substantially in the form of Exhibit J (as
modified, supplemented or amended from time to time, the “Subsidiary Guaranty”).

 

5.11 Material Adverse Change, etc. Since December 31, 2003, nothing shall have
occurred (and neither the Administrative Agent or the Required Banks shall have
become aware of any facts or conditions not previously known) which the
Administrative Agent or the Required Banks shall determine has had, or could
reasonably be expected to have, (i) a Material Adverse Effect or (ii) a material
adverse effect on the Transaction.

 

5.12 Litigation. On the Initial Borrowing Date, no litigation by any entity
(private or governmental) shall be pending or threatened with respect to this
Agreement, any other Document or any documentation executed in connection
herewith or with respect to the transactions contemplated hereby, or which the
Administrative Agent or Required Banks shall determine has had, or could
reasonably be expected to have, a Material Adverse Effect

 

5.13 Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid in
full to the Administrative Agent and the Banks all costs, fees and expenses
(including, without limitation, all reasonable legal fees and expenses) payable
to the Administrative Agent and the Banks to the extent then due pursuant hereto
or as otherwise agreed between Holdings and the Administrative Agent.

 

5.14 Insurance. On or prior to the Initial Borrowing Date, Holdings shall cause
to be delivered to the Administrative Agent evidence (including, without
limitation, certificates with respect to each insurance policy listed on
Schedule III) of insurance, complying with the requirements of Section 8.03,
with respect to the business and properties of Holdings and its Subsidiaries, in
scope, form and substance reasonably satisfactory to the Administrative Agent
and the Required Banks and naming the Collateral Agent, as an additional
insured, mortgagee and/or loss payee and stating that such insurance shall not
be canceled or revised without 30 days’ prior written notice by the insurer to
the Collateral Agent.

 

5.15 Approvals. All necessary governmental and material third party approvals in
connection with the Transaction and the transactions contemplated by the
Documents and otherwise referred to herein or therein (including, but not
limited to, those approvals required in respect of existing permits, landlord
consents and transfers of contract rights) shall have been obtained and remain
in effect, and all applicable waiting periods shall have expired without any
action being taken by any competent authority which restrains, prevents or
imposes, in the

 

-32-



--------------------------------------------------------------------------------

reasonable judgment of the Administrative Agent or the Required Banks, adverse
conditions upon the consummation of the Transaction or the other transactions
contemplated by the Documents and otherwise referred to herein or therein.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the consummation of the Transaction, the transactions
contemplated by the Documents, the making of the Loans or the issuance of
Letters of Credit.

 

5.16 Financial Statements; Pro Forma Financials; Projections. On or prior to the
Initial Borrowing Date, the Administrative Agent shall have received true and
correct copies of the historical financial statements, the pro forma financial
statements and the Projections referred to in Sections 7.05(a), (c) and (f),
which historical financial statements, pro forma financial statements and
Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Banks.

 

5.17 Mortgage; Title Insurance; Surveys; etc. On the Initial Borrowing Date, the
Collateral Agent shall have received:

 

(a) fully executed counterparts of a mortgage or deed to secure debt or similar
documents in form and substance reasonably satisfactory to the Required Banks
(as may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof, each, a “Mortgage” and collectively,
“Mortgages”), which Mortgages shall cover all of the Real Property owned or
leased by Holdings or any of its Subsidiaries as designated on Schedule V (each,
a “Mortgaged Property” and collectively, the “Mortgaged Properties”), together
with evidence that counterparts of the Mortgages have been delivered to the
title insurance company insuring the Lien of the Mortgages for recording in all
places to the extent necessary or, in the reasonable opinion of the Collateral
Agent, desirable to effectively create a valid and enforceable first priority
mortgage lien on each Mortgaged Property in favor of the Collateral Agent (or
such other trustee as may be required or desired under local law) for the
benefit of the Secured Creditors;

 

(b) mortgagee title insurance policies or marked-up unconditional binders for
such insurance in connection with the Mortgaged Properties issued by Fidelity
National Title Insurance Company of New York or such other title insurers
reasonably satisfactory to the Administrative Agent and the Required Banks, (the
“Mortgage Policies”) in amounts reasonably satisfactory to the Administrative
Agent and the Required Banks assuring the Collateral Agent that the respective
Mortgages on such Mortgaged Properties are valid and enforceable first priority
mortgage liens on the respective Mortgaged Properties, free and clear of all
defects and encumbrances except Permitted Encumbrances and such Mortgage
Policies shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Banks and shall include, as appropriate,
an endorsement for future advances under this Agreement, the Notes and the
Mortgages and for any other matter that the Administrative Agent or the Required
Banks in their discretion may reasonably request, shall not include an exception
for mechanics’ liens unless such liens would constitute Permitted Liens, and
shall provide for affirmative insurance and such reinsurance (including direct
access agreements) as the Administrative Agent or the Required Banks in their
discretion may reasonably request; and

 

-33-



--------------------------------------------------------------------------------

(c) if requested by the Collateral Agent, surveys in form and substance
reasonably satisfactory to the Collateral Agent of each Mortgaged Property dated
a recent date acceptable to the Collateral Agent, certified in a manner
reasonably satisfactory to the Collateral Agent by a licensed professional
surveyor satisfactory to the Collateral Agent.

 

5.18 Compliance With Senior Subordinated Note Documents. On the Initial
Borrowing Date, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate signed by an appropriate officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, (x)
establishing that the Refinancing complies with the terms of the Senior
Subordinated Note Documents and (y) containing a representation and warranty
that all Obligations and Senior Second Lien Notes are, and when incurred will
be, permitted pursuant to the Senior Subordinated Note Documents as Senior Debt
thereunder.

 

5.19 Ratings. On the Initial Borrowing Date, the obligations of the Borrower
under this Agreement shall have received a rating (of any level) from each of
Standard & Poor’s Ratings Services and Moody’s Investors Service, Inc.

 

SECTION 6. Conditions Precedent to All Credit Events. The obligation of each
Bank to make Loans, and the obligation of each Issuing Bank to issue Letters of
Credit, is subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

 

6.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

6.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 1.03(a). Prior to the making of
each Swingline Loan, the Swingline Bank shall have received the notice referred
to in Section 1.03(b)(i).

 

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Bank shall have received a Letter of Credit Request
meeting the requirements of Section 2.02(a).

 

SECTION 7. Representations and Warranties. In order to induce the Banks to enter
into this Agreement and to make the Loans, and issue (or participate in) the
Letters of Credit as provided herein, each of Holdings and the Borrower makes
the following representations and warranties, on behalf of itself and its
Subsidiaries, in each case after giving effect to the Transaction consummated on
the Initial Borrowing Date, with the occurrence of each Credit Event on or after
the Initial Borrowing Date being deemed to constitute a

 

-34-



--------------------------------------------------------------------------------

representation and warranty that the matters specified in this Section 7 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such Credit Event (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date):

 

7.01 Status. Each of Holdings and its Subsidiaries (i) is a duly organized and
validly existing corporation, limited partnership or limited liability company
in good standing under the laws of the jurisdiction of its organization, except
where the failure to be in good standing could not reasonably be expected to
have a Material Adverse Effect, (ii) has the corporate, limited partnership or
company power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the conduct of its business requires such qualifications
except for failures to be so qualified which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

7.02 Power and Authority. Each Credit Party has the corporate limited
partnership or limited liability company power and authority to execute, deliver
and perform the terms and provisions of each of the Documents to which it is
party and has taken all necessary corporate or limited liability company action
to authorize the execution, delivery and performance by it of each such
Document. Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each such Document constitutes the legal,
valid and binding obligation of such Credit Party enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (regardless
of whether considered in proceedings in equity or at law) and an implied
covenant of good faith and fair dealing.

 

7.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with, or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the properties or assets
of Holdings or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which Holdings or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the
certificate of incorporation or by-laws or other organizational documents, as
applicable, of Holdings or any of its Subsidiaries.

 

7.04 Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required (i) to authorize, or is required in connection with, the execution,
delivery and performance of any Document by

 

-35-



--------------------------------------------------------------------------------

any Credit Party or (ii) to ensure the legality, validity, binding effect or
enforceability of any such Document with respect to any Credit Party, except
those (A) which have been obtained or made, (B) the absence of which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or (C) for filings and recordings required to perfect
the security interests created under the Security Documents, which filings and
recordings will be made within 10 Business Days after the Initial Borrowing
Date.

 

7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) (i) The audited consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year of the Borrower ended December 31, 2003
and the related consolidated statements of income, cash flows and shareholders’
equity of the Borrower and its Subsidiaries for such fiscal year, and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries for
the fiscal quarter of the Borrower ended March 31, 2004 and the related
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal quarter, copies of which, in each case, have been
furnished to the Administrative Agent and each Bank prior to the Initial
Borrowing Date, present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries at the dates of said
financial statements and the results for the periods covered thereby, subject,
in the case of the unaudited financial statements, to normal year-end
adjustments. All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied, except to the
extent provided in the notes to said financial statements and subject, in the
case of the three-month statements, to normal year-end audit adjustments (all of
which are of a recurring nature and none of which, individually or in the
aggregate, would be material) and the absence of footnotes.

 

(b) On and as of the Initial Borrowing Date, after giving effect to the
Transaction occurring on such date and to all Indebtedness (including the Loans)
being incurred or assumed on such date and Liens created by the Credit Parties
in connection therewith, the Borrower has received a reasonably equivalent value
or greater in exchange for the Obligations that have arisen (and the Liens
securing such Obligations) as a result of the consummation of the Transaction.

 

(c) The pro forma consolidated balance sheet of the Borrower as of December 31,
2003 as reflected in the Offering Memorandum of the Borrower dated April 29,
2004, a copy of which has heretofore been furnished to each Bank, presents good
faith estimate of the consolidated pro forma financial condition of the Borrower
after giving effect to the Transaction at the date thereof.

 

(d) Consolidated EBITDA for the consecutive 12-month period of Holdings ended
March 31, 2004 was at least $86,000,000.

 

(e) Except (i) as fully disclosed in the financial statements referred to in
Section 7.05(a) and (ii) for the Obligations, the Existing Indebtedness, the
Intercompany Loans, the Senior Second Lien Notes and the PIK Preferred Equity,
there were as of the Initial Borrowing Date no liabilities or obligations with
respect to Holdings or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to have a

 

-36-



--------------------------------------------------------------------------------

Material Adverse Effect. As of the Initial Borrowing Date and except for the
Obligations, the Existing Indebtedness, the Intercompany Loans, the Senior
Second Lien Notes and the PIK Preferred Equity, Holdings knows of no reasonable
basis for the assertion against it or any of its Subsidiaries of any liability
or obligation of any nature whatsoever that is not fully disclosed in the
financial statements referred to in Section 7.05(a) which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

(f) After giving effect to the Transaction (but for this purpose assuming that
the Transaction and the related financing had occurred prior to December 31,
2003), since December 31, 2003, there has been no change in the condition
(financial or otherwise), business, operations, assets or liabilities of
Holdings or any of its Subsidiaries that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

7.06 Litigation. There are no actions, suits or proceedings pending or, to the
best knowledge of Holdings or the Borrower, threatened (i) with respect to any
Document or (ii) that could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect.

 

7.07 True and Complete Disclosure. Except to the extent set forth in the
immediately succeeding sentence, all factual information (taken as a whole)
furnished by or on behalf of Holdings or any of its Subsidiaries in writing to
the Administrative Agent or any Bank (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. The financial projections and other
pro forma financial information contained therein are based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Administrative Agent and the Banks that
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered thereby may differ from the
projected results.

 

7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term Loans
shall be used by the Borrower (i) to effect the Transaction and (ii) to pay fees
and expenses (including, without limitation, cash restructuring expenses)
related to the Transaction; provided, that no more than $12,500,000 may be used
on the Initial Borrowing Date for the purposes set forth in clause (ii) above.

 

(b) All proceeds of Revolving Loans may be used for working capital and general
corporate purposes (including, without limitation, Permitted Acquisitions);
provided, that no more than $15,000,000 of Revolving Loans or Swingline Loans
may be used to effect the Transaction or to pay any fees and expenses incurred
in connection therewith.

 

(c) No part of the proceeds of any Loan will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock.

 

-37-



--------------------------------------------------------------------------------

Neither the making of any Loan nor the use of the proceeds thereof nor the
occurrence of any other Credit Event will violate or be inconsistent with the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

7.09 Tax Returns and Payments. Each of Holdings and each of its Subsidiaries has
timely filed or caused to be timely filed (including pursuant to any valid
extensions of time for filing) with the appropriate taxing authority, all
material returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by or with respect to the income, properties or operations
of each of Holdings and its Subsidiaries, as the case may be. The Returns
accurately reflect in all material respects all liability for taxes of Holdings
and its Subsidiaries as a whole for the periods covered thereby. Each of
Holdings and its Subsidiaries have paid all material taxes payable by them which
have become due other than those contested in good faith and for which adequate
reserves have been established in accordance with generally accepted accounting
principles. There is no action, suit, proceeding, investigation, audit, or claim
now pending regarding any material taxes relating to Holdings or any of its
Subsidiaries. As of the Initial Borrowing Date, neither Holdings, the Borrower
nor any of their Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of any material taxes of
Holdings or any of its Subsidiaries. None of Holdings or any of its Subsidiaries
has incurred, or will incur, any material tax liability in connection with the
Transaction or any other transactions contemplated hereby (it being understood
that the representation contained in this sentence does not cover any future tax
liabilities of Holdings or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business).

 

7.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect. The present value of all accumulated benefit obligations under
each Plan that is subject to Title IV of ERISA (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by more than
$16,200,000.

 

7.11 The Security Documents. (a) The provisions of the Security Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in, and/or
Lien on, all right, title and interest of each Credit Party in the Security
Agreement Collateral described therein, and each Security Agreement (upon
satisfaction of any filing or other requirements set forth therein) creates a
fully perfected first Lien on, and/or security interest in, all right, title and
interest of such Credit Party in all of the Security Agreement Collateral
described therein to the extent the Security Agreement Collateral consists of
the type of property in which a security interest may be perfected by filing a
financing statement under the UCC, subject to no other Liens other than
Permitted Liens. The recordation of the Assignment of Security Interest in U.S.
Patents and Trademarks in the form attached to the Security Agreement in the
United States Patent and Trademark Office together with filings on Form UCC-1
made pursuant to the Security Agreement will be effective, under applicable law,
to perfect the security interest granted to the Collateral Agent in the
trademarks and patents covered by the Security Agreement.

 

-38-



--------------------------------------------------------------------------------

(b) The security interests created in favor of the Collateral Agent, as Pledgee,
for the benefit of the Secured Creditors under the Pledge Agreement constitute
(upon satisfaction of any filing, delivery or other requirements in respect of
the Stock issued by any Foreign Subsidiary) first priority perfected security
interests in the Securities (assuming, in respect of certificated Stock and
Securities constituting promissory notes, the Collateral Agent’s continuous
possession thereof) described in the Pledge Agreement, subject to no security
interests of any other Person (other than Permitted Liens). Except as provided
in the immediately preceding sentence, no filings or recordings are required in
order to perfect (or maintain the perfection or priority of) the security
interests created in the Securities and the proceeds thereof under the Pledge
Agreement (other than filings of proper UCC-1 Financing Statements in respect of
the Securities constituting promissory notes and uncertificated equity
interests, which filings have been made).

 

(c) Each of the Mortgages creates, as security for the obligations purported to
be secured thereby, a valid and enforceable (upon satisfaction of any filing or
other requirements set forth therein) and perfected security interest in and
mortgage lien on the respective Mortgaged Property in favor of the Collateral
Agent (or such other trustee as may be required or desired under local law) for
the benefit of the Secured Creditors, superior to and prior to the rights of all
third Persons and subject to no other Liens (except, in each case, the security
interest and mortgage lien created in the Mortgaged Properties may be subject to
Permitted Liens).

 

7.12 Properties. All Real Property owned or leased by Holdings or any of its
Subsidiaries as of the Initial Borrowing Date, and the nature of the interest
therein, is set forth in Schedule V. Each of Holdings and each of its
Subsidiaries has good and marketable title to all material properties owned by
it, and a valid leasehold interest in all material property leased by it,
including (in each case) all material property reflected in the most recent
historical balance sheets referred to in Section 7.05(a) (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.

 

7.13 Capitalization. On the Initial Borrowing Date, the authorized membership
interests of (i) Holdings shall consist of units (representing common equity
member interests in Holdings), series A preferred units, series B convertible
preferred units and series C preferred units, of which 12,370,269 units, no
series A preferred units, 45,000 series B preferred units and no series C
preferred units shall be issued and outstanding and (ii) the Borrower shall
consist of member units, of which 1,000 member units shall be issued and
outstanding and owned by Holdings. All such outstanding membership interests
have been duly and validly issued and, except as set forth on Schedule VII, are
free of preemptive rights and subject to no security interests of any other
Person (other than Permitted Liens). Except as set forth on Schedule VII,
neither Holdings nor any of its Subsidiaries has outstanding any securities
convertible into or exchangeable for its membership interests or outstanding any
rights to subscribe for or to purchase, or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its membership
interests.

 

-39-



--------------------------------------------------------------------------------

7.14 Subsidiaries. Schedule VIII lists each Subsidiary of Holdings and the
Borrower, and the direct and indirect ownership interest of Holdings and the
Borrower therein, in each case as of the Initial Borrowing Date and after giving
effect to the Transaction.

 

7.15 Compliance with Statutes, etc. Each of Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

7.16 Investment Company Act. Neither Holdings nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.17 Public Utility Holding Company Act. Neither of Holdings nor any of its
Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

7.18 Environmental Matters. (a) Each of Holdings and each of its Subsidiaries
has complied and is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
past, pending or, to the best knowledge of Holdings or any of its Subsidiaries,
threatened Environmental Claims against Holdings or any of its Subsidiaries or
any Real Property currently or, to the best knowledge of Holdings or any of its
Subsidiaries, previously owned or operated by Holdings or any of its
Subsidiaries. There are no facts, circumstances, conditions or occurrences on
any Real Property currently owned or operated by Holdings or any of its
Subsidiaries or, to the best knowledge of Holdings or any of its Subsidiaries,
on any formerly owned or operated Real Property or any property adjoining or in
the vicinity of any currently owned or operated Real Property that could
reasonably be expected (i) to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries or any currently owned or operated Real
Property or (ii) to cause any such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property by Holdings or any of its Subsidiaries under any applicable
Environmental Law.

 

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned or operated by Holdings or any of its Subsidiaries except in compliance
with all Environmental Laws and reasonably required in connection with the
operation, use and maintenance of any such Real Property by Holdings’ or such
Subsidiary’s business. There are not now any underground storage tanks owned or
operated by Holdings or of its Subsidiaries located on any Real Property owned
or operated by Holdings or any of its Subsidiaries.

 

(c) Notwithstanding anything to the contrary in this Section 7.18, the
representations made in this Section 7.18 shall only be untrue if the effect of
all violations, claims, restrictions, failures, noncompliance and other
circumstances of the types described

 

-40-



--------------------------------------------------------------------------------

above could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

7.19 Labor Relations. None of Holdings and any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect. There is (i) no unfair
labor practice complaint pending against Holdings or any of its Subsidiaries or,
to the best knowledge of Holdings or the Borrower, threatened against any of
them, before the National Labor Relations Board, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Holdings or any of its Subsidiaries
or, to the best knowledge of Holdings or the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against
Holdings or any of its Subsidiaries or, to the best knowledge of Holdings or the
Borrower, threatened against Holdings or any of its Subsidiaries and (iii) no
union representation question exists with respect to the employees of Holdings
or any of its Subsidiaries, except (with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate) such
as could not reasonably be expected to have a Material Adverse Effect.

 

7.20 Patents, Licenses, Franchises and Formulas. Each of Holdings and each of
its Subsidiaries owns all patents, trademarks, permits, service marks, trade
names, copyrights, licenses, franchises and formulas, or rights with respect to
the foregoing, and has obtained assignments of all licenses and other rights of
whatever nature, necessary for the present and proposed conduct of its business,
without any known conflict with the rights of others except, with respect to any
matter specified in this Section 7.20, as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

 

7.21 Indebtedness. Schedule IX sets forth a true and complete list of all
indebtedness for borrowed money (other than Intercompany Loans) of Holdings and
its Subsidiaries as of the Initial Borrowing Date and which is to remain
outstanding after giving effect thereto, in each case showing the aggregate
principal amount thereof and the name of the respective borrower and any other
entity which directly or indirectly guaranteed such debt.

 

7.22 Senior Subordinated Notes. The subordination provisions contained in the
Senior Subordinated Notes are enforceable against the holders thereof subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (regardless of whether enforcement is
sought in equity or at law) and an implied covenant of good faith and fair
dealing. As of the Initial Borrowing Date and after giving effect to the
Transaction, all Obligations of the Borrower are within the definition of
“Senior Debt” (as defined in the Senior Subordinated Note Documents).

 

7.23 Representations and Warranties in Documents. All representations and
warranties of each Credit Party set forth in the Documents were true and correct
in all material respects as of the time such representations and warranties were
made and shall be true and correct in all material respects as of the Initial
Borrowing Date as if such representations and warranties were made on and as of
such date, unless stated to relate to a specific earlier date, in

 

-41-



--------------------------------------------------------------------------------

which case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

 

7.24 Special Purpose Corporation. Holdings has no significant assets (other than
the membership interests of the Borrower) or liabilities (other than under this
Agreement, the other Documents to which it is party, Shareholder Subordinated
Notes, PIK Preferred Equity, Permitted Seller Notes, Permitted Earn-Out Debt,
Permitted Earn-Out Preferred Equity and Qualified Preferred Equity) and has
engaged in no substantial business activities.

 

7.25 Insurance. Set forth on Schedule III hereto is a true, correct and complete
summary of all insurance carried by each Credit Party on and as of the Initial
Borrowing Date, with the amounts insured set forth therein.

 

SECTION 8. Affirmative Covenants. Each of Holdings and the Borrower hereby
covenants and agrees for itself and each of its Subsidiaries that on and after
the Initial Borrowing Date and until the Total Commitment and all Letters of
Credit have terminated and the Loans, Notes and Unpaid Drawings, together with
interest, Fees and all other Obligations, are paid in full:

 

8.01 Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly distribute a copy to each Bank):

 

(a) Monthly Reports. As soon as practicable, and in any event within 45 days,
after the end of each monthly accounting period of each fiscal year (other than
the last monthly accounting period in any fiscal quarter and fiscal year) of
Holdings and the Borrower, commencing with the period ending May 31, 2004, the
consolidated balance sheet of Holdings each of its Subsidiaries as at the end of
such monthly accounting period and the related consolidated statements of income
for such monthly accounting period and for the elapsed portion of the fiscal
year ended with the last day of such monthly accounting period, in each case
setting forth comparative figures for the corresponding monthly accounting
period in the prior fiscal year.

 

(b) Quarterly Financial Statements. Within 45 days after the close of the first
three quarterly accounting periods in each fiscal year of Holdings and the
Borrower, commencing with the period ending June 30, 2004, the consolidated
balance sheet of Holdings and its Subsidiaries as at the end of each such
quarterly accounting period and the related consolidated statement of income and
the related consolidated statement of cash flows for each such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of each such quarterly accounting period (other than the fourth
quarterly accounting period), setting forth comparative figures for the related
periods in the prior fiscal year, all of which shall be in reasonable detail and
certified by the chief financial officer or treasurer of Holdings that they
fairly present in all material respects the financial condition of Holdings and
its Subsidiaries as of the dates indicated and the results of their operations
and changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and shall be accompanied by a management discussion
and analysis of the results of operations and financial condition with respect
to such period.

 

-42-



--------------------------------------------------------------------------------

(c) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Holdings and the Borrower, the consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statement of income and the related consolidated statement of cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year and certified by Deloitte & Touche LLP, any other independent
certified public accountants or such other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with a report of such accounting firm stating
that in the course of its regular audit of the financial statements of Holdings,
the Borrower and each of their Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Event of Default which has occurred and is
continuing under Sections 9.07 through 9.10, inclusive, or, if in the opinion of
such accounting firm such an Event of Default has occurred and is continuing, a
statement as to the nature thereof and shall be accompanied by a management
discussion and analysis of the results of operations and financial condition
with respect to such period.

 

(d) Budgets. No later than 60 days after the first day of each fiscal year of
Holdings, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income and cash flows and balance sheets)
prepared by Holdings for (x) each monthly accounting period in such fiscal year
and (y) such fiscal year prepared in summary form, in each case, of Holdings and
its Subsidiaries, accompanied by the statement of the chief financial officer or
treasurer of Holdings to the effect that, to the best of such officer’s
knowledge, the budget is a reasonable estimate of the period covered thereby.
Additionally, within 60 days after the consummation of each Permitted
Acquisition for which the consideration paid equals or exceeds $5,000,000, a
revised budget in the form described above taking into account the effects of
such Permitted Acquisition on the budget for the remainder of the fiscal year
covered by the original budget.

 

(e) Officers’ Certificates. At the time of the delivery of the financial
statements provided for in Section 8.01(a), (b) and (c), a certificate of the
chief financial officer or treasurer of Holdings to the effect that, no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall (x) if delivered with the financial statements
required by Sections 8.01(b) and (c), set forth the calculations required to
establish whether Holdings and its Subsidiaries were in compliance with the
provisions of Sections 9.07 through 9.10, inclusive, at the end of such fiscal
quarter or year, as the case may be and (y) if delivered with the financial
statements required by Section 8.01(c), set forth the amount of (and the
calculations required to establish) Excess Cash Flow for the respective Excess
Cash Payment Period.

 

(f) Management Letters. Promptly after Holdings’, the Borrower’s or any of their
Subsidiaries’ receipt thereof, a copy of any “management letter” received by
Holdings, the Borrower or such Subsidiary from its certified public accountants
and the management’s responses thereto (other than reports of a routine or
ministerial nature which are not material).

 

(g) Notice of Default and Litigation. Promptly, and in any event within five
Business Days after an officer of Holdings or the Borrower obtains knowledge
thereof, notice of

 

-43-



--------------------------------------------------------------------------------

(i) the occurrence of any event which constitutes a Default or an Event of
Default (provided such Default or Event of Default is continuing) and (ii) any
litigation or governmental investigation or proceeding pending or threatened (x)
against Holdings or any of its Subsidiaries which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or (y)
with respect to any Document.

 

(h) Other Reports and Filings. Promptly, copies of all financial information,
proxy materials and other information and reports, if any, which Holdings or any
of its Subsidiaries shall file with the Securities and Exchange Commission or
any successor thereto (the “SEC”) or deliver to holders of its Indebtedness with
an outstanding principal balance in excess of $5,000,000, pursuant to the terms
of the documentation governing such Indebtedness (or any trustee, Administrative
Agent or other representative therefor) and not otherwise required to be
delivered hereunder.

 

(i) Environmental Matters. Promptly upon, and in any event within fifteen
Business Days after, an officer of Holdings or the Borrower obtains knowledge
thereof, notice of one or more of the following environmental matters, unless
such environmental matters could not, individually or when aggregated with all
other such environmental matters, be reasonably expected to have a Material
Adverse Effect, provided that in any event Holdings and its Subsidiaries shall
deliver to the Administrative Agent all material notices relating to such
matters received by Holdings or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA:

 

(i) any pending or threatened (in writing) Environmental Claim against Holdings
or any of its Subsidiaries or any Real Property owned or operated by Holdings or
any of its Subsidiaries;

 

(ii) any condition or occurrence on, or arising from, any Real Property owned or
operated by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property;

 

(iii) any condition or occurrence on any Real Property owned or operated by
Holdings or any of its Subsidiaries that could reasonably be expected to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability by Holdings or any of its Subsidiaries of such
Real Property under any Environmental Law; and

 

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned or
operated by Holdings or any of its Subsidiaries as required by any Environmental
Law or any governmental or other administrative agency.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and
Holdings’, the Borrower’s or such Subsidiary’s response thereto.

 

-44-



--------------------------------------------------------------------------------

(j) Annual Meetings with Banks. At the request of the Administrative Agent, the
Borrower shall, once during each fiscal year of the Borrower, hold a meeting (at
a mutually agreeable location and time) with all of the Banks at which meeting
the financial results of the previous fiscal year and the financial condition of
the Borrower and the budgets presented for the current fiscal year shall be
reviewed.

 

(k) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Subsidiaries as
the Administrative Agent or any Bank may reasonably request in writing.

 

Notwithstanding anything to the contrary above in this Section 8.01, so long as
Holdings has not issued any Shareholder Subordinated Notes, any Permitted Seller
Notes, any Permitted Earn-Out Debt or any other Indebtedness, the references to
“Holdings” in each of clauses (a), (b), (c) and (d) of this Section 8.01 shall
be deemed instead to be references to the “Borrower” and the existing references
to the “Borrower” in each such clause shall be ignored.

 

8.02 Books, Records and Inspections. Holdings and the Borrower will, and will
cause each of their Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with generally accepted
accounting principles (or the comparable foreign equivalent thereof) and all
requirements of law shall be made of all material dealings and transactions in
relation to its business and activities. Holdings and the Borrower will, and
will cause each of their Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or any Bank to visit and inspect,
during regular business hours and under guidance of officers of Holdings, such
Borrower or such Subsidiary, any of the properties of Holdings or any of its
Subsidiaries, and to examine the books of account of Holdings and any of its
Subsidiaries and discuss the affairs, finances and accounts of Holdings and any
of its Subsidiaries with, and be advised as to the same by, its and their
officers and independent accountants, all at such reasonable times and
intervals, upon such reasonable notice and to such reasonable extent as the
Administrative Agent or such Bank may request.

 

8.03 Maintenance of Property; Insurance. (a) Holdings and the Borrower will, and
will cause each of their Subsidiaries to, (i) keep all material property
necessary and useful in its business in good working order and condition, (ii)
maintain insurance on its property with reputable and solvent insurance
companies in at least such amounts and against at least such risks as is
consistent and in accordance with industry practice and (iii) furnish to each
Bank, upon written request, full information as to the insurance carried.

 

(b) Holdings and the Borrower will, and will cause each of their Subsidiaries
to, at all times keep their respective property in which a Lien has been granted
to the Collateral Agent insured in favor of the Collateral Agent, and all
policies (including the Mortgage Policies) or certificates (or certified copies
thereof) with respect to such insurance (and any other insurance maintained by
Holdings, the Borrower or any such Subsidiary) (i) shall be endorsed to the
Collateral Agent’s reasonable satisfaction for the benefit of the Collateral
Agent (including, without limitation, by naming the Collateral Agent as loss
payee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured), (ii) shall state that such insurance policies
shall not be canceled without 30 days’ prior written notice thereof (or 10 days’
prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Collateral Agent and (iii) shall be
deposited with the Collateral Agent.

 

-45-



--------------------------------------------------------------------------------

(c) If Holdings or any of its Subsidiaries shall fail to maintain all insurance
in accordance with this Section 8.03, or if Holdings or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Administrative Agent and/or the Collateral Agent shall have the
right (but shall be under no obligation), upon notice to the Borrower, to
procure such insurance, and Holdings and each of the Borrower agree to reimburse
the Administrative Agent or the Collateral Agent, as the case may be, for all
costs and expenses of procuring such insurance.

 

8.04 Franchises. Holdings and the Borrower will, and will cause each of their
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, trademarks, copyrights and patents; provided, however, that nothing in
this Section 8.04 shall prevent (i) transactions permitted by Section 9.02 or
(ii) the withdrawal by Holdings or any of its Subsidiaries of qualification as a
foreign corporation in any jurisdiction where such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

8.05 Compliance with Statutes, etc. Holdings and the Borrower will, and will
cause each of their Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such noncompliance as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

8.06 Compliance with Environmental Laws. (a) (i) Holdings and the Borrower will
comply, and will use their best efforts to cause each of their Subsidiaries to
comply, with all Environmental Laws applicable to the ownership or use of its
Real Property now or hereafter owned or operated by Holdings or any of its
Subsidiaries, will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws and (ii) neither Holdings, the Borrower nor any of their
Subsidiaries will generate, use, treat, store, release or dispose of, or permit
the generation, use, treatment, storage, release or disposal of Hazardous
Materials on any Real Property now or hereafter owned or operated by Holdings or
any of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except to the extent that the
failure to comply with the requirements specified in clause (i) or (ii) above,
either individually or in the aggregate, could not reasonably be expected to
result in liability under Environmental Laws that could have a Material Adverse
Effect. If required to do so under any applicable legally binding directive or
order of any governmental agency, Holdings and the Borrower agrees to undertake,
and cause each of their Subsidiaries to undertake, to the extent required under
applicable Environmental Laws, any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned or operated by Holdings or any of its Subsidiaries in accordance with the
requirements of all applicable Environmental Laws and in accordance with such
legally binding orders and directives of all governmental authorities, except to
the extent that (x) Holdings, such Borrower or such Subsidiary is contesting
such order or directive in good faith and by appropriate proceedings and for
which adequate reserves have been established to the extent required by
generally accepted accounting principles or (y) the

 

-46-



--------------------------------------------------------------------------------

failure to take any such action could not reasonably be expected to have a
Material Adverse Effect.

 

(b) At the written request of the Administrative Agent or the Required Banks, at
any time and from time to time as is reasonable after (i) the Obligations have
become due and payable pursuant to Section 10 or (ii) the Banks receive notice
under Section 8.01(i) for any event for which notice is required to be delivered
for any Real Property, the Borrower will provide, at its sole cost and expense,
an environmental site assessment report of reasonable scope and expense
concerning any relevant Real Property now or hereafter owned or operated by
Holdings or any of its Subsidiaries, prepared by an environmental consulting
firm approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with any Hazardous Materials on such Real Property. If the Borrower
fails to provide the same within 45 days after such request was made, the
Administrative Agent may order the same, and the Borrower, to the extent the
Borrower has the authority to do so, shall grant and hereby grants, to the
Administrative Agent and the Banks and their Administrative Agents, access to
such Real Property and specifically grants the Administrative Agent and the
Banks an irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment, all at the Borrower’s expense.

 

8.07 ERISA. The Borrower will furnish to the Administrative Agent prompt written
notice of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in excess of $5,000,000. Each
notice delivered under this Section 8.07 shall be accompanied by a statement of
an Authorized Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

8.08 End of Fiscal Years; Fiscal Quarters. Holdings will cause (i) each of its,
and each of its Subsidiaries’, fiscal years to end on December 31 and (ii) each
of its, and each of its Subsidiaries’, fiscal quarters to end on March 31, June
30, September 30 and December 31 of each fiscal year.

 

8.09 Performance of Obligations. Holdings and the Borrower will, and will cause
each of their Subsidiaries to, perform all of its obligations under the terms of
each mortgage, deed of trust, indenture, loan agreement or credit agreement and
each other material agreement, contract or instrument by which it is bound,
except such non-performances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; provided, that the
failure to pay any Indebtedness shall not constitute a breach of this Section
8.09 unless it shall give rise to an Event of Default under Section 10.04.

 

8.10 Payment of Taxes. Holdings and the Borrower will pay and discharge, and
will cause each of their Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon Holdings, the
Borrower or their Subsidiaries or upon the income or profits of Holdings, the
Borrower or their Subsidiaries, or upon any properties belonging to it, in each
case on a timely basis, and all lawful claims which, if unpaid, might become a
lien or charge not otherwise permitted under Section 9.01(i) upon any properties
of Holdings, the Borrower or any such Subsidiary; provided that none of
Holdings, the

 

-47-



--------------------------------------------------------------------------------

Borrower, and any such Subsidiary shall be required to pay any such material
tax, assessment, charge, levy or claim which is being contested in good faith
and by proper proceedings if Holdings, any such Borrower or any such Subsidiary
has maintained adequate reserves with respect thereto in accordance with
generally accepted accounting principles.

 

8.11 Additional Mortgages; Further Assurances. (a) In the event that the
Borrower or any of its Subsidiaries acquires any Real Property after the Initial
Borrowing Date, the Borrower or such Subsidiary shall promptly notify the
Administrative Agent and, at the request of the Administrative Agent or the
Required Banks from time to time, Holdings and the Borrower will, and will cause
each of their Subsidiaries to, grant to the Collateral Agent security interests
and mortgages (an “Additional Mortgage”) in such additional Real Property of
Holdings, the Borrower or any of such Subsidiaries (each such Real Property, an
“Additional Mortgaged Property”). All such Additional Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected Liens
superior to and prior to the rights of all third Persons and subject to no other
Liens, in either case except Permitted Liens. The Additional Mortgages or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Mortgages and all taxes, fees and other charges
payable in connection therewith shall have been paid in full. Notwithstanding
anything to the contrary contained above in this Section 8.11(a), in connection
with any (x) Leasehold that has been designated as an Additional Mortgaged
Property, none of Holdings, the Borrower, or any such Subsidiaries shall be
required to grant an Additional Mortgage therein to the extent that (1) such a
grant is prohibited by the applicable lease (and the lessor thereunder or its
mortgagees has not consented thereto) or (2) such Leasehold has a fair market
value of $2,000,000 or less and (y) Real Property that has been designated as an
Additional Mortgaged Property, none of Holdings, the Borrower, or any such
Subsidiaries shall be required to grant an Additional Mortgage therein to the
extent that (i) such a grant is prohibited by the terms of any document
evidencing a prior Lien thereon to the extent permitted under Section 9.01(vii),
(viii), (xiv) or (xv) (and the senior lienholder has not consented thereto) or
(ii) the value of such Real Property, together with improvements thereon, is
less than $1,000,000. The provisions of this Section 8.11(a) shall not apply
with respect to any Real Property held or acquired by any Foreign Subsidiary of
the Borrower.

 

(b) Holdings and the Borrower will, and will cause each of their Subsidiaries
to, at the expense of Holdings, the Borrower and such Subsidiaries, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such conveyances, financing statements, transfer endorsements,
powers of attorney, certificates, and other assurances or instruments and take
such further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require to ensure the validity,
enforceability, perfection or priority of the Collateral Agent’s security
interest in the Collateral or to enable the Collateral Agent to realize or
exercise the rights and benefits intended to be created by the Security
Documents. Furthermore, Holdings and the Borrower shall cause to be delivered to
the Collateral Agent such opinions of counsel, title insurance, appraisals,
surveys and other related documents as may be reasonably requested by the
Collateral Agent to assure itself that this Section 8.11 has been complied with.

 

-48-



--------------------------------------------------------------------------------

(c) In the event the Administrative Agent or the Required Banks reasonably
determine the following are required or advisable under applicable law or
regulation, the Borrower shall obtain real estate appraisals with respect to
each Mortgaged Property, which real estate appraisal shall follow the valuation
procedures set forth in 12 CFR, Part 34 - Subpart C, and shall otherwise be in
form and substance reasonably satisfactory to the Administrative Agent.

 

(d) Holdings and each of the Borrower agree that each action required above by
this Section 8.11 shall be completed as soon as possible, but in no event later
than 90 days after such action is requested in writing to be taken by the
Administrative Agent or the Required Banks.

 

8.12 Foreign Subsidiaries Security. If following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, counsel for the
Borrower reasonably acceptable to the Administrative Agent does not within 30
days after a request from the Administrative Agent or the Required Banks deliver
evidence mutually satisfactory to the Borrower and the Administrative Agent
that, with respect to any Foreign Subsidiary of the Borrower which has not
already had all of its stock pledged pursuant to a Pledge Agreement, (i) a
pledge of 66-2/3% or more of the total combined voting power of all classes of
capital stock of such Foreign Subsidiary entitled to vote and (ii) the entering
into by such Foreign Subsidiary of a guaranty in substantially the form of the
Subsidiary Guaranty, with such changes as are required to comply with local law
(the “Foreign Subsidiary Guaranty”), in any such case, would cause the
undistributed earnings of such Foreign Subsidiary as determined for Federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent for Federal income tax purposes in each case
as a result of such Foreign Subsidiary pledging its assets (directly or
indirectly) to secure the Obligations of the Borrower and each Subsidiary of the
Borrower under the Credit Documents and the obligations of the Borrower under
any Interest Rate Protection Agreement or Other Hedging Agreement, then in the
case of a failure to deliver the evidence described in clause (i) above, that
portion of such Foreign Subsidiary’s outstanding capital stock not theretofore
pledged pursuant to a Pledge Agreement shall be pledged to the Collateral Agent
pursuant to a Pledge Agreement (or another pledge agreement in substantially
similar form, if needed), and in the case of a failure to deliver the evidence
described in clause (ii) above, such Foreign Subsidiary shall execute and
deliver the Foreign Subsidiary Guaranty (or another guaranty in substantially
similar form, if needed), guaranteeing the Obligations of the Borrower and each
Subsidiary of the Borrower under the Credit Documents and the obligations of the
Borrower under any Interest Rate Protection Agreement or Other Hedging Agreement
to the extent that the entering into of the Foreign Subsidiary Guaranty, the
pledge of the additional shares of capital stock and the amendment to such
Security Documents is permitted by the laws of the respective foreign
jurisdiction and would not, in the reasonable opinion of the Borrower and the
Administrative Agent, result in any adverse tax consequences to the Borrower or
their Subsidiaries, and with all documents delivered pursuant to this Section
8.12 to be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Banks.

 

8.13 Ownership of Subsidiaries. The Borrower will at all times ensure that each
of its Subsidiaries remains as a Wholly-Owned Subsidiary of the Borrower except
(i) to the extent that any such Subsidiary is merged, consolidated or liquidated
in a transaction permitted

 

-49-



--------------------------------------------------------------------------------

by Section 9.02(ix) or (x), (ii) for non-Wholly-Owned Subsidiaries acquired
pursuant to a Permitted Acquisition and (iii) for joint ventures otherwise
permitted pursuant to Section 9.05.

 

8.14 Permitted Acquisitions. Subject to the provisions of this Section 8.14 and
the requirements contained in the definition of Permitted Acquisition, the
Borrower and/or any of its Subsidiaries may from time to time after the Initial
Borrowing Date effect Permitted Acquisitions, so long as (i) the Borrower shall
have given the Administrative Agent at least 10 Business Days’ prior written
notice of any Permitted Acquisition, (ii) no Default or Event of Default is in
existence at the time of the consummation of such Permitted Acquisition or would
result after giving effect thereto and all representations and warranties
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties were made on and as of the date of such Permitted Acquisition (both
before and after giving effect thereto), unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, (iii) calculations
are made by the Borrower of compliance with the covenants contained in Sections
9.08 through 9.10 (in each case, giving effect to the last sentence appearing
therein) for the period of four consecutive fiscal quarters (taken as one
accounting period) most recently ended prior to the date of such Permitted
Acquisition (each, a “Calculation Period”), on a Pro Forma Basis as if the
respective Permitted Acquisition (as well as all other Permitted Acquisitions
theretofore consummated after the first day of such Calculation Period) had
occurred on the first day of such Calculation Period and such recalculations
shall show that such financial covenants would have been complied with if the
Permitted Acquisition had occurred on the first day of such Calculation Period
(it being understood and agreed that with respect to any Permitted Acquisition
consummated prior to June 30, 2005, Consolidated Cash Interest Expense shall be
the amount calculated for such Calculation Period multiplied by 4 (in the case
of Permitted Acquisitions consummated prior to December 31, 2004), 2 (in the
case of Permitted Acquisitions consummated prior to March 31, 2005) or by 4/3
(in the case of Permitted Acquisitions consummated thereafter but prior to June
30, 2005), (iv) the sum of the Total Unutilized Revolving Commitment plus all
cash and Cash Equivalents then held by Holdings and its Subsidiaries shall be at
least $25,000,000 after giving effect to the respective Permitted Acquisition,
(v) with respect to any Permitted Acquisition the aggregate consideration in
connection with which is $10,000,000 or more, projections prepared by the
Borrower in good faith for the period from the date of the consummation of such
Permitted Acquisition to the date which is one year thereafter shall reflect
that the Borrower shall be in compliance with the covenants set forth in
Sections 9.08 through 9.10, inclusive for such period, (vi) the aggregate
consideration for the respective Permitted Acquisition, when added to the
aggregate consideration paid for all other Permitted Acquisitions consummated
from and after the Effective Date, does not exceed, in the aggregate, the sum of
(A) $25,000,000 plus (B) the amount of Indebtedness then outstanding under
Section 9.04(xi) or (xvii) and (C) the amount of equity issued by Holdings as
permitted under Section 9.13(b), the proceeds of which are used to finance
Permitted Acquisitions, (vii) in the case of acquisitions effected by Foreign
Subsidiaries, the aggregate consideration for the respective Permitted
Acquisition, when added to the aggregate consideration paid for all other
Permitted Acquisitions effected by Foreign Subsidiaries and consummated from and
after the Effective Date, does not exceed, in the aggregate, $10,000,000, (viii)
in the case of acquisitions effected by any Credit Party, such Credit Party is
able to, and does, grant a Lien to the Collateral Agent for the benefit of the
Secured Creditors on and security interest in assets acquired thereby in
connection with such

 

-50-



--------------------------------------------------------------------------------

Permitted Acquisition and (ix) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the Borrower, certifying to the best of his knowledge, compliance with the
requirements of preceding clauses (i) through (viii) and containing the
calculations required by preceding clauses (iii), (vi) and (vii).

 

8.15 Interest Rate Protection Agreements. The Borrower shall ensure that at
least 50% of its Indebtedness for borrowed money (including, without limitation,
all Loans, Senior Second Lien Notes and Senior Subordinated Notes) bears
interest on a fixed rate basis.

 

8.16 Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 7.08.

 

8.17 PIK Preferred Equity. Holdings will pay all dividends on the PIK Preferred
Equity through the issuance of additional PIK Preferred Equity or by accretion
or accrual, or through the issuance to the holders thereof of common equity of
Holdings, and not in cash.

 

SECTION 9. Negative Covenants. Each of Holdings and the Borrower hereby
covenants and agrees for itself and each of its Subsidiaries that on and after
the Initial Borrowing Date and until the Total Commitment and all Letters of
Credit have terminated and the Loans, Notes and Unpaid Drawings, together with
interest, Fees and all other Obligations, are paid in full:

 

9.01 Liens. Holdings and the Borrower will not, and will not permit any of their
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
Holdings or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to Holdings or any of its Subsidiaries), or
assign any right to receive income, provided that the provisions of this Section
9.01 shall not prevent the creation, incurrence, assumption or existence of the
following (Liens described below are herein referred to as “Permitted Liens”):

 

(i) Liens for taxes, assessments or governmental charges or levies not yet due
and payable or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established to the extent required by generally accepted
accounting principles;

 

(ii) Liens in respect of property or assets of Holdings or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of the Borrower’s or such Subsidiary’s property or assets
or materially impair the use thereof in the operation of the business of the
Borrower or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

 

-51-



--------------------------------------------------------------------------------

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule X, but no renewals or extensions
of such Liens shall be permitted except to the extent specifically permitted to
be so renewed or extended as set forth on such Schedule X, provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal
or extension and (y) any such renewal or extension does not encumber any
additional assets or properties of Holdings or any of its Subsidiaries;

 

(iv) Permitted Encumbrances;

 

(v) Liens created by or pursuant to this Agreement and the Security Documents
(it being understood and agreed that from and after the Initial Borrowing Date,
the obligations relating to the Senior Second Lien Note Documents may be secured
by (a) Collateral pursuant to the Security Documents, on a “second-priority”
basis to the First Lien Obligations (as such type of obligations is defined in
the Security Documents) and (b) the Mortgaged Properties pursuant to the
mortgages substantially similar to the Mortgages, on a “second-priority” basis
to the First Lien Obligations;

 

(vi) leases or subleases granted to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of Holdings
or any of its Subsidiaries;

 

(vii) Liens upon assets subject to Capitalized Lease Obligations or purchase
money Indebtedness to the extent permitted by Section 9.04(iv), provided that
(x) such Liens only serve to secure the payment of Indebtedness arising under
such Capitalized Lease Obligation or purchase money Indebtedness and (y) the
Lien encumbering the asset giving rise to the Capitalized Lease Obligation or
purchase money Indebtedness does not encumber any other asset of Holdings or any
of its Subsidiaries;

 

(viii) Liens placed upon assets (including Real Property) at the time of
acquisition or construction thereof by the Borrower or any such Subsidiary or
within 90 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price or construction costs thereof and extensions,
renewals or replacements of any of the foregoing, provided that, in either case,
(x) the aggregate outstanding principal amount of all Indebtedness secured by
Liens permitted by this clause (viii) shall not at any time exceed the amount
permitted under Section 9.04(iv) and (y) in all events, the Lien encumbering the
assets so acquired does not encumber any other asset of Holdings or any of its
Subsidiaries;

 

(ix) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings, the Borrower or any of their Subsidiaries or existing on any
property or asset of any Person that becomes a Subsidiary of Holdings or the
Borrower after the date hereof prior to the time such Person becomes a
Subsidiary of Holdings or the Borrower; provided that (i) such Lien was not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary of Holdings or the Borrower, as the case may be,
(ii) such Lien shall not apply to any other property or assets of Holdings,

 

-52-



--------------------------------------------------------------------------------

the Borrower or any of their Subsidiaries and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary of Holdings or the Borrower, as the case may
be;

 

(x) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not
materially interfering with the conduct of the business of Holdings or any of
its Subsidiaries;

 

(xi) Liens arising from precautionary UCC financing statement filings or similar
filings regarding operating leases;

 

(xii) statutory and common law landlords’ liens under leases to which Holdings
or any of its Subsidiaries is a party;

 

(xiii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety bonds (other than appeal bonds), bids, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);

 

(xiv) Liens in favor of customers and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(xv) normal and customary rights of set-off upon deposits of cash in favor of
banks and other depositary institutions;

 

(xvi) the Borrower may sell or assign overdue accounts receivable in connection
with the collection thereof in the ordinary course of business;

 

(xvii) any (x) interest or title of a lessor or sublessor (other than a Credit
Party) under any lease entered into by Holdings or any of its Subsidiaries as
lessee to the extent that such lease is permitted to be entered into pursuant to
this Agreement, (y) restriction or encumbrance to which the interest or title of
such lessor or sublessor may be subject (including, without limitation, ground
leases and other prior leases of the premises, mortgages, mechanics liens, tax
liens and easements) or (z) subordination of the interest of the lessee or
sublessee under any such lease to any restriction or encumbrance referred to in
the preceding clause (y);

 

(xviii) Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 9.04 (xviii);

 

(xix) Liens securing Indebtedness permitted under Section 9.04(xvii); and

 

(xx) Liens not otherwise permitted pursuant to this Section 9.01 which secure
obligations permitted under this Agreement not exceeding $5,000,000 in the
aggregate at any one time outstanding.

 

-53-



--------------------------------------------------------------------------------

In connection with the granting of Liens of the type described in clauses (vii)
and (viii) of this Section 9.01 by the Borrower or any of its Subsidiaries, the
Administrative Agent and the Collateral Agent shall be authorized to and shall
take any actions necessary to be taken by it in connection therewith (including,
without limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of property subject to such Liens).

 

9.02 Consolidation, Merger, Sale of Assets, etc. Holdings and the Borrower will
not, and will not permit any of their Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of (or agree to do any of the
foregoing at any future time) all or any part of its property or assets, or
enter into any sale-leaseback transactions, except that:

 

(i) the Borrower and its Subsidiaries may make sales of Cash Equivalents and
inventory, including sales of inventory to the Borrower and other Subsidiaries,
in the ordinary course of business;

 

(ii) the Borrower and its Subsidiaries may make sales of assets, provided that
(x) each such sale results in consideration at least 75% of which (taking into
account the amount of cash and the principal amount of any promissory notes
received as consideration) shall be in the form of cash (provided that in lieu
of cash the Borrower may receive, as consideration, assets which the Borrower
would have been permitted to reinvest in under the terms of Section 4.02(e) if
the Borrower had received cash consideration), (y) the aggregate sale proceeds
from all assets subject to such sales shall not exceed $2,500,000 in any fiscal
year of the Borrower;

 

(iii) Capital Expenditures by the Borrower and its Subsidiaries shall be
permitted to the extent permitted under Section 9.07;

 

(iv) the Borrower and its Subsidiaries may sell or otherwise dispose of damaged,
obsolete or worn-out assets that are no longer necessary for the proper conduct
of their respective business for fair market value;

 

(v) transactions permitted by Section 9.05 shall be permitted;

 

(vi) Holdings and its Subsidiaries may grant leases or subleases to other
Persons not materially interfering with the conduct of the business of Holdings
and its Subsidiaries taken as a whole;

 

(vii) the Borrower and its Subsidiaries may make sales of assets, provided that
(x) each such sale results in consideration at least 75% of which (taking into
account the amount of cash and the principal amount of any promissory notes
received as consideration) shall be in the form of cash (provided that in lieu
of cash the Borrowers may receive, as consideration, assets which the Borrower
would have been permitted to reinvest in under the terms of Section 4.02(e) if
the Borrower had received cash consideration), (y) the aggregate sale proceeds
from all assets subject to such sales shall not exceed $30,000,000 in any fiscal
year of the Borrower and (z) the Net Cash Proceeds

 

-54-



--------------------------------------------------------------------------------

therefrom are either applied as provided in Section 4.02(e) or reinvested in
assets to the extent permitted by Section 4.02(e);

 

(viii) the Borrower and its Subsidiaries may lease (as lessee) real or personal
property in the ordinary course of business (so long as any such lease does not
create a Capitalized Lease Obligation except to the extent permitted by Section
9.04(iv));

 

(ix) any Foreign Subsidiary of the Borrower may be merged with and into, or be
dissolved or liquidated, or sell or otherwise transfer any of its assets to (x)
the Borrower or (y) any Wholly-Owned Subsidiary of the Borrower;

 

(x) any Domestic Subsidiary of the Borrower may be merged with and into, or be
dissolved or liquidated into, or transfer any of its assets to (x) the Borrower
or (y) any Wholly-Owned Domestic Subsidiary of the Borrower;

 

(xi) the Borrower and each Subsidiary Guarantor may sell or otherwise transfer
assets (other than any Mortgaged Properties) between or among one another;

 

(xii) the Borrower and its Subsidiaries may sell or discount accounts receivable
in the ordinary course of business, but only in connection with the collection
or compromise thereof;

 

(xiii) the Borrower and its Subsidiaries may, in the ordinary course of
business, license patents, trademarks, copyrights and know-how to third Persons,
so long as each such license does not prohibit the granting of a Lien by the
Borrower or such Subsidiary in the intellectual property covered by such
license;

 

(xiv) the Borrower and its Subsidiaries may liquidate any Inactive Subsidiary;
and

 

(xv) Holdings may merge or consolidate with and into any of its members (or any
successors to or Affiliates of such members), so long as (x) such member or
Affiliate of such member has no material assets (other than its interest in
Holdings) and no material liabilities prior to such merger or consolidation, (y)
such member or Affiliate of such member expressly assumes all liabilities and
obligations of Holdings under each Credit Document to which Holdings is a party
pursuant to an assumption agreement in form and substance satisfactory to the
Administrative Agent, and (z) such member or Affiliate of such member shall take
such other actions and deliver such other documents to the Administrative Agent
as the Administrative Agent shall reasonably request in order to protect and
perfect the position of the Administrative Agent, the Collateral Agent and the
Banks under the Credit Documents.

 

To the extent the Required Banks waive the provisions of this Section 9.02 with
respect to the sale or other disposition of any Collateral, or any Collateral is
sold or otherwise disposed of as permitted by this Section 9.02, such Collateral
(unless transferred to a Credit Party or a Subsidiary thereof) shall in each
case be sold or otherwise disposed of free and clear of the Liens created by the
Security Documents and the Administrative Agent shall take such actions

 

-55-



--------------------------------------------------------------------------------

(including, without limitation, directing the Collateral Agent to take such
actions) as are appropriate in connection therewith.

 

9.03 Dividends. Holdings and the Borrower will not, and will not permit any of
their Subsidiaries to, authorize, declare or pay any Dividends with respect to
Holdings or any of its Subsidiaries, except that:

 

(i) any Subsidiary of the Borrower may pay Dividends to (x) the Borrower or (y)
any Wholly-Owned Subsidiary of the Borrower;

 

(ii) the Borrower may pay cash Dividends to Holdings in the amounts and at the
times of any payment by Holdings in respect of taxes (including, without
limitation, any payments to be made by Holdings pursuant to clause (vi) of this
Section 9.03), provided that any refunds received by Holdings shall promptly be
returned by Holdings to the Borrower;

 

(iii) any non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders or equity owners generally so long as the Borrower or its
respective Subsidiary which owns the equity interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the equity interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of equity interests of such Subsidiary);

 

(iv) the Borrower may pay cash Dividends to Holdings in an amount not to exceed
$2,000,000 in any fiscal year so long as the proceeds thereof are promptly used
by Holdings to pay expenses in the ordinary course of business;

 

(v) (a) Holdings may (i) redeem or purchase shares of its capital stock or other
equity interests (or options to purchase its capital stock or other equity
interests) held by management of Holdings or any of its Subsidiaries and (ii)
pay participants and beneficiaries under incentive plans, awards and other
compensation provided for in such plans, provided that (x) the only
consideration paid by Holdings in respect of such redemptions, purchases and/or
awards or compensation shall be cash and Shareholder Subordinated Notes, (y) the
sum of (A) the aggregate amount paid by Holdings in cash in respect of all such
redemptions, purchases, and/or awards or compensation plus (B) the aggregate
amount of all principal and interest payments made on Shareholder Subordinated
Notes, shall not exceed $5,000,000 in any fiscal year of Holdings (plus the
amount available to be used pursuant to this clause (v)(a)(y) in prior fiscal
years and not so used, but in no event more than $20,000,000 in the aggregate
after the Effective Date), provided that such amount shall be increased by an
amount equal to the net cash proceeds received by Holdings after the Effective
Date from the sale or issuance of its equity interests (to the extent not used
to effect a Permitted Acquisition) and (z) at the time of any cash payment
permitted to be made pursuant to this Section 9.03(v), including any cash
payment under a Shareholder Subordinated Note, no Default or Event of Default
shall then exist or result therefrom; and (b) so long as no Default or Event of
Default then exists or would result therefrom, the Borrower may pay cash
Dividends to Holdings so

 

-56-



--------------------------------------------------------------------------------

long as Holdings promptly uses such proceeds for the purposes described in
clause (v)(a) of this Section 9.03;

 

(vi) so long as the Borrower is a limited liability company treated as a
partnership or an entity disregarded as separate from its owner for federal and
state income tax purposes (and prior to any distribution of any Tax Amount, the
Borrower delivers an officers’ certificate to the Administrative Agent to such
effect), the Borrower may make cash distributions to its members (and, in turn,
Holdings may make cash distributions to its members) in an amount not to exceed
the Tax Amount with respect to the Borrower for such period;

 

(vii) (a) Holdings may pay Dividends required by any contract or agreement
listed on Schedule XIII, as any such contract or agreement is in effect on the
Effective Date, and (b) the Borrower may pay Dividends to Holdings (x) at such
times and in such amounts as required to enable Holdings to pay Dividends under
clause (vii)(a) of this Section 9.03 and (y) to enable Holdings to make other
payments required to be made by it pursuant to the contracts and other
agreements listed on Schedule XIII, as such contracts and other agreements are
in effect on the Effective Date;

 

(viii) Holdings may pay Dividends on any outstanding Qualified Preferred Equity
and Permitted Earn-Out Equity solely through the issuance of additional shares
or units of Qualified Preferred Equity or Permitted Earn-Out Equity or through
accrual or accretion, as the case may be, or units of common equity of Holdings,
but not in cash;

 

(ix) Holdings may pay Dividends on any outstanding PIK Preferred Equity solely
through the issuance of PIK Preferred Equity or units of common equity of
Holdings or through accrual or accretion, but not in cash; and

 

(x) the Borrower may pay cash Dividends to Holdings, which in turn shall utilize
the full amount of such cash Dividends for the purpose of paying (and so long as
Holdings, by the first succeeding Business Day, utilizes the full amount of such
cash Dividends to pay) cash interest (but not principal) as and when due on
Permitted Seller Notes then outstanding, provided that no such Dividend shall be
paid at any time following the occurrence and during the continuance of any
Default or Event of Default or if a Default or Event of Default would exist
immediately after giving effect to the payment of such Dividend.

 

9.04 Indebtedness. Holdings and the Borrower will not, and will not permit any
of their Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

 

(ii) Existing Indebtedness to the extent the same is listed on Schedule IX, but
no refinancings or renewals thereof except to the extent specifically permitted
to be so refinanced or renewed as set forth on such Schedule IX, provided that
any such refinancings and renewals shall not exceed the principal amount of, and
shall not be for a

 

-57-



--------------------------------------------------------------------------------

shorter maturity than, such Existing Indebtedness outstanding at the time of the
refinancing or renewal thereof;

 

(iii) Permitted Earn-Out Debt issued in connection with a Permitted Acquisition;

 

(iv) Indebtedness evidenced by Capitalized Lease Obligations and purchase money
Indebtedness of Holdings and its Subsidiaries, including any Indebtedness
assumed in connection with the acquisition of assets, provided that in no event
shall the aggregate principal amount of Capitalized Lease Obligations, and the
principal amount of all such Indebtedness incurred or assumed in each case after
the Initial Borrowing Date, permitted by this clause (iv) exceed $25,000,000 at
any time outstanding;

 

(v) intercompany Indebtedness among the Borrower and its Subsidiaries to the
extent permitted by Section 9.05;

 

(vi) Indebtedness of the Borrower under Interest Rate Protection Agreements
entered into to protect the Borrower against fluctuations in interest rates in
respect of the Obligations so long as management of the Borrower has determined
that the entering into of such Interest Rate Protection Agreements are bona fide
hedging activities;

 

(vii) Indebtedness of the Borrower and its Subsidiaries under Other Hedging
Agreements providing protection against fluctuations in currency values and/or
commodity prices in connection with the Borrower’s or any of its Subsidiaries’
operations so long as management of the Borrower or such Subsidiary, as the case
may be, has determined that the entering into of such Other Hedging Agreements
are bona fide hedging activities;

 

(viii) Indebtedness of the Borrower and the Subsidiary Guarantors under the
Senior Second Lien Notes, the Accreted Value (as defined in the Senior Second
Lien Note Indenture) of which shall not at issuance thereof exceed $150,101,910
(less any repayments or prepayments of principal thereof) as set forth in the
Senior Second Lien Note Documents, provided that prior to June 15, 2007, the
accreted principal amount of the Senior Second Lien Notes shall be permitted to
increase as a result of accretion in accordance with the terms of the Senior
Second Lien Note Documents unless the Borrower shall have commenced the payment
of interest in cash in accordance with the terms of the Senior Second Lien Note
Documents on such outstanding Senior Second Lien Notes;

 

(ix) the Borrower may become liable as a guarantor with respect to obligations
of any of its Subsidiaries, which obligations are not otherwise prohibited under
this Agreement;

 

(x) Indebtedness in respect of those accounts receivable permitted to be sold or
discounted pursuant to Section 9.02(xii);

 

(xi) Permitted Seller Notes not to exceed $10,000,000 in aggregate principal
amount;

 

-58-



--------------------------------------------------------------------------------

(xii) Permitted Refinancing Subordinated Indebtedness so long as (x) no Default
or Event of Default then exists or would result therefrom and (y) the proceeds
thereof are used to promptly repurchase, redeem or otherwise retire outstanding
Senior Subordinated Notes and/or applied to repay outstanding Term Loans as set
forth in Section 4.02(d);

 

(xiii) Permitted Refinancing Second Lien Indebtedness so long as (x) no Default
or Event of Default then exists or would result therefrom and (y) the proceeds
thereof are used to promptly repurchase, redeem or otherwise retire outstanding
Senior Second Lien Notes and/or applied to repay outstanding Term Loans as set
forth in Section 4.02(d);

 

(xiv) Indebtedness representing deferred compensation to employees of the
Borrower or its Subsidiaries, provided that the aggregate principal amount of
Indebtedness permitted by this clause (xiv) shall not exceed $10,000,000 at any
time outstanding;

 

(xv) Shareholder Subordinated Notes;

 

(xvi) additional Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted under this Section 9.04 not to exceed $15,000,000 in aggregate
principal amount at any one time outstanding;

 

(xvii) Indebtedness of a Subsidiary of the Borrower acquired after the Initial
Borrowing Date in connection with a Permitted Acquisition (or Indebtedness
assumed at the time of a Permitted Acquisition of an asset securing such
Indebtedness); provided, that, the aggregate principal amount of all such
Indebtedness outstanding at any one time pursuant to this clause (xvii) shall
not exceed $10,000,000; provided, further, that such Indebtedness may be
refinanced if, after giving effect to such refinancing Indebtedness and the
repayment of the corresponding existing Indebtedness with the proceeds thereof,
(a) the aggregate principal amount of the refinancing Indebtedness and the
corresponding existing Indebtedness so refinanced shall not be greater than the
outstanding principal amount of such existing Indebtedness immediately prior to
such refinancing, (b) the weighted average life to maturity of such refinancing
Indebtedness shall be no shorter than that of the existing Indebtedness being
refinanced and (c) such refinancing Indebtedness shall not be secured by any
additional property than that which secures the existing Indebtedness being
refinanced;

 

(xviii) Indebtedness of Foreign Subsidiaries from time to time owing to Persons
other than a Credit Party, provided, that the aggregate amount of such
Indebtedness under this clause (xviii) does not exceed $5,000,000 at any one
time outstanding;

 

(xix) any Subsidiary of the Borrower may become liable as a guarantor with
respect to lease obligations of the Borrower or any other Subsidiary of the
Borrower; and

 

(xx) Indebtedness of the Borrower and the Subsidiary Guarantors incurred through
the issuance of (x) additional Senior Subordinated Notes in accordance with the
terms of the Senior Subordinated Note Documents, (y) additional Senior Second
Lien Notes in accordance with the terms of the Senior Second Lien Note Documents
and/or (z)

 

-59-



--------------------------------------------------------------------------------

Indebtedness incurred by the Borrower and guaranteed by the Subsidiary
Guarantors, the terms of which would satisfy the criteria set forth in the
definition of either Permitted Refinancing Second Lien Indebtedness or Permitted
Refinancing Subordinated Indebtedness, provided that, in any such case, (A) the
net proceeds from the issuance of such Indebtedness under clause (x), (y) and
(z) above are used to effect one or more Permitted Acquisitions (or to refinance
Revolving Loans the proceeds of which were used to finance one or more Permitted
Acquisitions) and/or applied to repay outstanding Term Loans as set forth in
Section 4.02(d) and (B) the aggregate principal amount of all such additional
Indebtedness issued pursuant to this clause (xx) shall not exceed $50,000,000.

 

9.05 Advances, Investments, Loans, Purchase of Assets. Holdings and the Borrower
will not, and will not permit any of their Subsidiaries to, directly or
indirectly, (w) lend money or credit or make advances to any Person, (x)
purchase or otherwise acquire (in one or a series of related transactions) any
part of the property or assets of any Person (including, without limitation, any
stock, obligations or securities of, or any other interest in, any other Person,
but excluding purchases or other acquisitions of inventory, materials and
equipment (and, to the extent consistent with the Borrowers past practices,
other tangible and intangible assets) in the ordinary course of business), (y)
make any capital contribution to any other Person or (z) purchase or own a
futures contract or otherwise become liable for the purchase or sale of currency
or other commodities at a future date in the nature of a futures contract,
except that the following shall be permitted:

 

(i) the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms;

 

(ii) Holdings and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

 

(iii) Holdings and its Subsidiaries may (x) make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000 and (y) make loans to members of management to fund their
purchase of equity interests of Holdings so long as no cash is paid by Holdings
or any of its Subsidiaries in connection therewith (or any cash so paid is
promptly (and in any event within one Business Day) returned to Holdings or such
Subsidiary;

 

(iv) the Borrower may enter into Interest Rate Protection Agreements to the
extent permitted by Section 9.04(vi);

 

(v) the Borrower and its Subsidiaries may enter into Other Hedging Agreements to
the extent permitted by Section 9.04(vii);

 

-60-



--------------------------------------------------------------------------------

(vi) investments in existence on the Initial Borrowing Date and listed on
Schedule XII shall be permitted, without giving effect to any additions thereto
or replacements thereof;

 

(vii) the Borrower may make intercompany loans to any Subsidiary Guarantor, any
Subsidiary of the Borrower may make intercompany loans to the Borrower, and any
Subsidiary Guarantor may make intercompany loans to any other Subsidiary
Guarantor (collectively, “Intercompany Loans”), provided, that (x) each
Intercompany Loan shall be evidenced by an Intercompany Note and (y) each
Intercompany Note issued to the Borrower or any Subsidiary Guarantor shall be
pledged to the Collateral Agent pursuant to the Pledge Agreement;

 

(viii) the Borrower may make intercompany loans to, or investments in, any of
its Foreign Subsidiaries (collectively, “Foreign Subsidiary Loans”), provided
that such Foreign Subsidiary Loans shall not exceed $10,000,000 at any time
outstanding;

 

(ix) Holdings may make equity contributions to the capital of the Borrower, and
the Borrower and the Subsidiary Guarantors may make equity contributions to the
capital of their respective Subsidiaries which are Subsidiary Guarantors in an
amount not to exceed the sum of (a) $5,000,000 and (b) the amount of equity
contributions made by Holdings to the Borrower pursuant to clause (b) above;

 

(x) the Borrower and its Subsidiaries may create or acquire new Subsidiaries to
the extent otherwise permitted hereunder;

 

(xi) Holdings and its Subsidiaries may purchase equity interests in Holdings to
the extent permitted pursuant to Section 9.03(v);

 

(xii) the Borrower and its Subsidiaries may transfer inventory or equipment not
otherwise reasonably required for the operations of the Borrower or any of its
Domestic Subsidiaries to any Foreign Subsidiary to the extent such Foreign
Subsidiary pays for such inventory or equipment in cash equal to the fair market
value thereof;

 

(xiii) the Borrower and its Subsidiaries shall be permitted to make Capital
Expenditures to the extent permitted under Section 9.07;

 

(xiv) the Borrower and its Subsidiaries may enter into transactions permitted
under Section 9.02;

 

(xv) the Borrower and its Subsidiaries may enter into guarantees to the extent
permitted by Section 9.04;

 

(xvi) the Borrower and any other Credit Party may make Permitted Acquisitions in
accordance with the definition thereof and the other provisions of this
Agreement;

 

(xvii) investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

-61-



--------------------------------------------------------------------------------

(xviii) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or at the time such Person merges or consolidates
with the Borrower or any of its Subsidiaries, in either case, as the result of a
Permitted Acquisition in compliance with the terms of this Agreement, provided
that such investments were not made by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary of the
Borrower or such merger or consolidation;

 

(xix) investments made after the Initial Borrowing Date in joint ventures in an
aggregate amount not to exceed $10,000,000; and

 

(xx) the Borrower and its Subsidiaries may make additional advances, investments
and loans after the Initial Borrowing Date to the extent not otherwise permitted
under this Section 9.05 so long as the Unrecovered Amount of such advances,
investments and loans does not exceed $10,000,000 in the aggregate.

 

9.06 Transactions with Affiliates. Holdings and the Borrower will not, and will
not permit any of their Subsidiaries to, enter into any transaction or series of
related transactions, whether or not in the ordinary course of business, with
any Affiliate of Holdings or any of its Subsidiaries, other than on terms and
conditions substantially as favorable to Holdings, the Borrower or such
Subsidiary as would reasonably be obtained by Holdings, the Borrower or such
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that:

 

(i) Dividends may be paid to the extent provided in Section 9.03;

 

(ii) transactions permitted under Section 9.02 shall be permitted;

 

(iii) loans may be made and other transactions may be entered into by Holdings
and its Subsidiaries to the extent permitted by Section 9.05;

 

(iv) the Borrower may make payments under the Vestar Management Agreement and
under other agreements listed on Schedule XI (in each case as in effect on the
Initial Borrowing Date);

 

(v) other transactions between or among Holdings and its Subsidiaries not
involving any other Affiliate;

 

(vi) customary fees paid to members of the Management Committee of Holdings and
its Subsidiaries for their services as directors not in excess of fees paid to
directors who are not Affiliates; and

 

(vii) issuances of equity interests, payments of bonuses and other transactions
permitted pursuant to employment or compensation agreements, option agreements,
incentive plans, indemnification agreements and other arrangements with
employees and directors of Holdings or any of its Subsidiaries, in each case so
long as the foregoing are on terms not materially more beneficial to such
officers and directors as those provided by companies of similar size and
similar financial condition as Holdings and its Subsidiaries.

 

-62-



--------------------------------------------------------------------------------

9.07 Maximum Capital Expenditures. (a) Holdings and the Borrower will not, and
will not permit any of their Subsidiaries to, make any Capital Expenditures,
except that during any fiscal period set forth below (taken as one accounting
period), the Borrower and its Subsidiaries may make Capital Expenditures so long
as the aggregate amount of such Capital Expenditures does not exceed in any
fiscal period set forth below the amount set forth opposite such fiscal period
below:

 

Fiscal Period

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

May 1, 2004 through December 31, 2004

   $ 32,500,000

Fiscal Year ending December 31, 2005

   $ 47,500,000

Fiscal Year ending December 31, 2006

   $ 47,500,000

Fiscal Year ending December 31, 2007

   $ 47,500,000

Fiscal Year ending December 31, 2008

   $ 47,500,000

 

To the extent that the amount of Capital Expenditures made by the Borrower and
its Subsidiaries during any fiscal period set forth in the table above is less
than the amount applicable to the respective fiscal period set forth in the
table above (without giving effect to any increase in such amount as provided
below in this clause (a)), such unused amount (the “Rollover Amount”) may be
carried forward and utilized by the Borrower and its Subsidiaries to make
additional Capital Expenditures in the immediately succeeding fiscal period,
provided that no amount once carried forward to the next fiscal period may be
carried forward to a fiscal period thereafter, and provided, further, that
Capital Expenditures made during any fiscal period shall be first deemed made in
respect of the Rollover Amount and then deemed made in respect of the scheduled
amount permitted for such fiscal period. Notwithstanding anything to the
contrary contained in this Section 9.07, the amount of all cash Capital
Expenditures incurred during any fiscal period set forth in the table above in
connection with the purchase of capital assets which are subsequently sold
during such period shall be excluded from the calculation of Capital
Expenditures for the purpose of this Section 9.07, to the extent of the net cash
proceeds received by the Borrower and/or its respective Subsidiary in respect of
such sale.

 

(b) In addition to the Capital Expenditures permitted to be made pursuant to
clause (a) of this Section 9.07, the Borrower and its Subsidiaries may make
Capital Expenditures (i) with the proceeds of Asset Sales to the extent such
proceeds are not required to be applied to repay Term Loans pursuant to Section
4.02(e), (ii) to the extent that any Permitted Acquisition in accordance with
Section 8.14 constitutes a Capital Expenditure, (iii) in an amount equal to the
then Available Retained ECF Amount and (iv) with the proceeds of insurance.

 

-63-



--------------------------------------------------------------------------------

9.08 Maximum First Lien Leverage Ratio. Holdings and the Borrower will not
permit the First Lien Leverage Ratio as of the last day of any Test Period
ending on a date set forth below to be more than the ratio set forth opposite
such date below:

 

Date

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2004

   3.10:1.00

December 31, 2004

   3.10:1.00

March 31, 2005

   3.10:1.00

June 30, 2005

   3.10:1.00

September 30, 2005

   2.95:1.00

December 31, 2005

   2.95:1.00

March 31, 2006

   2.85:1.00

June 30, 2006

   2.85:1.00

September 30, 2006

   2.70:1.00

December 31, 2006

   2.70:1.00

March 31, 2007

   2.45:1.00

June 30, 2007

   2.45:1.00

September 30, 2007

   2.45:1.00

December 31, 2007

   2.45:1.00

March 31, 2008

   2.20:1.00

June 30, 2008

   2.20:1.00

September 30, 2008

   1.90:1.00

Thereafter

   1.90:1.00

 

Notwithstanding anything to the contrary contained in this Agreement, all
calculations of compliance with this Section 9.08 shall be made on a Pro Forma
Basis.

 

9.09 Maximum Secured Leverage Ratio. Holdings and the Borrower will not permit
the Secured Leverage Ratio as of the last day of any Test Period ending on a
date set forth below to be more than the ratio set forth opposite such date
below:

 

Date

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2004

   5.50:1.00

December 31, 2004

   5.50:1.00

March 31, 2005

   5.50:1.00

June 30, 2005

   5.50:1.00

September 30, 2005

   5.25:1.00

December 31, 2005

   5.25:1.00

March 31, 2006

   5.25:1.00

June 30, 2006

   5.25:1.00

September 30, 2006

   5.00:1.00

December 31, 2006

   5.00:1.00

March 31, 2007

   5.00:1.00

June 30, 2007

   5.00:1.00

September 30, 2007

   4.75:1.00

December 31, 2007

   4.75:1.00

March 31, 2008

   4.50:1.00

June 30, 2008

   4.50:1.00

September 30, 2008

   4.25:1.00

Thereafter

   4.25:1.00

 

-64-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement, all
calculations of compliance with this Section 9.09 shall be made on a Pro Forma
Basis.

 

9.10 Interest Coverage Ratio. Holdings and the Borrower will not permit the
Interest Coverage Ratio for any Test Period ending on a date set forth below to
be less than the ratio set forth opposite such date below:

 

Date

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2004

   2.30:1.00

December 31, 2004

   2.30:1.00

March 31, 2005

   2.30:1.00

June 30, 2005

   2.30:1.00

September 30, 2005

   2.40:1.00

December 31, 2005

   2.40:1.00

March 31, 2006

   2.45:1.00

June 30, 2006

   2.45:1.00

September 30, 2006

   2.45:1.00

December 31, 2006

   2.45:1.00

March 31, 2007

   2.45:1.00

June 30, 2007

   1.60:1.00

September 30, 2007

   1.60:1.00

December 31, 2007

   1.60:1.00

March 31, 2008

   1.60:1.00

June 30, 2008

   1.65:1.00

September 30, 2008

   1.65:1.00

Thereafter

   1.65:1.00

 

Notwithstanding anything to the contrary contained in this Agreement, (a) all
calculations of compliance with this Section 9.10 shall be made on a Pro Forma
Basis and (b) in the event that in respect of any period after June 15, 2006 the
Borrower makes any payment of interest on the Senior Second Lien Notes in cash,
then the ratios set forth above opposite the dates June 30, 2006, September 30,
2006, December 31, 2006 and March 31, 2007 shall each be deemed modified to be
1.60:1.00.

 

9.11 Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc. Holdings and the Borrower will not, and will not permit any of
their Subsidiaries to:

 

(i) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
or any prepayment or redemption as a result of any change of control, asset sale
or similar event of any of the Senior Subordinated Notes, the Senior Second Lien
Notes or, after the incurrence thereof, any Permitted Seller Notes, Permitted
Refinancing Second Lien Indebtedness or Permitted Refinancing Subordinated
Indebtedness, provided that, (A) the Borrower may

 

-65-



--------------------------------------------------------------------------------

issue Series B Senior Second Lien Notes in exchange for a like principal amount
of Series A Senior Second Lien Notes in accordance with the terms of the Senior
Second Lien Note Indenture, and (B) so long as no Default or Event of Default
then exists or would result therefrom:

 

(w) the Borrower may repurchase, redeem or otherwise retire outstanding Senior
Subordinated Notes with the proceeds of Permitted Refinancing Subordinated
Indebtedness;

 

(x) the Borrower may repurchase, redeem or otherwise retire Senior Second Lien
Notes with the proceeds of Permitted Refinancing Second Lien Indebtedness;

 

(y) the Borrower may repurchase, redeem or otherwise retire outstanding Senior
Second Lien Notes in accordance with the terms of the Senior Second Lien Note
Documents; provided that, (A) no Default or Event of Default then exists or
would result therefrom and (2) the First Lien Leverage Ratio is less than
2.0:1.0 both before and after giving effect to such repurchase, redemption or
retirement; and

 

(z) the Borrower may repurchase, redeem or otherwise retire outstanding Senior
Second Lien Notes pursuant to the IPO clawback provisions thereof with the
proceeds received from Holdings as a result of a Holdings IPO.

 

(ii) make (or give any notice in respect of) any principal or interest payment
on, or any redemption or acquisition for value of, any Shareholder Subordinated
Notes except to the extent permitted by Section 9.03(v);

 

(iii) amend or modify, or permit the amendment or modification of, any provision
of any documentation entered into in connection with the Indebtedness referred
to in clause (i) above (including, without limitation, (w) the Senior
Subordinated Note Documents but excluding any immaterial change not requiring
the consent of the holders of the Senior Subordinated Notes, (x) the Senior
Second Lien Note Documents but excluding any immaterial changes not requiring
the consent of the holders of the Senior Second Lien Notes or (y) after the
incurrence thereof, the Permitted Seller Notes, Permitted Refinancing Second
Lien Indebtedness, Permitted Refinancing Subordinated Indebtedness or any
Shareholder Subordinated Notes, as the case may be, but excluding, in the case
of the Permitted Refinancing Second Lien Indebtedness and the Permitted
Refinancing Subordinated Indebtedness after the incurrence thereof, any
immaterial changes not requiring the consent of the holders of such Permitted
Refinancing Second Lien Indebtedness and/or the Permitted Refinancing
Subordinated Indebtedness, as the case may be); or

 

(iv) amend, modify or change its certificate of incorporation or limited
liability company agreement or by-laws (if any), or any agreement entered into
by it, with respect to its capital stock or other equity interests, or enter
into any new agreement with respect to its capital stock or other equity
interests, other than any amendments, modifications or

 

-66-



--------------------------------------------------------------------------------

changes pursuant to this clause (iv) or any such new agreements which are not
adverse in any material respect to the interests of the Banks.

 

9.12 Limitation on Certain Restrictions on Subsidiaries. Holdings and the
Borrower will not, and will not permit any of their Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by Holdings or any of its
Subsidiaries, or pay any Indebtedness owed to Holdings or any of its
Subsidiaries, (b) make loans or advances to Holdings or any of its Subsidiaries,
or (c) transfer any of its properties or assets to Holdings or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of Holdings or any of its Subsidiaries,
(iv) customary provisions restricting assignment of any agreement entered into
by the Borrower or any Subsidiary of the Borrower in the ordinary course of
business, (v) customary provisions restricting the transfer of assets subject to
Liens permitted under Section 9.01(iii), (vii), (viii), (ix) and (xix), (vi) any
restrictions contained in contracts for the sale of assets permitted in
accordance with Section 9.02 solely in respect of the assets to be sold pursuant
to such contract, (vii) any restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (viii) any restrictions in the Senior Subordinated Note Documents,
the Senior Second Lien Note Documents, or, after the issuance thereof, any
Permitted Refinancing Subordinated Indebtedness, Permitted Refinancing Second
Lien Indebtedness, the Permitted Seller Notes or other Indebtedness permitted
pursuant to Section 9.04(xvii) or (xviii), (ix) in the case of clauses (b) and
(c) above, customary restrictions in joint venture agreements entered into by
Holdings or its Subsidiaries and (x) any restrictions in existence on the
Initial Borrowing Date and set forth on Schedule IV.

 

9.13 Limitation on Issuance of Equity. (a) Holdings will not permit any of its
Subsidiaries to issue any capital stock or other equity interests (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, capital stock or other equity interests, except (i)
for transfers and replacements of then outstanding shares of capital stock or
other equity interests, (ii) for stock splits, stock dividends and similar
issuances which do not decrease the percentage ownership of Holdings or any of
its Subsidiaries in any class of the capital stock or other equity interests of
such Subsidiary, (iii) for issuances by newly created or acquired Subsidiaries
in accordance with the terms of this Agreement, (iv) to qualify directors to the
extent required by applicable law or (v) with respect to Foreign Subsidiaries,
any options to purchase shares of capital stock or other equity interests of
such Foreign Subsidiaries to the extent required by the laws of the foreign
jurisdiction in which such Foreign Subsidiary is organized.

 

(b) Holdings will not, and will not permit any of its Subsidiaries to, issue (i)
any class of preferred equity (provided that Holdings may issue (x) Qualified
Preferred Equity so long as the aggregate amount thereof shall not exceed
$50,000,000, (y) Permitted Earn-Out Preferred Equity and (z) in addition to
clauses (x) and (y) above, PIK Preferred Equity so long as the aggregate
liquidation preference thereof shall not exceed (A) $45,000,000 plus (B) the

 

-67-



--------------------------------------------------------------------------------

amount of all Dividends in respect of such PIK Preferred Equity which are paid
in kind or by accrual or accretion plus (C) an additional liquidation preference
resulting from the exchange of series B PIK Preferred Equity for series C PIK
Preferred Equity in accordance with the terms of the documentation governing the
PIK Preferred Equity) or (ii) any class of redeemable (except at the sole option
of Holdings or such Subsidiary) common equity.

 

9.14 Business. (a) The Borrower will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than any
of the lines of business conducted by the Borrower and its Subsidiaries on the
Initial Borrowing Date and any business similar, ancillary or related thereto or
which constitutes a reasonable extension or expansion thereof, including in
connection with the Borrower’s existing and future technology, trademarks and
patents.

 

(b) Notwithstanding anything to the contrary contained in this Agreement,
Holdings will not engage in any business activities and will not have any
significant assets or liabilities other than its ownership of the equity
interests of the Borrower, liabilities imposed by law, its obligations with
respect to this Agreement, the other Documents to which it is a party, the
Shareholder Subordinated Notes, the PIK Preferred Equity, the Permitted Seller
Notes, Qualified Preferred Equity, Permitted Earn-Out Preferred Equity and
Permitted Earn-Out Debt.

 

9.15 Limitation on the Creation of Subsidiaries. Notwithstanding anything to the
contrary contained in this Agreement, Holdings will not, and will not permit any
of its Subsidiaries to, establish, create or acquire any Subsidiary; provided
that (1) the Borrower may establish or create non-Wholly-Owned Subsidiaries
pursuant to Section 9.05(xvi), (xix) or (xx) and (2) the Borrower and its
Subsidiaries shall be permitted to establish or create Wholly-Owned Subsidiaries
(it being understood and agreed that, in connection with the creation of any
non-Wholly-Owned Subsidiary under Section 9.05(xvi) and any Wholly-Owned
Subsidiary, subject to the terms and conditions of Section 8.12 hereof, (i) the
capital stock of such new Subsidiary to the extent owned by the Borrower (up to
65% of the capital stock of any such new Foreign Subsidiary) or any other Credit
Party is promptly pledged pursuant to, and to the extent required by, the
respective Pledge Agreement and the certificates representing such stock,
together with stock powers duly executed in blank, are delivered to the
Collateral Agent and (ii) such new Subsidiary (to the extent it is a Domestic
Subsidiary) promptly executes a counterpart of the Subsidiary Guaranty, a Pledge
Agreement and a Security Agreement, in each case on the same basis (and to the
same extent) as such Subsidiary would have executed such Credit Documents if it
were a Credit Party on the Initial Borrowing Date). In addition, at the
reasonable request of the Administrative Agent, each new Wholly-Owned Subsidiary
shall execute and deliver, or cause to be executed and delivered, all other
relevant documentation of the type described in Section 5 as such new
Wholly-Owned Subsidiary would have had to deliver if such new Wholly-Owned
Subsidiary were a Credit Party on the Initial Borrowing Date.

 

9.16 Designated Senior Debt. The Borrower will not, and will not permit any of
its Subsidiaries to (i) designate any Indebtedness (other than the Obligations)
as “Designated Senior Debt” for purposes of, and as defined in, the Senior
Subordinated Note Indenture or (ii) designate any documents with respect to any
Indebtedness (other than this Agreement) as the “Credit Agreement” as defined in
the Senior Subordinated Note Indenture for purposes of the

 

-68-



--------------------------------------------------------------------------------

receipt of notices by the Administrative Agent, and delivery of blockage notices
pursuant to the subordination provisions of the Senior Subordinated Note
Documents.

 

9.17 Multiemployer Pension Plans. Neither the Borrower nor any of its
Subsidiaries shall partially or totally withdraw any amounts from a Plan or
Multiemployer Plan (as defined in Section 4001(a)(3) of ERISA) without the prior
written consent of the Required Banks, unless the withdrawal liability of the
Borrower and its Subsidiaries from all such withdrawals in the aggregate shall
not exceed $5,000,000.

 

SECTION 10. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

10.01 Payments. (a) The Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any Unpaid Drawings or interest on any Loan or Note, or any Fees or any other
amounts owing hereunder or under any other Credit Document or (b) any Guarantor
shall default in the payment of any amount, in respect of any payment of the
type described in clause (a)(ii) above pursuant to its Guaranty, and such
default shall continue unremedied for three or more Business Days; or

 

10.02 Representations, etc. Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

10.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
8.01(g)(i), Section 8.11, Section 8.14 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than as provided in Section 10.01) and such
default shall continue unremedied for a period of 30 days after written notice
to the defaulting party by the Administrative Agent or the Required Banks; or

 

10.04 Default Under Other Agreements. (i) Holdings or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or Administrative Agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice is required), any such Indebtedness to become due prior to its stated
maturity, or (ii) any such Indebtedness of Holdings or any of its Subsidiaries
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled prepayment or required prepayment (other than pursuant to
a “due-on-sale” clause in a mortgage or similar security agreement) (unless such
required prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default), prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under

 

-69-



--------------------------------------------------------------------------------

this Section 9.04 unless the aggregate outstanding principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$10,000,000; or

 

10.05 Bankruptcy, etc. Holdings or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Holdings or
any of its Subsidiaries and the petition is not controverted within 10 days, or
is not dismissed within 60 days, after commencement of the case; or a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of Holdings or any of its Subsidiaries, or
Holdings or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Holdings or any of its Subsidiaries, or there is
commenced against Holdings or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days; or Holdings or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or Holdings or any
of its Subsidiaries suffers any appointment of any custodian or the like for it
or any substantial part of its property to continue undischarged or unstayed for
a period of 60 days; or Holdings or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate action is taken by
Holdings or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or

 

10.06 ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Banks, when taken together with all other ERISA Events that have
occurred, has resulted or could reasonably be expected to result in liability of
the Borrower and/or its Subsidiaries in an amount that could have a Material
Adverse Effect; or

 

10.07 Security Documents. Except (x) in each case to the extent resulting from
the failure of the Collateral Agent to retain possession of the applicable
Pledged Securities and (y) in respect of an immaterial portion of the
Collateral, at any time after the execution and delivery thereof, any of the
Security Documents shall cease to be in full force and effect, or shall cease to
give the Collateral Agent for the benefit of the Secured Creditors the Liens,
rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected security interest in, and Lien on, all of the
Collateral), in favor of the Collateral Agent, superior to and prior to the
rights of all third Persons (except as permitted by Section 9.01), and subject
to no other Liens other than Permitted Liens, or any Credit Party shall default
in the due performance or observance of any term, covenant or agreement on its
part to be performed or observed pursuant to any of the Security Documents and,
(i) with respect to Sections 3.2, 4.3 and 5.3 of the Security Agreement and any
affirmative covenant in any Mortgage, the failure to comply with which would not
affect the creation, perfection or priority of the mortgage lien thereunder,
such default shall continue unremedied for a period of 30 days after written
notice to the defaulting party by the Administrative Agent or the Required Banks
and (ii) with respect to Section 13(a) of the Pledge Agreement and Sections 3.12
and 6.4 of the Security Agreement such default shall continue unremedied for a
period of 15 days after written notice to the defaulting party by the
Administrative Agent or the Required Banks; or

 

-70-



--------------------------------------------------------------------------------

10.08 Guaranties. (a) Any Guaranty or any provision thereof shall cease to be in
full force or effect as to the relevant Guarantor, or any Guarantor or Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guaranty, or (b) except as otherwise
provided in Section 10.01(b), any Guarantor shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to such Guaranty; provided that, with respect to defaults
under Section 12 of the Subsidiary Guaranty which relate to covenants in Section
8 of this Agreement for which a grace period is applicable under Section
10.03(ii), such Guarantors shall have the benefit of the grace period set forth
in Section 10.03(ii); or

 

10.09 Judgments. One or more judgments or decrees shall be entered against
Holdings or any of its Subsidiaries involving in the aggregate for Holdings and
its Subsidiaries a liability of $10,000,000 or more (not paid or fully covered
by a reputable and solvent insurance company) and such judgments or decrees
shall not have been vacated, discharged or stayed or bonded pending appeal
within 60 days from the entry thereof; or

 

10.10 Change of Control. A Change of Control shall have occurred;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Banks, shall by written notice to the Borrower, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Bank or the holder of any Note to enforce its claims against any
Credit Party (provided, that, if an Event of Default specified in Section 10.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent to the Borrower as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitment terminated,
whereupon all Commitments of each Bank shall forthwith terminate immediately and
any Commitment Fee shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) terminate any Letter of Credit
which may be terminated in accordance with its terms; (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 10.05 with respect to the
Borrower or the Borrower, it will pay) to the Collateral Agent at the Payment
Office such additional amount of cash, to be held as security by the Collateral
Agent, as is equal to the aggregate Stated Amount of all Letters of Credit
issued for the account of the Borrower and then outstanding; (v) enforce, as
Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; and (vi) apply any cash collateral held pursuant to this
Agreement to pay Obligations.

 

-71-



--------------------------------------------------------------------------------

SECTION 11. Definitions and Accounting Terms.

 

11.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Act” shall have the meaning provided in Section 14.15.

 

“Additional Mortgage” shall have the meaning provided in Section 8.11(a).

 

“Additional Mortgaged Property” shall have the meaning provided in Section
8.11(a).

 

“Adjusted Consolidated Net Income” for any period shall mean Consolidated Net
Income for such period plus, without duplication, the sum of the amount of all
net non-cash charges (including, without limitation, depreciation, amortization,
deferred tax expense and non-cash interest expense and net non-cash losses which
were included in arriving at Consolidated Net Income for such period) for such
period less (i) the sum of the amount of all net non-cash gains (exclusive of
items reflected in Adjusted Consolidated Working Capital) included in arriving
at Consolidated Net Income for such period and (ii) gains or losses for such
period from sales of assets other than sales in the ordinary course of business.

 

“Adjusted Consolidated Working Capital” at any time shall mean Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities.

 

“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Banks hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.

 

“Affected Eurodollar Loans” shall have the meaning provided in Section 4.02(i).

 

“Affiliate” shall mean, with respect to any Person, any other Person (i)
directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person) controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 10% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding anything herein to the contrary, the Agents and the Banks shall
be deemed not to be an Affiliate of Holdings or any of its Subsidiaries.

 

“Affiliate Contracts” shall have the meaning provided in Section 5.06.

 

“Agent” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated, extended, renewed, refinanced or replaced from time to time.

 

-72-



--------------------------------------------------------------------------------

“Applicable Commitment Fee Percentage” shall mean, for purposes of calculating
the applicable Commitment Fee on the daily Unutilized Commitment of any Bank,
the appropriate applicable percentage corresponding to the First Lien Leverage
Ratio in effect as of the most recent Determination Date:

 

Pricing Level

--------------------------------------------------------------------------------

 

First Lien Leverage Ratio

--------------------------------------------------------------------------------

 

Commitment Fee

--------------------------------------------------------------------------------

I 

  Greater than or equal to1.90:1.00   0.75%

II

  Less than 1.90:1.00   0.50%

 

The Applicable Commitment Fee Percentage shall be determined and adjusted
quarterly on the date (each a “Determination Date”) five Business Days after the
date by which Holdings is required to provide the officer’s certificate in
accordance with the provisions of Section 8.01(e) for the most recently ended
fiscal quarter of Holdings; provided, however, that (i) the Applicable
Commitment Fee Percentage shall be 0.75% until the Determination Date for the
fiscal quarter of Holdings ending on June 30, 2004, on and after which time such
Applicable Commitment Fee Percentage shall be determined by the First Lien
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
Holdings preceding the applicable Determination Date, and (ii) if Holdings fails
to provide the officer’s certificate to the Administrative Agent as required by
Section 8.01(e) for the last day of the most recently ended fiscal quarter of
Holdings preceding the Determination Date, the Applicable Commitment Fee
Percentage from such Determination Date shall be based on Pricing Level I until
such time as an appropriate officer’s certificate is provided, whereupon such
Applicable Commitment Fee Percentage shall be determined by the First Lien
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
Holdings preceding such Determination Date. Each Applicable Commitment Fee
Percentage shall be effective from one Determination Date until the next
Determination Date. Any adjustments in the Applicable Commitment Fee Percentage
shall be applicable to the Revolving Loan Commitment of such Bank.

 

“Applicable Margin” shall mean a percentage per annum equal to (x) in the case
of Term Loans (A) maintained as Base Rate Loans, 2.25%, and (B) maintained as
Eurodollar Loans, 3.25%; (y) in the case of Revolving Loans (A) maintained as
Base Rate Loans, 2.75%, and (B) maintained as Eurodollar Loans, 3.75%.

 

“Approved Bank” shall have the meaning provided in the definition of “Cash
Equivalents.”

 

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person other than the Borrower or any of its
Wholly-Owned Subsidiaries of any asset (including, without limitation, any
capital stock or other equity interests or securities of another Person), of the
Borrower or any of its Subsidiaries other than any sale, transfer or disposition
permitted by Sections 9.02(i), (ii), (iv), (vi), (viii), (ix), (x), (xi), (xii),
(xiii), (xiv) or (xv).

 

-73-



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

 

“Authorized Officer” of any Credit Party shall mean any of the President, the
Chief Financial Officer, the Treasurer, any Assistant Treasurer, any
Vice-President, the Secretary or the General Counsel of such Credit Party or any
other officer of such Credit Party which is designated in writing to the
Administrative Agent and the relevant Issuing Bank by any of the foregoing
officers of such Credit Party as being authorized to give such notices under
this Agreement.

 

“Available Retained ECF Amount” shall mean, from and after any complete fiscal
year of the Borrower ending on or after December 31, 2004, (i) an amount which
is initially equal to zero, plus (ii) an amount of Excess Cash Flow permitted to
be retained by the Borrower in any Excess Cash Flow Period after giving effect
to the calculation of Excess Cash Flow for the previous Excess Cash Flow Period
and the payment of Loans required pursuant to Section 4.02(f) during such Excess
Cash Flow Period, minus (iii) the amount of Excess Cash Flow for any Excess Cash
Flow Period in which Excess Cash Flow was a negative number, minus (iv) any
amount of the Excess Cash Flow retained by the Borrower as described by clause
(ii) above and used to make Capital Expenditures as permitted by Section
9.07(b)(iii). Notwithstanding anything to the contrary contained above, the
Available Retained ECF Amount shall be zero until the occurrence of the first
Excess Cash Payment Date.

 

“Bank” shall mean each financial institution listed on Schedule II, as well as
any Person which becomes a “Bank” hereunder pursuant to 14.04(b).

 

“Bank Default” shall mean (i) the refusal (which has not been retracted) of a
Bank to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 2.03(c) or (ii) a Bank having notified in
writing the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 1.01(a) or (c) or Section 2, in the
case of either clause (i) or (ii) as a result of any takeover of such Bank by
any regulatory authority or agency.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

 

“Base Rate” at any time shall mean the higher of (i) the rate which is 1/2 of 1%
in excess of the overnight Federal Funds Rate and (ii) the Prime Lending Rate.

 

“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Banks having Commitments in respect of or outstanding Loans under
the respective Tranche on a given date (or resulting from a conversion or
conversions on such date) and, in the case of Eurodollar Loans, having the same
Interest Period, provided that Base Rate Loans

 

-74-



--------------------------------------------------------------------------------

incurred pursuant to Section 1.10(b) shall be considered part of the related
Borrowing of Eurodollar Loans.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
London interbank Eurodollar market and which shall not be a legal holiday or a
day on which banking institutions.

 

“Calculation Period” shall have the meaning provided in Section 8.14.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which would be required to be capitalized in accordance with
generally accepted accounting principles, including all such expenditures with
respect to fixed or capital assets (including, without limitation, expenditures
for maintenance and repairs which should be capitalized in accordance with
generally accepted accounting principles) and, without duplication, the amount
of Capitalized Lease Obligations incurred by such Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations which, under generally accepted accounting principles, are or
will be required to be capitalized on the books of such Person, in each case
taken at the amount thereof accounted for as indebtedness in accordance with
such principles.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) U.S. dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Bank and
(y) any bank which has, or whose parent company has, a short-term commercial
paper rating from S&P of at least A-1 or the equivalent thereof or from Moody’s
of at least P-1 or the equivalent thereof (any such bank or Bank, an “Approved
Bank”), in each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any company with a long term unsecured debt rating of at least
A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the case may
be, and in each case maturing within six months after the date of acquisition,
(iv) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s and (v) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (iv) above.

 

-75-



--------------------------------------------------------------------------------

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, but only as and when
so received) received by the Borrower or any of its Subsidiaries from such Asset
Sale.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

 

“Change in Law” shall have the meaning provided in Section 1.10(a)(ii).

 

“Change of Control” shall mean (i) Holdings shall cease to own 100% of the
outstanding equity interests of the Borrower, (ii) prior to a Holdings IPO, the
Permitted Holders shall cease to own a majority of the capital stock or other
equity interests of Holdings on a fully diluted basis, (iii) following a
Holdings IPO, any “Person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), excluding Permitted Holders, is or shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of 40% or more on a fully diluted basis
of the voting and economic equity interests of Holdings, (iv) the Management
Committee of Holdings shall cease to consist of a majority of Continuing Members
or (v) any “change of control” or similar event shall occur under the Senior
Subordinated Note Documents, the Senior Second Lien Documents or, after the
issuance thereof, any documents evidencing or relating to the Permitted Seller
Notes or Permitted Refinancing Subordinated Indebtedness.

 

“Claims” shall have the meaning provided in the definition of “Environmental
Claims.”

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect on the date of this
Agreement, and to any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties, all Additional Mortgage Properties and all cash and Cash Equivalents
delivered as collateral pursuant to Sections 4.02 or 10 hereof.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents or any
successor thereto, or any Affiliate thereof to the extent acting as mortgagee
for the Secured Creditors pursuant to any Mortgage in respect of Real Property
owned or leased by the Borrower and/or its Subsidiaries located in the State of
Alabama.

 

“Collective Bargaining Agreements” shall have the meaning provided in Section
5.06.

 

-76-



--------------------------------------------------------------------------------

“Commitment” shall mean any of the commitments of any Bank, i.e., whether the
Term Loan Commitment or Revolving Loan Commitment.

 

“Commitment Fee” shall have the meaning provided in Section 3.01(a).

 

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate
amount of Capital Expenditures made by Holdings and its Subsidiaries during such
period.

 

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense (net of cash interest income) for such period but only to the
extent such Consolidated Interest Expense is payable in cash in respect of such
period. Notwithstanding anything to the contrary contained above, to the extent
Consolidated Cash Interest Expense is to be determined for any Test Period which
ends prior to June 30, 2005, Consolidated Cash Interest Expense shall be
calculated in accordance with the definition of Test Period contained herein.

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Holdings and its Subsidiaries.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Holdings and its Subsidiaries at such time, but excluding
the current portion of any Indebtedness under this Agreement and the current
portion of any other long-term Indebtedness which would otherwise be included
therein.

 

“Consolidated EBIT” shall mean, for any period, the Consolidated Net Income of
Holdings and its Subsidiaries for such period, before Consolidated Interest
Expense for such period, the aggregate amount of letter of credit fees for such
period and provision for taxes and without giving effect to any extraordinary
gains or losses for such period or gains or losses from sales of assets other
than in the ordinary course of business.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the following amounts (without duplication), in each case to the
extent deducted in arriving at Consolidated EBIT for such period: (i) all
amortization of intangibles and depreciation, (ii) all non-cash extraordinary
and non-cash non-recurring losses or charges, (iii) all non-cash expenses
incurred in the ordinary course of business, (iv) non-cash expenses resulting
from the grant of stock and stock options and other compensation to management
personnel of Holdings or its Subsidiaries pursuant to a written plan or
agreement or the treatment of such options under variable plan accounting, (v)
step-up in inventory valuation as a result of purchase accounting for Permitted
Acquisitions, (vi) non-cash amortization of financing costs by Holdings and its
Subsidiaries for such period, (vii) any fees, expenses or charges related to any
equity offering, permitted investment, acquisition or recapitalization or
Indebtedness permitted by this Agreement (whether or not successful) and fees,
expenses or charges related to the Transaction (including fees paid to Vestar
and/or its Affiliates), and (viii) the amount of any minority interest expense
deducted in calculating Consolidated Net Income; it being expressly understood
and agreed, however, that, notwithstanding anything to the contrary set forth in
this definition or in the definitions of Consolidated Net Income or Consolidated
EBIT, if any restructuring charges are taken or incurred by Holdings and its
Subsidiaries after the Initial Borrowing Date, same shall reduce Consolidated
EBITDA, provided that such reductions to

 

-77-



--------------------------------------------------------------------------------

Consolidated EBITDA shall be made at the times, and to the extent, that cash
amounts are paid in respect thereof (whether such cash amounts reduce reserves
previously established, reduce Consolidated Net Income or otherwise).

 

“Consolidated First Lien Debt” shall mean, at any time of determination, the sum
of (a) the aggregate principal amount of all Loans outstanding hereunder at such
time plus (b) the aggregate principal amount of all Indebtedness outstanding at
such time under Sections 9.04(iv), (xvii) and (xviii).

 

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Holdings and its Subsidiaries for such period
(whether paid or accrued, and calculated without regard to any limitations on
the payment thereof) plus, without duplication, that portion of Capitalized
Lease Obligations of Holdings and its Subsidiaries representing the interest
factor for such period.

 

“Consolidated Net Income” shall mean, for any period, net after tax income of
Holdings and its Subsidiaries for such period; provided, however, that there
shall be excluded from Consolidated Net Income (i) the income (or loss) of any
Person accrued prior to the date it becomes a consolidated Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
consolidated Subsidiaries or such Person’s assets are acquired by Holdings or
any of its consolidated Subsidiaries, except (a) to the extent of the amount of
cash dividends or distributions actually paid to Holdings or any of its
consolidated Subsidiaries by such Person during such period and (b) that the
income (or loss) of any Person accrued prior to the date it becomes a
consolidated Subsidiary of Holdings or is merged into or consolidated with
Holdings or any of its Subsidiaries or such Person’s assets are acquired by
Holdings or any of its Subsidiaries shall be included on a Pro Forma Basis for
the purpose of calculating the financial covenants set forth in Sections 9.08,
9.09 and 9.10, and (ii) the income of any consolidated Subsidiary of Holdings to
the extent the declaration or payment of dividends or similar distributions by
that Subsidiary of its income is not at the time permitted by operation of the
terms of its charter or any agreement or instrument (other than this Agreement
or any other Credit Document), judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.

 

“Consolidated Secured Debt” shall mean, at any time of determination, the sum of
(a) Consolidated First Lien Debt at such time, plus (b) the aggregate
outstanding principal amount of Senior Second Lien Notes at such time.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of

 

-78-



--------------------------------------------------------------------------------

such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Continuing Members” shall mean the members of the Management Committee on the
Initial Borrowing Date and each other member, if such member’s appointment to
the Management Committee of Holdings is made by either Sponsor and in accordance
with Section 7.1 of the Holdings’ Limited Liability Company Agreement or is
recommended by a majority of the then Continuing Members.

 

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Security Document and each Guaranty.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

 

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor thereto by merger.

 

“Debt Agreements” shall have the meaning provided in Section 5.06.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Bank” shall mean any Bank with respect to which a Bank Default is in
effect.

 

“Determination Date” shall have the meaning provided in the definition of
“Applicable Commitment Fee Percentage”.

 

“Dividends” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, members
or other equity owners or authorized or made any other distribution, payment or
delivery of property or cash to its stockholders, members or other equity owners
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its capital stock or
other equity securities outstanding on or after the Initial Borrowing Date (or
any options or warrants issued by such Person with respect to its capital stock
or other equity securities), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for consideration any shares of any class of the capital stock
or other equity securities of such Person outstanding on or after the Initial

 

-79-



--------------------------------------------------------------------------------

Borrowing Date (or any options or warrants issued by such Person with respect to
its capital stock or other equity securities). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock or equity
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.

 

“Documents” shall mean and include the Refinancing Documents, the Senior
Subordinated Note Documents, the Senior Second Lien Note Documents and the
Credit Documents.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
incorporated or organized in the United States or any State or territory
thereof.

 

“Drawing” shall have the meaning provided in Section 2.04(b).

 

“Effective Date” shall have the meaning provided in Section 14.10.

 

“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in Regulation D of the
Securities Act).

 

“Employment Agreements” shall have the meaning provided in Section 5.06.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings arising under any
Environmental Law (hereafter “Claims”) or any permit issued under any such law,
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and (b)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, legally
binding guideline or written policy and rule of common law now or hereafter in
effect and in each case as amended, and any legally binding judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et
seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.;
the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and
local or foreign counterparts or equivalents, in each case as amended from time
to time.

 

-80-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, taken together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for the purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than an event for which the 30-day notice period is waived under
subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section 4043); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability to the PBGC under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan, from the Borrower or
any ERISA Affiliate of any notice, concerning the imposition of “withdrawal
liability” (within the meaning of Section 4201 of ERISA) or a determination that
a Multiemployer Plan is or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate appearing on Page 3750 of the Dow Jones Market
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
interbank Eurodollar market) at approximately 11:00 A.M., New York time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period, provided
that in the event that such rate is not available at such time for any reason,
then this component of the “Eurodollar Rate” with respect to such Eurodollar
Loan for such Interest Period shall be the offered quotation to first-class
banks in the interbank Eurodollar market by DBTCA for Dollar deposits of amounts
in immediately available funds comparable to the outstanding principal amount of
the Eurodollar Loan of DBTCA with maturities comparable to the Interest Period
applicable to such Eurodollar Loan commencing two Business Days thereafter as of
11:00 A.M. (New York time) on the date which is two Business Days prior to the

 

-81-



--------------------------------------------------------------------------------

commencement of such Interest Period; divided (and rounded off to the nearest
1/16 of 1%) by (b) a percentage equal to 100% minus the then stated maximum rate
of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).

 

“Event of Default” shall have the meaning provided in Section 10.

 

“Excess Cash Flow” shall mean, for any period, the difference between (a) the
sum of (i) Adjusted Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period, and (b) the sum of (i) an amount equal to (1) the
amount of Consolidated Capital Expenditures (but excluding Consolidated Capital
Expenditures financed with equity or Indebtedness (other than the Revolving
Loans)) made during such period pursuant to and in accordance with Section
9.07(a) plus (or minus, if negative) (2) the Rollover Amount for such period to
be carried forward to the next period less the Rollover Amount (if any) for the
preceding period carried forward to the current period, (ii) without duplication
of amounts deducted under preceding clause (b)(i), the amounts expended by
Holdings and its Subsidiaries in respect of Permitted Acquisitions (but
excluding Permitted Acquisitions financed with equity or Indebtedness other than
the Revolving Loans), (iii) the aggregate amount of permanent principal payments
of Indebtedness of Holdings and its Subsidiaries (but excluding repayments of
(A) Indebtedness made with the proceeds of equity, with other Indebtedness
(other than the Revolving Loans) or with the Available Retained ECF Amount and
(B) Loans, provided that repayments of Loans shall be deducted in determining
Excess Cash Flow if such repayments were (x) required as a result of a Term Loan
Scheduled Repayment under Section 4.02(b) or (y) made as a voluntary prepayment
pursuant to Section 4.01 with internally generated funds (but in the case of a
voluntary prepayment of Revolving Loans, only to the extent accompanied by a
voluntary reduction to the Total Revolving Loan Commitment)) during such period,
(iv) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, (v) an amount of cash spent during
such period with respect to expenses accrued on Holdings’ or the Borrower’s
balance sheet in connection with the Transaction or a Permitted Acquisition
including purchase accounting reserves, (vi) the aggregate amount of Dividends
paid during such period under Section 9.03(iv) (other than any such Dividends
paid with the proceeds of an equity issuance), Section 9.03(v) (but without
duplication of any deduction under clause (vii) below) and Section 9.03(vi),
(vii) taxes paid by Holdings and its Subsidiaries during such period to the
extent not deducted in determining Adjusted Consolidated Net Income for such
period, and including as a deduction under this clause (vii) any taxes payable
by Holdings and its Subsidiaries in respect of such period even if such taxes
are paid in a subsequent period, provided that if a deduction is made during any
period for taxes payable in respect of, but not paid in, such period, then no
deduction shall be made for such taxes (under this clause (vii) or under clause
(vi) above) in the period in which such taxes are paid, (viii) investments made
during such period pursuant to Section 9.05(xix) and (xx) (but excluding any
such investment financed with equity or Indebtedness) and (ix) reductions in
purchase accounting reserves or reductions in other long term liabilities on the
balance sheet of Holdings or the Borrower as on December 31, 2003.

 

-82-



--------------------------------------------------------------------------------

“Excess Cash Payment Date” shall mean the earlier of (x) the date of delivery of
the financial statements pursuant to Section 8.01(c) in respect of Holding’s
fiscal year then last ended and (y) the date occurring 90 days after the last
day of each fiscal year of the Borrower (in either case beginning with its
fiscal year ended December 31, 2004).

 

“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date, (i) the period from January 1, 2004 through
December 31, 2004 and (ii) thereafter, the immediately preceding fiscal year of
the Borrower (beginning with its fiscal year ended December 31, 2005).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of July 1,
1999, among Holdings, the Borrower, the lenders party thereto and DBTCA
(formerly known as Bankers Trust Company), as administrative agent (as in effect
on the Initial Borrowing Date).

 

“Existing Indebtedness” shall have the meaning provided in Section 5.07(d).

 

“Existing Letters of Credit” shall have the meaning provided in Section 2.01(d).

 

“Facing Fee” shall have the meaning provided in Section 3.01(c).

 

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.

 

“First Lien Leverage Ratio” shall mean, at any time, the ratio of Consolidated
First Lien Debt at such time to Consolidated EBITDA for the Test Period most
recently ended. All calculations of the First Lien Leverage Ratio shall be made
on Pro Forma Basis, with determinations of the First Lien Leverage Ratio to give
effect to all adjustments contained in the definition of “Pro Forma Basis”
contained herein.

 

“First Lien Obligations” shall have the meaning provided in the Security
Agreement.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Foreign Subsidiary Guaranty” shall have the meaning provided in Section 8.12.

 

-83-



--------------------------------------------------------------------------------

“Foreign Subsidiary Loans” shall have the meaning provided in Section
9.05(viii).

 

“Guaranteed Creditors” shall mean and include the Administrative Agent, the
Collateral Agent, each Issuing Bank, the Banks and each Person (other than any
Credit Party) party to an Interest Rate Protection Agreement or Other Hedging
Agreements to the extent such party constitutes a Secured Creditor under the
Security Documents.

 

“Guarantor” shall mean each of Holdings and each Subsidiary Guarantor.

 

“Guaranty” or “Guaranties” shall mean and include the Holdings Guaranty, the
Subsidiary Guaranty executed by the Domestic Subsidiaries of Holdings (other
than the Borrower) and any guaranty entered into pursuant to Section 8.12.

 

“Hazardous Materials” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is friable, urea formaldehyde
foam insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, and radon gas; and (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “restricted
hazardous materials,” “extremely hazardous materials,” “restrictive hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar meaning and regulatory effect under any applicable
Environmental Law.

 

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement (and shall include any successor thereto pursuant to a transaction
permitted under Section 9.02(xv)).

 

“Holdings Guaranty” shall mean the guaranty by Holdings pursuant to Section 13.

 

“Holdings IPO” shall have the meaning provided in Section 4.02(c).

 

“Inactive Subsidiary” shall mean any Subsidiary of the Borrower that does not
have any assets in excess of $100,000 or has not had revenues in excess of
$100,000 for the Test Period then most recently ended.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn
under all letters of credit issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (iv) the aggregate amount required
to be capitalized under leases under which such Person is the lessee, (v) all
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person in respect of
Indebtedness of the types described in clauses (i)–(v) above or (vii) below, and
(vii) all net obligations or exposure under any Interest Rate Protection
Agreement or Other Hedging Agreement or under any similar type of agreement or
arrangement, provided that Indebtedness shall not include trade payables and
accrued expenses, in each case arising in the ordinary course of business.

 

-84-



--------------------------------------------------------------------------------

“Indemnified Matters” shall have the meaning provided in Section 14.01.

 

“Indemnitee” shall have the meaning provided in Section 14.01.

 

“Initial Borrowing Date” shall mean the date on which the initial Credit Event
occurs.

 

“Intercompany Loans” shall have the meaning provided in Section 9.05(vii).

 

“Intercompany Note” shall mean promissory notes, substantially in the form of
Exhibit K evidencing Intercompany Loans.

 

“Interest Coverage Ratio” shall mean, for any Test Period, the ratio of (x)
Consolidated EBITDA for such Test Period to (y) Consolidated Cash Interest
Expense for such Test Period. All calculation of the Interest Coverage Ratio
shall be made on a Pro Forma Basis, with determinations of the Interest Coverage
Ratio to give effect to all adjustments contained in the definition of “Pro
Forma Basis” contained herein.

 

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

 

“Interest Period” shall have the meaning provided in Section 1.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

 

“Issuing Bank” shall mean (i) DBTCA (and any Lending Affiliate of DBTCA
performing obligations on its behalf and reasonably acceptable to the Borrower),
(ii) with respect to the Existing Letters of Credit, the Bank designated as the
issuer thereof on Schedule VI shall be the Issuing Bank hereof and (iii) any
other Bank which at the request of the Borrower and with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) agrees, in such Bank’s sole discretion, to become an Issuing Bank for
the purpose of issuing Letters of Credit pursuant to Section 2 hereof.

 

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or its
Subsidiaries incurred in the ordinary course of business with respect to
insurance obligations and workers’ compensation, surety bonds and other similar
obligations and (ii) such other obligations of the Borrower or any of its
Subsidiaries which would not be inconsistent with the policy of the respective
Issuing Bank and otherwise permitted to exist pursuant to the terms of this
Agreement.

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lending Affiliate” shall mean, with respect to any Person, any other Person (i)
directly or indirectly controlling (including, but not limited to, all
directors, officers and partners

 

-85-



--------------------------------------------------------------------------------

of such Person), controlled by, or under direct or indirect common control with,
such Person or (ii) that directly or indirectly owns more than 50% of any class
of the voting securities or capital stock of or equity interests in such Person.
A Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Letter of Credit” or “Letters of Credit” shall have the meaning provided in
Section 2.01(a).

 

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings.

 

“Letter of Credit Request” shall have the meaning provided in Section 2.02(a).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other) or other security agreement
or preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, and any
lease having substantially the same effect as any of the foregoing).

 

“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan.

 

“Management Agreements” shall have the meaning provided in Section 5.06.

 

“Management Committee” shall mean the Management Committee of Holdings as
appointed pursuant to Section 7.1 of the Holdings Limited Liability Company
Agreement.

 

“Mandatory Borrowing” shall have the meaning provided in Section 1.01(c)(ii).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property, assets, business, operations, liabilities or condition (financial or
otherwise) of Holdings and its Subsidiaries taken as a whole or (ii) a material
adverse effect on the rights or remedies of the Banks or the Administrative
Agent hereunder or under any other Credit Document.

 

“Material Contracts” shall have the meaning provided in Section 5.06.

 

“Maturity Date” with respect to a Tranche shall mean either the Term Loan
Maturity Date or the Revolving Loan Maturity Date, as the case may be.

 

“Maximum Swingline Amount” shall mean $15,000,000.

 

-86-



--------------------------------------------------------------------------------

“Minimum Borrowing Amount” shall mean (i) with respect to Term Loans $5,000,000,
(ii) with respect to Revolving Loans maintained as Eurodollar Loans, $1,000,000
(and multiples of $500,000 in excess thereof), (iii) with respect to Revolving
Loans maintained as Base Rate Loans, $500,000 (and multiples of $100,000 in
excess thereof) and (iii) with respect to Swingline Loans, $100,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” or “Mortgages” shall have the meaning provided in Section 5.17(a)
and, after the execution and delivery thereof, shall include each Additional
Mortgage.

 

“Mortgage Policies” shall have the meaning provided in Section 5.17(b).

 

“Mortgaged Property” shall have the meaning provided in Section 5.17(a) and,
after the execution and delivery of any Additional Mortgage, shall include the
respective Additional Mortgaged Property.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net of (x) cash expenses of sale (including
brokerage fees, if any, and payment of principal, premium and interest of
Indebtedness (other than the Loans) required to be repaid as a result of such
Asset Sale) and (y) incremental income taxes paid or payable as a result thereof
and (z) Dividends permitted to be paid pursuant to Section 9.03(vi) as a result
thereof.

 

“Non-Defaulting Bank” shall mean and include each Bank other than a Defaulting
Bank.

 

“Note” shall mean each Term Note, each Revolving Note and the Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

 

“Notice of Conversion” shall have the meaning provided in Section 1.06.

 

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 222 South Riverside, 29th Floor, Chicago, IL
60606, Attention: Marla Heller, Telephone No.: (312) 537-4231, and Telecopier
No.: (312) 537-1324, and (ii) for operational notices, the office of the
Administrative Agent located at 90 Hudson Street, 5th Floor, Jersey City, New
Jersey 07302, Attention: Lascelles Thompson, Telephone No.: (201) 593-2196, and
Telecopier No.: (201) 593-2307, or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Bank pursuant to the terms of this Agreement or any
other Credit Document.

 

-87-



--------------------------------------------------------------------------------

“Other Creditor” shall have the meaning provided in the respective Security
Documents.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against fluctuations of currency values or
commodity prices.

 

“Participant” shall have the meaning provided in Section 2.03(a).

 

“Participation” shall have the meaning provided in Section 2.03(a).

 

“Payment Office” shall mean in respect of all Loans made to the Borrower,
Letters of Credit, Fees and, all other amounts owing under this Agreement, the
office of the Administrative Agent located at 90 Hudson Street, 5th Floor,
Jersey City, New Jersey 07302, or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean the acquisition by the Borrower or any of its
Subsidiaries of (x) assets constituting all or substantially all of a business
or division of any Person not already a Subsidiary of the Borrower or (y) all or
substantially all of the capital stock or other ownership interests of any such
Person which Person shall, as a result of such acquisition, become a Subsidiary
of the Borrower or such Subsidiary, provided that (A) the consideration paid by
the Borrower and/or its Subsidiaries can be in the form of (i) cash proceeds
received from a Borrowing of Revolving Loans, (ii) the issuance to any such
Person of Permitted Seller Notes, (iii) the issuance to such Person of Permitted
Earn-Out Debt and/or Permitted Earn-Out Preferred Equity, (iv) the cash proceeds
of additional Indebtedness issued in accordance with Section 9.04(xx) and/or (v)
the issuance to any such Person of common equity of Holdings or Qualified
Preferred Equity issued by Holdings, and (B) the assets acquired, or the
business of the Person whose stock is acquired, shall be in the same or related
line of business in which the Borrower and its Subsidiaries are already engaged.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition shall be a Permitted Acquisition only if all
requirements of Section 8.14 are met with respect thereto.

 

“Permitted Acquisition Additional Cost Savings” shall mean, at any time of
measurement, in connection with each Permitted Acquisition, those demonstrable
cost savings (other than those included in the definition of Permitted
Acquisition Cost Savings) reasonably anticipated by the Borrower to be achieved
in connection with or as a result of such Permitted Acquisition during the
three-month period following such time of measurement, provided that such cost
savings either (i) would be permitted to be recognized in pro forma statements
prepared in accordance with Regulations S-X of the Securities Act, (ii) result
from a variable in the cost of purchasing resin and are estimated in good faith
by the Borrower and certified in writing by the Chief Financial Officer of the
Borrower or (iii) result from head count reductions estimated in good faith by
the Borrower to be achieved and certified in writing by the Chief Financial
Officer of the Borrower.

 

-88-



--------------------------------------------------------------------------------

“Permitted Acquisition Cost Savings” shall mean, at any time of measurement, in
connection with each Permitted Acquisition, those demonstrable cost savings
actually achieved in connection with or as a result of such Permitted
Acquisition at any time after the consummation of such Permitted Acquisition and
prior to such time of measurement, provided that such cost savings either (i)
would be permitted to be recognized in pro forma statements prepared in
accordance with Regulation S-X of the Securities Act, (ii) result from a
variable in the cost of purchasing resin and are certified in writing by the
Chief Financial Officer of the Borrower or (iii) result from head count
reductions which are certified in writing by the Chief Financial Officer of the
Borrower.

 

“Permitted Earn-Out Debt” shall mean Indebtedness of Holdings incurred in
connection with a Permitted Acquisition and in accordance with Section 8.14,
which Indebtedness is not secured by any assets of Holdings or any of its
Subsidiaries (including, without limitation, the assets so acquired) and is not
guaranteed by any Subsidiary of Holdings and is only payable by Holdings in the
event certain future performance goals are achieved with respect to the assets
acquired and is not payable in accordance with its terms to the extent there
exists a Default or an Event of Default; provided that such Indebtedness shall
only constitute Permitted Earn-Out Debt to the extent the terms of such
Indebtedness expressly limit the maximum potential liability of Holdings with
respect thereto.

 

“Permitted Earn-Out Preferred Equity” shall mean preferred equity of Holdings
issued in connection with a Permitted Acquisition and in accordance with Section
8.14, which preferred equity is not secured by any assets of Holdings or any of
its Subsidiaries (including, without limitation, the assets so acquired) and is
not guaranteed by any Subsidiary of Holdings and is only payable by Holdings in
the event certain future performance goals are achieved with respect to the
assets acquired and is not payable in accordance with its terms to the extent
there exists a Default or an Event of Default; provided that such preferred
equity shall only constitute Permitted Earn-Out Preferred Equity to the extent
the terms of such preferred equity expressly limit the maximum potential
liability of Holdings with respect thereto.

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the title insurance policy or title
commitment delivered with respect thereto, all of which exceptions must be
acceptable to the Administrative Agent in its reasonable discretion.

 

“Permitted Holders” shall mean Persons holding the equity interests of Holdings
on the Initial Borrowing Date and their respective Affiliates and partners and,
in the case of any such Person who is an individual, the immediate family
members of such Person and trusts for the benefit of such Person and/or his or
her immediate family members.

 

“Permitted Liens” shall have the meaning provided in Section 9.01.

 

“Permitted Refinancing Second Lien Indebtedness” shall mean any Indebtedness
incurred by the Borrower which is either unsecured or secured by assets of the
Borrower and its Subsidiaries on a second lien basis behind the Liens securing
all Obligations hereunder and any other obligations secured on a first lien
basis pursuant to the Security Documents in a manner which, in the reasonable
judgment of the Administrative Agent, is customary for such

 

-89-



--------------------------------------------------------------------------------

Indebtedness, so long as (i) such Indebtedness shall require no amortization,
sinking fund payment or any other scheduled maturity of the principal amount
thereof on any date which is earlier than the date occurring one year after the
then latest Maturity Date, (ii) the interest rate for such Indebtedness shall
not be in excess of that of the Senior Second Lien Notes and (iii) the terms
(including, without limitation, covenants, defaults and remedies) governing any
such Indebtedness, taken as a whole, shall not, in the opinion of the
Administrative Agent, be more restrictive or onerous than the provisions in the
Senior Second Lien Note Documents and, in any event, shall be reasonably
satisfactory to the Administrative Agent.

 

“Permitted Refinancing Subordinated Indebtedness” shall mean any unsecured
Indebtedness incurred by the Borrower which is subordinated to all Obligations
hereunder and any other obligations secured pursuant to the Security Documents
in a manner which, in the reasonable judgment of the Administrative Agent, is
customary for such Indebtedness, so long as (i) such Indebtedness shall require
no amortization, sinking fund payment or any other scheduled maturity of the
principal amount thereof on any date which is earlier than the date occurring
one year after the then latest Maturity Date, (ii) the interest rate for such
Indebtedness shall not be in excess of that of the Senior Subordinated Notes and
(iii) the terms (including, without limitation, covenants, defaults and
remedies) governing any such Indebtedness, taken as a whole, shall not, in the
opinion of the Administrative Agent, be more restrictive or onerous than the
provisions in the Senior Subordinated Note Documents and, in any event, shall be
reasonably satisfactory to the Administrative Agent.

 

“Permitted Seller Notes” shall mean notes issued by Holdings to sellers of stock
(or other equity interests) or assets in a Permitted Acquisition and issued in
accordance with Section 8.14, which notes shall be subordinated, unsecured and
unguaranteed, and shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

 

“PIK Preferred Equity” shall mean series B and/or series C preferred equity
units of Holdings the terms and conditions of which are approved by the
Administrative Agent pursuant to Section 5.07(b).

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which the Borrower, or a Subsidiary of the Borrower or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

 

“Pledge Agreement” shall have the meaning provided in Section 5.08.

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in each
Pledge Agreement.

 

“Pledgee” shall have the meaning provided in the Pledge Agreement.

 

-90-



--------------------------------------------------------------------------------

“Pre-Syndication Interest Period” shall mean (a) successive one month Interest
Periods which shall apply to all outstanding Eurodollar Loans and the first of
which shall commence not earlier than the third Business Day following the
Initial Borrowing Date and (b) such other Interest Periods of a duration shorter
than one month that shall be approved by the Administrative Agent, provided that
no Pre-Syndication Interest Period shall begin after the Syndication Date.

 

“Prime Lending Rate” shall mean the rate which DBTCA announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes. The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. DBTCA may make commercial loans or other loans at rates of interest
at, above or below the Prime Lending Rate.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (w) if the relevant period to be tested
includes any period prior to June 30, 2005, the consummation of the Transaction
as if the same had occurred on the first day of such period, (x) the incurrence
of any Indebtedness (other than revolving Indebtedness, except to the extent
same is incurred to finance the Transaction, to refinance other outstanding
Indebtedness or to finance Permitted Acquisitions) or Qualified Preferred Equity
after the first day of the relevant Calculation Period as if such Indebtedness
or Qualified Preferred Equity had been incurred or issued (and the proceeds
thereof applied) on the first day of the relevant Calculation Period, (y) the
permanent repayment of any Indebtedness (other than revolving Indebtedness
except to the extent paid with other permitted Indebtedness) or Qualified
Preferred Equity after the first day of the relevant Calculation Period as if
such Indebtedness or Qualified Preferred Equity had been retired or redeemed on
the first day of the relevant Calculation Period and (z) the Permitted
Acquisition, if any, then being consummated as well as any other Permitted
Acquisition consummated after the first day of the relevant Calculation Period
and on or prior to the date of the respective Permitted Acquisition then being
effected, with the following rules to apply in connection therewith:

 

(i) all Indebtedness and Qualified Preferred Equity (x) (other than revolving
Indebtedness, except to the extent same is incurred to finance the Transaction,
to refinance other outstanding Indebtedness, or to finance Permitted
Acquisitions) incurred or issued after the first day of the relevant Calculation
Period (whether incurred to finance a Permitted Acquisition, to refinance
Indebtedness or otherwise) shall be deemed to have been incurred or issued (and
the proceeds thereof applied) on the first day of the respective Calculation
Period and remain outstanding through the date of determination (and thereafter
in the case of projections pursuant to Section 8.14(v)) and (y) (other than
Revolving Indebtedness) permanently retired or redeemed after the first day of
the relevant Calculation Period shall be deemed to have been retired or redeemed
on the first day of the respective Calculation Period and remain retired through
the date of determination (and thereafter in the case of projections pursuant to
Section 8.14(v));

 

(ii) all Indebtedness or Qualified Preferred Equity assumed to be outstanding
pursuant to preceding clause (i) shall be deemed to have borne interest or
accrued dividends, as the case may be, at (x) the rate applicable thereto, in
the case of fixed rate

 

-91-



--------------------------------------------------------------------------------

indebtedness or Qualified Preferred Equity or (y) the rates which would have
been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness or Qualified Preferred
Equity (although interest expense with respect to any Indebtedness or Qualified
Preferred Equity for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); provided that for purposes of calculations
pursuant to Section 8.14(v), all Indebtedness or Qualified Preferred Equity
(whether actually outstanding or deemed outstanding) bearing interest at a
floating rate of interest shall be tested on the basis of the rates applicable
at the time the determination is made pursuant to said provisions; and

 

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to all Permitted Acquisition Cost Savings and all Permitted Acquisition
Additional Cost Savings, as if such Permitted Acquisition Cost Savings and
Permitted Acquisition Additional Cost Savings were realized on the first day of
the relevant period.

 

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated April 2004 and that were prepared by or on behalf
of Holdings and its Subsidiaries and delivered to the Administrative Agent and
the Banks prior to the Initial Borrowing Date.

 

“Qualified Preferred Equity” shall mean any preferred equity of Holdings the
express terms of which shall provide that Dividends thereon shall not be
required to be paid in cash at any time that such cash payment would be
prohibited by the terms of this Agreement (and any refinancings, replacements or
extensions hereof) and in either case which, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event (including an event which would constitute a
Change of Control), cannot mature (excluding any maturity as the result of an
optional redemption by the issuer thereof) and is not mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, and is not redeemable, or
required to be repurchased, at the sole option of the holder thereof (including,
without limitation, upon the occurrence of an event which would constitute a
Change of Control), in whole or in part, on or prior to the first anniversary of
the then latest Maturity Date (it being understood and agreed that preferred
equity of Holdings issued after the Initial Borrowing Date the terms of which
are substantially similar to the terms of the PIK Preferred Equity shall
constitute Qualified Preferred Equity hereunder).

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December.

 

“RC Bank” shall mean, at any time, each Bank with a Revolving Loan Commitment
(or after the termination of the Total Revolving Loan Commitment, each Bank
which had a Revolving Loan Commitment immediately prior to such termination).

 

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements thereto and fixtures thereon, including
Leaseholds.

 

-92-



--------------------------------------------------------------------------------

“Recovery Event” shall mean the receipt by Holdings, the Borrower or any of
their respective Subsidiaries of any cash insurance proceeds or condemnation
award payable (i) by reason of theft, loss, physical destruction or damage or
any other similar event with respect to any Mortgaged Property, and (ii) under
any policy of insurance required to be maintained under Section 8.03 as relating
to any Mortgaged Property.

 

“Refinancing” shall have the meaning provided in Section 5.07(c).

 

“Refinancing Documents” shall mean all documents entered into to effect the
Refinancing.

 

“Refinancing Facility Amendment” shall have the meaning provided in Section
14.12(d).

 

“Refinancing Facility Notice” shall have the meaning provided in Section
14.12(d).

 

“Refinancing Term Loans” shall have the meaning provided in Section 14.12(d).

 

“Register” shall have the meaning provided in Section 14.14.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.

 

“Replaced Bank” shall have the meaning provided in Section 1.13.

 

“Replacement Bank” shall have the meaning provided in Section 1.13.

 

“Required Banks” shall mean Non-Defaulting Banks the sum of whose outstanding
Term Loans and Revolving Loan Commitments (or, if after the Total Revolving Loan
Commitment has been terminated, outstanding Revolving Loans and Revolving
Percentages of outstanding Swingline Loans and Letter of Credit Outstandings)
constitute greater than 50% of the sum of (i) the total outstanding Term Loans
of Non-Defaulting Banks and (ii) the Total

 

-93-



--------------------------------------------------------------------------------

Revolving Loan Commitment less the aggregate Revolving Loan Commitments of
Defaulting Banks (or, if after the Total Revolving Loan Commitment has been
terminated, the total outstanding Revolving Loans of Non-Defaulting Banks and
the aggregate Revolving Percentages of all Non-Defaulting Banks of the total
outstanding Swingline Loans and Letter of Credit Outstandings at such time).

 

“Returns” shall have the meaning provided in Section 7.09.

 

“Revolver Calculation Period” shall have the meaning provided in the definition
of “Consolidated Debt”.

 

“Revolving Loan” shall have the meaning provided in Section 1.01(b).

 

“Revolving Loan Commitment” shall mean, for each Bank, the amount set forth
opposite such Bank’s name in Schedule I directly below the column entitled
“Revolving Loan Commitment,” as the same may be (x) reduced from time to time
pursuant to Sections 3.02, 3.03 and/or 10 and (y) adjusted from time to time as
a result of assignments to or from such Bank pursuant to Section 1.13 or
14.04(b).

 

“Revolving Loan Maturity Date” shall mean December 15, 2008.

 

“Revolving Note” shall have the meaning provided in Section 1.05(a)(ii).

 

“Revolving Percentage” of any Bank at any time shall mean a fraction (expressed
as a percentage) the numerator of which is the Revolving Loan Commitment of such
Bank at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the Revolving Percentage of any Bank
is to be determined after the Total Revolving Loan Commitment has been
terminated, then the Revolving Percentages of the Banks shall be determined
immediately prior (and without giving effect) to such termination.

 

“Rollover Amount” shall have the meaning provided in Section 9.07.

 

“S&P” shall mean Standard & Poor’s Ratings Services.

 

“SEC” shall have the meaning provided in Section 8.01(h).

 

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b).

 

“Second Lien Obligations” shall have the meaning provided in the Security
Agreement.

 

“Secured Creditors” shall have the meaning assigned to that term in the
respective Security Documents.

 

“Secured Leverage Ratio” shall mean, at any time, the ratio of Consolidated
Secured Debt at such time to Consolidated EBITDA for the Test Period most
recently ended. All calculations of the Secured Leverage Ratio shall be made on
a Pro Forma Basis, with

 

-94-



--------------------------------------------------------------------------------

determinations of the Secured Leverage Ratio to give effect to all adjustments
contained in the definition of “Pro Forma Basis” contained herein.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Agreement” shall have the meaning provided in Section 5.09.

 

“Security Agreement Collateral” shall mean all “Collateral” as defined in each
Security Agreement.

 

“Security Documents” shall mean the Pledge Agreement, the Security Agreement and
each Mortgage.

 

“Senior Debt” shall have the meaning provided in the Senior Subordinated Note
Documents.

 

“Senior Second Lien Note Documents” shall mean and include each of the material
documents, instruments (including, without limitation, the Senior Second Lien
Notes) and other agreements entered into by the Borrower (including, without
limitation, the Senior Second Lien Note Indenture) relating to the issuance by
the Borrower of the Senior Second Lien Notes, as in effect on the Initial
Borrowing Date and as the same may be amended or otherwise modified in
accordance with the terms hereof.

 

“Senior Second Lien Note Indenture” shall mean the Indenture, dated as of May
20, 2004, entered into by and between the Borrower and The Bank of New York, as
trustee thereunder, with respect to the Senior Second Lien Notes as in effect on
the Initial Borrowing Date.

 

“Senior Second Lien Notes” shall mean (i) the 10.75% Senior Secured Discount
Notes due 2009 issued by the Borrower under the Senior Second Lien Note
Indenture, (ii) any additional senior second lien notes issued in accordance
with 9.04(xx) having terms substantially the same as those notes referred to in
clause (i) above, and (iii) any amendment or other modification of the foregoing
in accordance with the terms hereof. Notwithstanding the foregoing, prior to the
exchange contemplated under Section 9.11(i), each Series A Senior Second Lien
Note shall be deemed to be a Senior Second Lien Note and after such exchange,
each Series B Senior Secured Lien Note shall be deemed to be a Senior Second
Lien Note.

 

“Senior Subordinated Note Documents” shall mean and include each of the material
documents, instruments (including, without limitation, the Senior Subordinated
Notes) and other agreements entered into by the Borrower (including, without
limitation, the Senior Subordinated Note Indenture) relating to the issuance by
the Borrower of the Senior Subordinated Notes, as in effect on the Initial
Borrowing Date and as the same may be amended or otherwise modified in
accordance with the terms hereof.

 

“Senior Subordinated Note Indenture” shall mean (i) the Indenture, dated as of
July 1, 1999, entered into by and between the Borrower and The Bank of New York,
as trustee thereunder, with respect to the Senior Subordinated Notes as in
effect on the Initial Borrowing

 

-95-



--------------------------------------------------------------------------------

Date and (ii) any additional indenture entered into to govern the terms of any
Senior Subordinated Notes referred to in clause (ii) of the definition thereof,
so long as such indenture is substantially the same as the indenture referred to
in clause (i) above.

 

“Senior Subordinated Notes” shall mean (i) the 10-1/8% Senior Subordinated Notes
due 2009 issued by the Borrower under the Senior Subordinated Note Indenture and
(ii) any additional senior subordinated notes issued in accordance with Section
9.04(ii) having terms substantially the same as those referred to in clause (i)
above and as the same may be amended or otherwise modified in accordance with
the terms hereof.

 

“Series A Senior Second Lien Notes” shall have the meaning provided in the
Senior Second Lien Note Indenture.

 

“Series B Senior Second Lien Notes” shall have the meaning provided in the
Senior Second Lien Note Indenture.

 

“Shareholder Subordinated Note” shall mean an unsecured junior subordinated note
issued by Holdings (and not guaranteed or supported in any way by the Borrower
or any of its Subsidiaries) in the form of Exhibit G, as the same may be
amended, modified or supplemented from time to time pursuant to the terms hereof
and thereof.

 

“Shareholders’ Agreements” shall have the meaning provided in Section 5.06.

 

“Sponsors” shall mean an Affiliate of Vestar and/or an Affiliate of Dean Foods.

 

“Standby Letter of Credit” shall have the meaning provided in Section 2.01(a).

 

“Stated Amount” shall mean, for each Letter of Credit, the maximum amount
available to be drawn thereunder, in each case determined without regard to
whether any conditions to drawing could then be met.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
(after giving effect to the Transaction).

 

“Subsidiary Guaranty” shall have the meaning provided in Section 5.10.

 

“Swingline Bank” shall mean DBTCA.

 

-96-



--------------------------------------------------------------------------------

“Swingline Expiry Date” shall mean the date which is five Business Days prior to
the Revolving Loan Maturity Date.

 

“Swingline Loans” shall have the meaning provided in Section 1.01(c).

 

“Swingline Note” shall have the meaning provided in Section 1.05(a)(iii).

 

“Syndication Date” shall mean the earlier of (x) the 30th day following the
Initial Borrowing Date and (y) that date upon which the Administrative Agent
determines (and notifies the Borrower) that the primary syndication (and the
resultant addition of Persons as Banks pursuant to Section 14.04) has been
completed.

 

“Tax Amount” shall mean:

 

(1) for so long as Holdings is a pass-through entity for income tax purposes and
the sole asset of Holdings is its membership interest in the Borrower (and prior
to any distribution of any Tax Amount, the Borrower delivers an officers’
certificate to the Administrative Agent to such effect), the tax amount that
Holdings is permitted to distribute to its members pursuant to Section 6.4 of
Holdings’ Limited Liability Company Agreement as such Section is in effect on
the Effective Date, or

 

(2) if Holdings holds other assets in addition to its membership interest in the
Borrower, the tax amount that Holdings is required to distribute to its members
pursuant to Section 6.4 of its Limited Liability Company Agreement less any
amounts for taxes related to assets other than the membership interests in the
Borrower, or

 

(3) if Holdings is no longer a pass-through entity for income tax purposes,
zero.

 

“Tax Benefit” shall have the meaning provided in Section 4.04(c).

 

“Tax Distribution” shall mean a Dividend to the members of the Borrower and, the
members of Holdings pursuant to Section 9.03(vi).

 

“Tax Sharing Agreements” shall have the meaning provided in Section 5.06.

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

“Term Loan” shall have the meaning provided in Section 1.01(a).

 

“Term Loan Commitment” shall mean, with respect to each Bank, the amount set
forth opposite such Bank’s name on Schedule I directly below the column entitled
“Term Loan Commitment”, as the same may be reduced or terminated pursuant to
Section 3.03 and/or 10.

 

“Term Loan Maturity Date” shall mean December 15, 2008.

 

“Term Loan Scheduled Repayment” shall have the meaning provided in Section
4.02(b).

 

-97-



--------------------------------------------------------------------------------

“Term Loan Scheduled Repayment Date” shall have the meaning provided in Section
4.02(b).

 

“Term Note” shall have the meaning provided in Section 1.05(a)(i).

 

“Test Period” shall mean, at any time, each period of four consecutive fiscal
quarters of the Borrower then last ended (in each case taken as one accounting
period); provided, however, for the purposes of determining compliance with
Section 9.10 for any Test Period ending prior to the Borrower’s fiscal quarter
ending June 30, 2005, Consolidated Cash Interest Expense for such Test Period
shall be determined by taking the actual Consolidated Cash Interest Expense for
the period from July 1, 2004 through the last day of such Test Period and
multiplying such amount by (i) in the case of the Test Period ending September
30, 2004, 4, (ii) in the case of the Test Period ending December 31, 2004, 2,
and (iii) in the case of the Test Period ending March 31, 2005, 4/3.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Banks.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Banks.

 

“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Banks.

 

“Total Unutilized Revolving Commitment” shall mean, at any time, an amount equal
to the remainder of (x) the then Total Revolving Loan Commitment less (y) the
sum of the aggregate principal amount of Revolving Loans and Swingline Loans
plus the then aggregate amount of Letter of Credit Outstandings.

 

“Trade Letter of Credit” shall have the meaning provided in Section 2.01(a).

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches, i.e., Term Loans,
Revolving Loans and Swingline Loans.

 

“Transaction” shall mean (i) the consummation of the Refinancing, (ii) the
issuance of the Senior Second Lien Notes, (iii) the issuance of PIK Preferred
Equity, (iv) the incurrence of the Loans hereunder on the Initial Borrowing Date
and (v) the payment of fees and expenses in connection with the foregoing.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

-98-



--------------------------------------------------------------------------------

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided for in Section 2.04(a).

 

“Unrecovered Amount” shall mean, with respect to any investment, loan or advance
at any time, the cost of such investment, loan or advance less (i) any return of
capital with respect thereto and (ii) the net cash proceeds of any sale of all
or any part thereof; provided that the “Unrecovered Amount” of any investment,
loan or advance shall not be less than zero.

 

“Unutilized Commitment” with respect to any Bank at any time shall mean such
Bank’s Revolving Loan Commitment at such time, if any, less the sum of (x) the
aggregate outstanding principal amount of all Revolving Loans made by such Bank
and (y) such Bank’s Revolving Percentage of the Letter of Credit Outstandings.

 

“Vestar” shall mean Vestar Capital Partners III, L.P.

 

“Vestar Management Agreement” shall mean the Management Agreement, made as of
April 29, 1999, among Vestar Capital Partners, Holdings and the Borrower.

 

“Wholly-Owned Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Borrower that is a Wholly-Owned Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock or other equity interests (other than (a) director’s
qualifying shares and (b) any other shares of equity interests of a Foreign
Subsidiary of the Borrower (not to exceed 5% of such Foreign Subsidiary’s total
equity interests (determined on a fully diluted basis) required by law to be
issued to Persons other than the Borrower and its Wholly-Owned Subsidiaries) is
at the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such time
(other than a portion of such equity interest of any Foreign Subsidiary (not to
exceed 5% of such Foreign Subsidiary’s total equity interest (determined on a
fully diluted basis) required by law to be issued to Persons other than the
Borrower and its Wholly-Owned Subsidiaries).

 

SECTION 12 The Administrative Agent.

 

12.01 Appointment. The Banks hereby irrevocably designate and appoint DBTCA as
Administrative Agent (for purposes of this Section 12 and Section 14.01, the
term “Administrative Agent” also shall include (x) DBTCA in its capacity as
Collateral Agent pursuant to the Security Documents and (y) Deutsche Bank
Securities Inc., an affiliate of DBTCA, in its capacity as a Joint Lead Arranger
and Book Manager in connection with this Agreement and the financings
contemplated hereby) to act as specified herein and in the other Credit
Documents. Each Bank hereby irrevocably authorizes, and each holder of any Note
by

 

-99-



--------------------------------------------------------------------------------

the acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

 

12.02 Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct. The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Bank or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

 

12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Bank and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Holdings
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and (ii)
its own appraisal of the creditworthiness of Holdings and its Subsidiaries and,
except as expressly provided in this Agreement, the Administrative Agent shall
not have any duty or responsibility, either initially or on a continuing basis,
to provide any Bank or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Bank or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of Holdings and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of Holdings and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

 

12.04 Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Banks with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Banks; and the

 

-100-



--------------------------------------------------------------------------------

Administrative Agent shall not incur liability to any Bank or the holder of any
Note by reason of so refraining. Without limiting the foregoing, no Bank or the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Banks.

 

12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

12.06 Indemnification. (a) To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the Banks
will reimburse and indemnify the Administrative Agent (and any affiliate
thereof), in proportion to their respective “percentage” as used in determining
the Required Banks (determined as if there were no Defaulting Banks), for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature (including, without limitation, any customary indemnifications
provided to a deposit account bank pursuant to a “control agreement” referred to
in the Security Agreement) which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate thereof) in performing its
respective duties hereunder or under any other Credit Document, (including with
respect to any agreements or other instruments referred to herein or therein) or
in any way relating to or arising out of this Agreement or any other Credit
Document; provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct.

 

(b) The Administrative Agent (and any affiliate thereof) shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document (except actions expressly required to be taken by it
hereunder or under the Credit Documents) unless it shall first be indemnified to
its satisfaction by the Banks pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

 

12.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Bank” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term “Banks,”
“Required Banks,” “holders of Notes” or any similar terms shall, unless the
context clearly indicates otherwise, include the Administrative Agent in its
respective individual capacities. The Administrative Agent and its affiliates
may accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, trust or other business with, or provide debt
financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not

 

-101-



--------------------------------------------------------------------------------

performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Banks.

 

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

 

12.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Banks and, unless a Default or an Event of Default
under Section 10.05 then exists, the Borrower. Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Bank and the Swingline Bank, in which case the resigning Administrative
Agent (x) shall not be required to issue any further Letters of Credit or make
any additional Swingline Loans hereunder and (y) shall maintain all of its
rights as Issuing Bank or Swingline Bank, as the case may be, with respect to
any Letters of Credit issued by it, or Swingline Loans made by it, in either
case, prior to the date of such resignation. Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses (b)
and (c) below or as otherwise provided below.

 

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Banks shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

 

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Banks appoint a successor Administrative Agent as provided above.

 

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Banks shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Banks appoint a
successor Administrative Agent as provided above.

 

-102-



--------------------------------------------------------------------------------

(e) Upon a resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 12 shall continue in effect for the benefit of the Administrative Agent
for all of its actions and inactions while serving as the Administrative Agent.

 

SECTION 13 Holdings Guaranty.

 

13.01 The Holdings Guaranty. In order to induce the Administrative Agent, the
Issuing Banks and the Banks to enter into this Agreement and to extend credit
hereunder and in recognition of the direct benefits to be received by Holdings
from the proceeds of the Loans and the issuance of the Letters of Credit,
Holdings hereby agrees with the Banks as follows: Holdings hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all indebtedness of the Borrower to the
Guaranteed Creditors under this Agreement and the other Credit Documents and all
Interest Rate Protection Agreements or Other Hedging Agreements entered into by
a Guaranteed Creditor or a Lending Affiliate of a Guaranteed Creditor (the
“Guaranteed Obligations”). If any or all of the Guaranteed Obligations becomes
due and payable, Holdings unconditionally promises to pay such Guaranteed
Obligations to the Banks, on demand, together with any and all expenses which
may be incurred by the Administrative Agent or the Banks in collecting any of
the indebtedness. The term “Guaranteed Obligations” shall include any and all
advances, debts, obligations and liabilities of the Borrower arising in
connection with this Agreement or any other Credit Documents or under any
Interest Rate Protection Agreement or Other Hedging Agreement with a Guaranteed
Creditor or a Lending Affiliate of a Guaranteed Creditor, in each case,
heretofore, now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Borrower may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

 

13.02 Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations whether or
not due or payable by the Borrower upon the occurrence of any of the events
specified in Section 10.05, and unconditionally and irrevocably promises to pay
the Guaranteed Obligations to the Guaranteed Creditors, or order, on demand, in
lawful money of the United States.

 

13.03 Nature of Liability. The liability of Holdings hereunder is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrower whether executed by Holdings, any other guarantor or by any other
party, and the liability of Holdings hereunder shall not be affected or impaired
by (a) any direction as to application of payment by the Borrower or by any
other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the indebtedness of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to any Guaranteed
Creditor on the indebtedness which such Guaranteed Creditor

 

-103-



--------------------------------------------------------------------------------

repays to the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
Holdings waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.

 

13.04 Guaranty Absolute. No invalidity, irregularity or unenforceability of all
or any part of the indebtedness guaranteed hereby or of any security therefor
shall affect, impair or be a defense to this Holdings Guaranty, and this
Holdings Guaranty shall be primary, absolute and unconditional notwithstanding
the occurrence of any event or the existence of any other circumstances which
might constitute a legal or equitable discharge of a surety or guarantor except
payment in full of the indebtedness guaranteed herein.

 

13.05 Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor or the Borrower, and a
separate action or actions may be brought and prosecuted against Holdings
whether or not action is brought against any other guarantor or the Borrower and
whether or not any other guarantor or the Borrower be joined in any such action
or actions. Holdings waives, to the fullest extent permitted by law, the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to Holdings.

 

13.06 Authorization. Holdings authorizes the Guaranteed Creditors without notice
or demand, and without affecting or impairing its liability hereunder, from time
to time to:

 

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the Holdings Guaranty herein made shall apply
to the Guaranteed Obligations as so changed, extended, renewed or altered;

 

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, Guaranteed Obligations and/or any
offset thereagainst;

 

(c) exercise or refrain from exercising any rights against the Borrower or
others or otherwise act or refrain from acting;

 

(d) release or substitute any one or more endorsers, guarantors, the Borrower or
other obligors;

 

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;

 

-104-



--------------------------------------------------------------------------------

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Guaranteed Creditors regardless of what
liability or liabilities of Holdings or the Borrower remain unpaid;

 

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements; and/or

 

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Section 13.

 

13.07 Reliance. It is not necessary for any Guaranteed Creditors to inquire into
the capacity or powers of the Borrower or its Subsidiaries or the officers,
directors, partners or Administrative Agents acting or purporting to act on its
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

13.08 Subordination. Any indebtedness of the Borrower now or hereafter held by
Holdings is hereby subordinated to the Guaranteed Obligations; and such
indebtedness of the Borrower to Holdings, if the Administrative Agent (at the
direction of the Required Banks), after an Event of Default has occurred, so
requests, shall be collected, enforced and received by Holdings as trustee for
the Guaranteed Creditors and be paid over to the Guaranteed Creditors on account
of the Guaranteed Obligations, but without affecting or impairing in any manner
the liability of Holdings under the other provisions of this Holdings Guaranty.
Prior to the transfer by Holdings of any note or negotiable instrument
evidencing any indebtedness of the Borrower to Holdings, Holdings shall mark
such note or negotiable instrument with a legend that the same is subject to
this subordination.

 

13.09 Waiver. (a) Holdings waives any right to require any Guaranteed Creditors
to (i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. Holdings waives any defense based on or arising out
of any defense of the Borrower, any other guarantor or any other party other
than payment in full of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than to the extent of payment
in full of the Guaranteed Obligations. The Guaranteed Creditors may, in
accordance with the Credit Documents, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditors which secures the Guaranteed Obligations by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against the Borrower or any other party, or any security which secures the
Guaranteed Obligations, without affecting or impairing in any way the liability
of Holdings hereunder except to the extent the Guaranteed Obligations have been
paid. Holdings waives any defense arising out of any such election by the

 

-105-



--------------------------------------------------------------------------------

Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Holdings
against the Borrower or any other party or any security which secures the
Guaranteed Obligations.

 

(b) Except as otherwise specifically required hereunder, Holdings waives all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Holdings Guaranty, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations. Holdings
assumes all responsibility for being and keeping itself informed of the
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of non-payment of the Guaranteed Obligations and the
nature, scope and extent of the risks which Holdings assumes and incurs
hereunder, and agrees that the Guaranteed Creditors shall have no duty to advise
Holdings of information known to them regarding such circumstances or risks.

 

(c) Holdings hereby acknowledges and affirms that it understands that to the
extent the Guaranteed Obligations are secured by real property located in the
State of California, Holdings shall be liable for the full amount of the
liability hereunder notwithstanding foreclosure on such real property by trustee
sale or any other reason impairing Holdings’ or any Guaranteed Creditor’s right
to proceed against any Credit Party.

 

(d) Holdings hereby waives, to the fullest extent permitted by applicable law,
all rights and benefits under Sections 580a, 580b, 580d and 726 of the
California Code of Civil Procedure. Holdings hereby further waives, to the
fullest extent permitted by applicable law, without limiting the generality of
the foregoing or any other provision hereof, all rights and benefits which might
otherwise be available to Holdings under Sections 2809, 2810, 2815, 2819, 2821,
2839, 2845, 2848, 2849, 2850, 2899 and 3433 of the California Civil Code.

 

(e) Holdings waives its rights of subrogation and reimbursement and any other
rights and defenses available to Holdings by reason of Sections 2787 to 2855,
inclusive, of the California Civil Code, including, without limitation, (i) any
defenses Holdings may have to this Agreement by reason of an election of
remedies by the Guaranteed Creditors and (2) any rights or defenses Holdings may
have by reason of protection afforded to any Borrower pursuant to the
antideficiency or other laws of California limiting or discharging such
Borrower’s indebtedness, including, without limitation, Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure. In furtherance of such
provisions, Holdings hereby waives all rights and defenses arising out of an
election of remedies by the Guaranteed Creditors, even though that election or
remedies, such as a nonjudicial foreclosure destroys Holdings’ rights of
subrogation and reimbursement against the Borrower by the operation of Section
580d of the California Code of Civil Procedure or otherwise.

 

Holdings warrants and agrees that each of the waivers set forth above in this
Section 13.09(c) is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by law.

 

-106-



--------------------------------------------------------------------------------

13.10 Guaranty Continuing. This Holdings Guaranty is a continuing one and the
Guaranteed Obligations shall be conclusively presumed to have been created in
reliance hereon. No failure or delay on the part of any Guaranteed Creditors in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Guaranteed Creditors or any subsequent holder of a Note, or issuer of,
or participant in, a Letter of Credit would otherwise have. No notice to or
demand on Holdings in any case shall entitle Holdings to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Guaranteed Creditors or any holder, creator or purchaser to any
other or further action in any circumstances without notice or demand.

 

13.11 Binding Nature of Guaranties. This Holdings Guaranty shall be binding upon
Holdings and its successors and assigns and shall inure to the benefit of the
Guaranteed Creditors and their successors and assigns.

 

13.12 Judgments Binding. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and such Guaranteed Creditor repays all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body having jurisdiction over such payee or any of its
property, or (b) any settlement or compromise of any such claim effected by such
Guaranteed Creditor with any such claimant (including the Borrower) then and in
such event Holdings agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon Holdings, notwithstanding any revocation hereof
or the cancellation of any Note, or other instrument evidencing any Guaranteed
Obligations, and Holdings shall be and remain liable to the Guaranteed Creditors
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

 

SECTION 14 Miscellaneous.

 

14.01 Payment of Expenses, etc. Each of Holdings and the Borrower, jointly and
severally, agree to: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of the (A)
Administrative Agent (for purposes of this Section 14.01, the term
“Administrative Agent” shall include DBTCA in its capacity as Collateral Agent
pursuant to the Security Documents) (including, without limitation, the
reasonable fees and disbursements of White & Case LLP and local counsel) in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein and (B) Administrative Agent (including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent) in
connection with any amendment, waiver or consent relating hereto or thereto, and
the determination of compliance or non-compliance by Holdings and its
Subsidiaries with the provisions hereof or thereof, including, without
limitation, with respect to Permitted Acquisitions, (C) Administrative Agent in
connection with its syndication efforts with respect to this Agreement
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP) and (D) Administrative Agent, each Issuing Bank and each of the Banks
in

 

-107-



--------------------------------------------------------------------------------

connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein (including,
without limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent and for each of the Banks); (ii) pay and hold each of the
Banks harmless from and against any and all present and future stamp, excise and
other similar taxes with respect to the execution, delivery or enforcement of
this Agreement or any other Credit Document or any document or instrument
referred to therein or herein and save each of the Banks harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Bank) to pay such taxes;
and (iii) defend, protect, indemnify and hold harmless the Administrative Agent,
each Issuing Bank, each Bank and each of their respective Affiliates, and each
of their respective officers, directors, employees, representatives, attorneys
and agents (collectively called the “Indemnitees”) from and against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages (including foreseeable and unforeseeable consequential damages and
punitive damages), penalties, claims, actions, judgments, suits, costs, expenses
and disbursements (including reasonable attorneys’ and consultants fees and
disbursements) of any kind or nature whatsoever that may at any time be incurred
by, imposed on or assessed against the Indemnitees directly or indirectly based
on, or arising or resulting from, or in any way related to, or by reason of (a)
any investigation, litigation or other proceeding (whether or not the
Administrative Agent, the Collateral Agent or any Bank is a party thereto and
whether or not any such investigation, litigation or other proceeding is between
or among the Administrative Agent, the Collateral Agent, any Bank, the Borrower
or any third person or otherwise) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
any transactions contemplated herein (including, without limitation, the
Transaction) or in any other Credit Document or the exercise of any of their
rights or remedies provided herein or in the other Credit Documents; (b) any
non-compliance of any Environmental Law relating to any Real Property at any
time owned or operated by Holdings or any of its Subsidiaries; (c) the actual or
alleged generation, presence or Release of Hazardous Materials on or from, or
the transportation of Hazardous Materials to or from, any Real Property owned or
at any time operated by Holdings or any of its Subsidiaries or; (d) any
Environmental Claim relating to Holdings or any of its Subsidiaries or any Real
Property owned or at any time operated by Holdings or any of its Subsidiaries
or; (e) the exercise of the rights of the Administrative Agent and of any Bank
under any of the provisions of this Agreement or any other Credit Document or
any Letter of Credit or any Loans hereunder; or (f) the consummation of any
transaction contemplated herein (including, without limitation, the Transaction)
or in any other Credit Document (the “Indemnified Matters”) regardless of when
such Indemnified Matter arises; but excluding any such Indemnified Matter to the
extent based on the gross negligence or willful misconduct of any Indemnitee.

 

14.02 Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Bank is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by such Bank (including, without
limitation, by branches and agencies of such Bank wherever located) to or for
the credit or the account of each Credit

 

-108-



--------------------------------------------------------------------------------

Party against and on account of the Obligations and liabilities of such Credit
Party to such Bank under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Bank pursuant to Section 14.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not such Bank shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured.

 

(b) Notwithstanding the foregoing subsection (a), at any time that the Loans or
any other Obligation shall be secured by real property located in California, no
Bank or the Administrative Agent shall exercise a right of setoff, lien or
counterclaim or take any court or administrative action or institute any
proceeding to enforce any provision of this Agreement or any Note unless it is
taken with the consent of the Required Banks or, to the extent required by
Section 14.12 of this Agreement, all of the Banks, or approved in writing by the
Administrative Agent, if such setoff or action or proceeding would or might
(pursuant to California Code of Civil Procedure Sections 580a, 580b, 580d and
726 of the California Code of Civil Procedure or Section 2924 of the California
Civil Code, if applicable, or otherwise) affect or impair the validity,
priority, or enforceability of the Liens granted to the Collateral Agent
pursuant to the Security Documents or the enforceability of the Notes and other
obligations hereunder, and any attempted exercise by any Bank or the
Administrative Agent of any such right without obtaining such consent of the
Required Banks or the Administrative Agent shall be null and void. This
subsection (b) shall be solely for the benefit of each of the Banks and the
Administrative Agent hereunder.

 

14.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to Holdings or the Borrower, at its
address specified opposite its signature below; if to any Bank, at its address
specified on Schedule II; and if to the Administrative Agent, at its Notice
Office; or, as to any Credit Party or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each Bank, at such other address as shall be
designated by such Bank in a written notice to each Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telexed, facsimiled, or cabled or sent by overnight courier, be
effective three Business Days after deposited in the mails, certified, return
receipt requested, when delivered to the telegraph company, cable company or one
day following delivery to an overnight courier, as the case may be, or when sent
by telex or facsimile device, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.

 

14.04 Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, no Credit Party may assign or transfer
any of its rights, obligations or interest hereunder or under any other Credit
Document without the prior written consent of all of the Banks; and provided,
further, that although any Bank may grant participations in its rights
hereunder, such Bank shall remain a “Bank” for all purposes hereunder (and may
not transfer or assign all or any portion of its Commitments or Loans hereunder
except as provided in Sections

 

-109-



--------------------------------------------------------------------------------

1.13 and 14.04(b)) and the participant shall not constitute a “Bank” hereunder;
and provided, further, that no Bank shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the final scheduled maturity of any Loan,
Note or Letter of Credit (unless such Letter of Credit is not extended beyond
the Revolving Loan Maturity Date) in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the Commitments in which such participant is participating over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Total Commitment shall not
constitute a change in the terms of any Commitment, and that an increase in any
Commitment shall be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof), (ii) consent
to the assignment or transfer by any Credit Party of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (in each case except as
expressly provided in the Credit Documents), or any Guarantor or Guaranty (in
each case except as expressly provided in the relevant Credit Documents)
supporting the Loans hereunder in which such participant is participating. In
the case of any such participation, the participant shall not have any rights
under this Agreement or any of the other Credit Documents (the participant’s
rights against such Bank in respect of such participation to be those set forth
in the agreement executed by such Bank in favor of the participant relating
thereto) and all amounts payable by the Borrower hereunder shall be determined
as if such Bank had not sold such participation.

 

(b) Notwithstanding the foregoing, any Bank (or any Bank together with one or
more other Banks) may (x) assign all or a portion of its Revolving Loan
Commitment (and related outstanding Obligations hereunder) and/or its
outstanding Term Loans to (i) its parent company and/or any Lending Affiliate of
such Bank or to one or more Banks or (ii) in the case of any Bank that is a fund
that invests in bank loans, any other fund that invests in bank loans and is
managed by the same investment advisor of such Bank or by a Lending Affiliate of
such investment advisor or (y) assign all, or if less than all, a portion equal
to at least $1,000,000 in the aggregate for the assigning Bank or assigning
Banks, of such Revolving Loan Commitments (and related outstanding Obligations
hereunder) and/or outstanding principal amount of Term Loans to one or more
Eligible Transferees (treating (x) any fund that invests in bank loans and (y)
any other fund that invests in bank loans and is managed by the same investment
advisor as such fund or by a Lending Affiliate of such investment advisor, as a
single Eligible Transferee), each of which assignees shall become a party to
this Agreement as a Bank by execution of an Assignment and Assumption Agreement
substantially in the form of Exhibit L, provided that (i) at such time Schedule
I shall be deemed modified to reflect the Revolving Loan Commitments and/or
outstanding Term Loans, as the case may be, of such new Bank and of the existing
Banks, (ii) if requested by the assigning Bank or the assignee Bank, upon
surrender of the old Notes (with the old Notes of the assigning Bank to be
marked “Cancelled”) (or the furnishing of a standard indemnity letter from the
respective assigning Bank in respect of any lost Notes reasonably acceptable to
the Borrower), new Notes will be issued, at the Borrower’s expense, to such new
Bank and to the assigning Bank, such new Notes to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments and/or outstanding Term
Loans, as the case may be, (iii)

 

-110-



--------------------------------------------------------------------------------

the consent of the Administrative Agent and, on and after the Syndication Date
and, so long as no Event of Default exists, the Borrower shall be required in
connection with any assignment to an Eligible Transferee pursuant to clause (y)
of this Section 14.04(b) (which consent, in each case, shall not be unreasonably
withheld or delayed), (iv) the consent of each Issuing Bank shall be required in
connection with any assignment of Revolving Loan Commitments pursuant to clause
(y) of this Section 14.04(b) (which consent shall not be unreasonably withheld
or delayed) and (v) the Administrative Agent shall receive at the time of each
assignment, from the assigning or assignee Bank, the payment of a non-refundable
assignment fee of $3,500 and, provided, further, that such transfer or
assignment will not be effective until recorded by the Administrative Agent on
the Register pursuant to Section 14.14. To the extent of any assignment pursuant
to this Section 14.04(b), the assigning Bank shall be relieved of its
obligations hereunder with respect to its assigned Revolving Loan Commitments
and/or outstanding Term Loans. At the time of each assignment pursuant to this
Section 14.04(b) to a Person which is not already a Bank hereunder and which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes, the respective assignee Bank
shall provide to the Borrower and the Administrative Agent the appropriate
Internal Revenue Service Forms (and, if applicable, a Section 4.04(b)(ii)
Certificate) described in Section 4.04(b). To the extent that an assignment of
all or any portion of a Bank’s Revolving Loan Commitment and outstanding
Obligations pursuant to Section 1.13 or this Section 14.04(b) would, due to
circumstances existing at the time of such assignment, result in increased costs
under Section 1.10, 1.11, 2.05 or 4.04 from those being charged by the
respective assigning Bank prior to such assignment, then the Borrower shall not
be obligated to pay such increased costs (although the Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment). Notwithstanding
anything to the contrary contained above, at any time after the termination of
the Total Revolving Loan Commitment, if any Revolving Loans or Letters of Credit
remain outstanding, assignments may be made as provided above, except that the
respective assignment shall be of a portion of the outstanding Revolving Loans
of the respective RC Bank and its participation in Letters of Credit and its
obligation to make Mandatory Borrowings, although any such assignment effected
after the termination of the Total Revolving Loan Commitment shall not release
the assigning RC Bank from its obligations as a Participant with respect to
outstanding Letters of Credit or to fund its share of any Mandatory Borrowing
(although the respective assignee may agree, as between itself and the
respective assigning RC Bank, that it shall be responsible for such amounts).

 

(c) Nothing in this Agreement shall prevent or prohibit any Bank or DBTCA from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Bank from such Federal Reserve Bank and, upon provision
of written notice to the Administrative Agent, any Bank which is a fund may
pledge all or any portion of its Notes or Loans to any holders of obligations
owed, or securities issued, by such Bank including to any trustee for, or any
other representative of, such holders in support of such obligations owed, or
securities issued. No pledge pursuant to this clause (c) shall release the
transferor Bank from any of its obligations hereunder.

 

14.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Bank or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between

 

-111-



--------------------------------------------------------------------------------

Holdings or the Borrower or any other Credit Party and the Administrative Agent
or any Bank or the holder of any Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or under any other Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder or
thereunder. The rights, powers and remedies herein or in any other Credit
Document expressly provided are cumulative and not exclusive of any rights,
powers or remedies which the Administrative Agent or any Bank or the holder of
any Note would otherwise have. No notice to or demand on any Credit Party in any
case shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any Bank or the holder of any Note to any other or
further action in any circumstances without notice or demand.

 

14.06 Payments Pro Rata. (a) The Administrative Agent agrees that promptly after
its receipt of each payment from or on behalf of the Borrower in respect of any
Obligations hereunder, it shall distribute such payment to the Banks pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.

 

(b) Each of the Banks agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Fees or other Fees, of a sum which with respect to the
related sum or sums received by other Banks is in a greater proportion than the
total of such Obligation then owed and due to such Bank bears to the total of
such Obligation then owed and due to all of the Banks immediately prior to such
receipt, then such Bank receiving such excess payment shall purchase for cash
without recourse or warranty from the other Banks an interest in the Obligations
of the respective Credit Party to such Banks in such amount as shall result in a
proportional participation by all the Banks in such amount; provided that if all
or any portion of such excess amount is thereafter recovered from such Bank,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, but without interest.

 

14.07 Calculations; Computations. (a) The financial statements to be furnished
to the Banks pursuant hereto shall be made and prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by Holdings or the Borrower to the
Banks; it being understood and agreed that notes may be absent in the interim
financial statements). In addition, except as otherwise specifically provided
herein, all computations determining compliance with Sections 4.02 and 9,
including definitions used therein, shall utilize accounting principles and
policies in effect from time to time; provided that if any such accounting
principle or policy shall change after the Effective Date, the Borrower shall
give prompt notice thereof to the Administrative Agent and each of the Banks and
if within 90 days following such notice the Borrower, the Administrative Agent
or the Required Banks shall elect by giving written notice of such election to
the other parties hereto, such computations shall not give effect to such change
unless and until this Agreement shall be amended pursuant to Section 14.12 to
give effect to such change. Notwithstanding the foregoing, (i) to the extent
expressly required pursuant to the provisions of this Agreement, certain
calculations shall be

 

-112-



--------------------------------------------------------------------------------

made on a Pro Forma Basis, and (ii) in the case of any determinations of
Consolidated Cash Interest Expense for any portion of any Test Period which ends
prior to June 30, 2005, all computations determining compliance with Section
9.10 shall be calculated in accordance with the definition of Test Period
contained herein.

 

(b) All computations of interest and Fees hereunder shall be made on the basis
of a year of 360 days (365-366 days in the case of interest on Base Rate Loans
maintained at the Prime Lending Rate) for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or Fees are payable.

 

14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. Any legal action or proceeding with respect to this agreement
or any other credit document may be brought in the Courts of the State of New
York or of the United States for the Southern District of New York, and, by
execution and delivery of this agreement, each of Holdings and the Borrower
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid Courts. Each Credit Party
hereby further irrevocably waives any claim that such courts lack jurisdiction
over such Credit Party, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Agreement or any other Credit Document brought
in any of the aforesaid courts, that any such court lacks jurisdiction over such
Credit Party. Each of Holdings and the Borrower irrevocably consent to the
service of process out of any of the aforementioned Courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Holdings or the Borrower at its address set forth opposite
its signatures below, such service to become effective 30 days after such
mailing. Nothing herein shall affect the right of the Administrative Agent under
this Agreement, any bank or the holder of any note to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against any Credit Party in any other jurisdiction.

 

(b) Each of Holdings and the Borrower hereby irrevocably waive any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other credit document brought in the Courts referred to in
clause (a) above and hereby further irrevocably waives and agrees not to plead
or claim in any such Court that any such action or proceeding brought in any
such Court has been brought in an inconvenient forum.

 

(c) Each of the parties to this Agreement hereby irrevocably waives all right to
a trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement, the other credit documents or the transactions
contemplated hereby or thereby.

 

14.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the

 

-113-



--------------------------------------------------------------------------------

same instrument. A set of counterparts executed by all the parties hereto shall
be lodged with the Borrower and the Administrative Agent.

 

14.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which Holdings, the Borrower and each of the Banks shall
have signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Administrative Agent at its Notice Office or, in the
case of the Banks, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or facsimile transmission notice (actually
received) in accordance with Section 14.03 at such office that the same has been
signed and mailed to it.

 

14.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

14.12 Amendment or Waiver. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Banks, provided that no such change, waiver, discharge or termination shall,
without the consent of each Bank (other than a Defaulting Bank) (with
Obligations being directly affected in the case of following clause (i)), (i)
extend the final scheduled maturity of any Loan or Note or extend the stated
expiration date of any Letter of Credit beyond the Revolving Loan Maturity Date,
or reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with the waiver of applicability of any post-default
increase in interest rates), or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 14.07(a) shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)), (ii) release all
or substantially all of the Collateral (except as expressly provided in the
Credit Documents) under all the Security Documents, (iii) release all or
substantially all of the Guarantors under the Guaranties, (iv) amend, modify or
waive any provision of this Section 14.12 (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Term Loans and Revolving Loan Commitments on the Effective
Date), (v) reduce the percentage specified in the definition of Required Banks
(it being understood that, with the consent of the Required Banks, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Banks on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Effective Date) or (vi) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement; provided, further, that
no such change, waiver, discharge or termination shall (1) increase the
Commitment of any Bank over the amount thereof then in effect without the
consent of such Bank (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Commitment shall not constitute an increase of the
Commitment of any Bank, and that an increase in the available portion of any
Commitment of any Bank shall not constitute an increase of the Commitment of
such Bank), (2) without the consent of each Issuing Bank having Letters of
Credit outstanding hereunder, amend, modify or waive any provision of Section 2
or alter its rights or obligations with respect to Letters of Credit (it being
understood

 

-114-



--------------------------------------------------------------------------------

and agreed that to the extent any Issuing Bank does not have any Letters of
Credit outstanding but such Issuing Bank does not give its written consent to
any such amendment, modification or waiver, such Issuing Bank shall cease to be
an Issuing Bank hereunder), (3) without the consent of the Swingline Bank, alter
the Swingline Bank’s rights or obligations with respect to Swingline Loans, (4)
without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 12 or any other provision as same relates to the rights or
obligations of the Administrative Agent, or (5) without the consent of
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.

 

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (i)
through (vi), inclusive, of the first proviso to Section 14.12(a), the consent
of the Required Banks is obtained but the consent of one or more of such other
Banks whose consent is required is not obtained, then the Borrower shall have
the right, to replace each such non-consenting Bank or Banks (so long as all
non-consenting Banks are so replaced) with one or more Replacement Banks
pursuant to Section 1.13 so long as at the time of such replacement, each such
Replacement Bank consents to the proposed change, waiver, discharge or
termination, provided that the Borrower shall not have the right to replace a
Bank solely as a result of the exercise of such Bank’s rights (and the
withholding of any required consent by such Bank) pursuant to the second proviso
to Section 14.12(a).

 

(c) Notwithstanding anything to the contrary contained above in this Section
14.12, the Collateral Agent may (i) enter into amendments to the Subsidiary
Guaranty and the Security Documents for the purpose of adding additional
Subsidiaries of Holdings (or other Credit Parties) as parties thereto and (ii)
enter into security documents to satisfy the requirements of Sections 8.11 and
8.14, in each case without the consent of the Required Banks.

 

(d) Notwithstanding anything to the contrary contained above in this Section
14.12, at any time prior to the Term Loan Maturity Date, the Borrower may, by
notice to the Administrative Agent, which shall promptly deliver a copy thereof
to each of the Banks (a “Refinancing Facility Notice”), request the addition of
a new tranche of term loans under this Agreement (“Refinancing Term Loans”),
100% of the proceeds of which will be applied by the Borrower on the date of
receipt to the prepayment of all then outstanding Term Loans pursuant to Section
4.01; provided, however, that both (x) at the time of any such request and (y)
after giving effect to any such Refinancing Term Loans, no Default or Event of
Default shall exist. All proceeds of Refinancing Term Loans shall be applied on
their date of Borrowing to the prepayment in full of all then outstanding Term
Loans. The aggregate principal amount of Refinancing Term Loans requested in a
Refinancing Facility Notice or thereafter borrowed shall equal the outstanding
amount of Term Loans at the time of such notice or on the date of such
Borrowing, as the case may be. The Refinancing Term Loans shall (i) rank pari
passu in right of payment and of security with the other Loans, (ii) mature and
amortize in a manner reasonably acceptable to the Administrative Agent, but in
any event have an average weighted life equal to or longer than the then
outstanding Term Loans and mature on a date no earlier than the Term Loan
Maturity Date, (iii) have such pricing as may be agreed by the Borrower and the
Persons providing such Refinancing Term Loans and (iv) otherwise be treated
hereunder substantially the same as (and in any event no more favorably than)
the then outstanding Term Loans (including with respect to the voluntary and
mandatory prepayment provisions); provided, that the terms

 

-115-



--------------------------------------------------------------------------------

and provisions applicable to the Refinancing Term Loans may provide for
financial or other covenants different or in addition to those applicable to the
Term Loans only to the extent that such terms and provisions are applicable only
during periods after the Term Loan Maturity Date. Each commitment in respect of
Refinancing Term Loans will become a Commitment under this Agreement and the
facility for the Refinancing Term Loans will be implemented hereunder pursuant
to an amendment to this Agreement (a “Refinancing Facility Amendment”) executed
by each of the Borrower, each other Credit Party, each Bank (including any new
Bank) agreeing to provide a Commitment in respect of Refinancing Term Loans and
the Administrative Agent, which Refinancing Facility Amendment will not require
the consent of any other Bank. The effectiveness of any Refinancing Facility
Amendment will (in addition to any other conditions specified therein) be
subject to the satisfaction on the date thereof and, if different, on the date
on which the Refinancing Term Loans are made, of each of the conditions set
forth in Section 6.

 

14.13 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 14.13, each Bank agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Bank if the Bank or such Bank’s
holding or parent company in its sole discretion determines that any such party
should have access to such information, provided such Persons shall be subject
to the provisions of this Section 14.13 to the same extent as such Bank) any
information with respect to Holdings or any of its Subsidiaries which is now or
in the future furnished pursuant to this Agreement or any other Credit Document
and which is designated by the Borrower to the Banks in writing as confidential
or would customarily be treated as confidential in banking practice, provided
that any Bank may disclose any such information (a) as has become generally
available to the public, (b) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Bank or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in respect to any summons or subpoena or
in connection with any litigation, (d) in order to comply with any law, order,
regulation or ruling applicable to such Bank, (e) to the Administrative Agent or
the Collateral Agent and (f) to any prospective or actual transferee or
participant (or its investment advisor) in connection with any contemplated
transfer or participation of any of the Notes or Commitments or any interest
therein by such Bank, provided that such prospective transferee agrees to
maintain the confidentiality contained in this Section.

 

(b) Each of Holdings and the Borrower hereby acknowledges and agrees that each
Bank may share with any of its Lending Affiliates any information related to
Holdings or any of its Subsidiaries (including, without limitation, any
nonpublic customer information regarding the creditworthiness of Holdings, the
Borrower and their Subsidiaries, provided such Persons shall be subject to the
provisions of this Section 14.13 to the same extent as such Bank).

 

14.14 Register. The Borrower hereby designates the Administrative Agent to serve
as such Borrower’s agent, solely for purposes of this Section 14.14, to maintain
a register (the “Register”) on which it will record the Commitments from time to
time of each of the Banks, the Loans made by each of the Banks and each
repayment in respect of the principal amount of the Loans of each Bank. Failure
to make any such recordation, or any error in such recordation, shall not affect
the respective Borrower’s obligations in respect of such Loans. With

 

-116-



--------------------------------------------------------------------------------

respect to any Bank, the transfer of the Commitments of such Bank and the rights
to the principal of, and interest on, any Loan made pursuant to such Commitments
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Commitments and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitments and Loans shall remain owing to the
transferor. The registration of the assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
14.04(b). Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of the
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Bank shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Bank and/or the
new Bank. The Borrower jointly and severally agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
14.14 other than those resulting from the Administrative Agent’s willful
misconduct or gross negligence.

 

14.15 USA Patriot Act. Each Bank hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
to identify the Borrower in accordance with the Act, and the Borrower agrees to
provide such information from time to time to any Bank.

 

14.16 Termination of Existing Credit Agreement. Upon termination of all
Commitments under the Existing Credit Agreement and payment in full of all
obligations in respect of principal and accrued and unpaid interest and fees
arising under the Existing Credit Agreement, each Bank hereunder which is a
“Bank” as defined in the Existing Credit Agreement acknowledges and agrees that
(i) the Existing Credit Agreement shall terminate and be of no further force or
effect (other than in respect of indemnification obligations arising under the
Existing Credit Agreement which shall remain in full force and effect) and (ii)
the Administrative Agent is thereafter authorized to acknowledge such
termination to the Borrower.

 

14.17 Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that:

 

(a) UCC-3 Termination Statements. Within 30 days following the Initial Borrowing
Date (or such later date as shall have been determined by the Administrative
Agent in its sole discretion), the Administrative Agent shall have received Form
UCC-3 termination statements in respect of the Liens listed on Part B of
Schedule X hereto and same shall be filed in the appropriate governmental
office.

 

(b) Mexican Pledge Agreement/Mexican Equity Quota Pledge Agreement. Within 30
days following the Initial Borrowing Date (or such later date as shall have been
determined by the Administrative Agent in its sole discretion), the Borrower
shall

 

-117-



--------------------------------------------------------------------------------

have caused Reid Plastics Group LLC to duly authorize, execute and deliver (i) a
stock pledge agreement in the form of Exhibit H-2 (as amended, amended and
restated, modified or supplemented from time to time in accordance with the
terms thereof and hereof, the “Mexican Pledge Agreement”) and (ii) an equity
quota pledge agreement in the form of Exhibit H-3 (as amended, amended and
restated, modified or supplemented from time to time in accordance with the
terms thereof and hereof, the “Mexican Equity Quota Pledge Agreement”), and
shall have delivered to the Collateral Agent, as pledgee thereunder, all of the
certificated pledged securities referred to therein then owned by the Reid
Plastics Group LLC and required to be pledged pursuant to the terms thereof,
endorsed in blank in the case of promissory notes or accompanied by executed and
undated transfer powers in the case of certificated Equity Interests, along with
evidence that all other actions necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect and/or render enforceable as against
third parties the security interests purported to be created by each of the
Mexican Pledge Agreement and the Mexican Equity Quota Pledge Agreement have been
taken, and each of the Mexican Pledge Agreement and the Mexican Equity Quota
Pledge Agreement shall be in full force and effect.

 

(c) Trademark and Patent Interests. Within 60 days after the Initial Borrowing
Date (or such later date as the Collateral Agent shall agree), the Borrower
shall have filed all appropriate recordation of change of names and recordation
of release of previous security interests with the USPTO in order to correct the
chain of title and shall provide evidence of the filings to the Collateral
Agent. The Borrower will perform actions which the Collateral Agent reasonably
requests in order to perfect the security interests granted to the Collateral
Agent.

 

(d) Landlord Consents. Holdings shall, and shall cause each of its Subsidiaries
to, use commercially reasonable efforts to obtain agreements from landlords of
Real Property leased by Holdings or any of its Subsidiaries and designated on
Schedule V as a Mortgaged Property to the extent not obtained on or prior to the
Initial Borrowing Date, acknowledging, among other things, the Collateral
Agent’s security interests in property maintained on the leased premises and the
Collateral Agent’s authority to obtain access to such property.

 

*     *     *

 

-118-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

   

CONSOLIDATED CONTAINER HOLDINGS LLC

ADDRESS:

   

3101 Towercreek Parkway

   

Suite 300

   

Atlanta, GA 30339

 

By:

 

/s/ Louis Lettes

         

--------------------------------------------------------------------------------

Attn: Chief Financial Officer

     

Name: Louis Lettes

Phone: 678-742-4600

     

Title: Senior Vice President, General Counsel and

Fax: 678-742-4758

     

    Secretary

         

with a copy to:

       

3101 Towercreek Parkway

       

Suite 300

   

Atlanta, GA 30339

   

Attn: General Counsel

   

Phone: 678-742-4600

   

Fax: 678-742-4758

   

 

SIGANTURE PAGE TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

ADDRESS:

 

CONSOLIDATED CONTAINER COMPANY LLC

3101 Towercreek Parkway

   

Suite 300

   

Atlanta, GA 30339

       

Attn: Chief Financial Officer

 

By:

 

/s/ Louis Lettes

         

--------------------------------------------------------------------------------

Phone: 678-742-4600

     

Name: Louis Lettes

Fax: 678-742-4758

     

Title: Senior Vice President, General Counsel and Secretary

         

with a copy to:

       

3101 Towercreek Parkway

   

Suite 300

   

Atlanta, GA 30339

   

Attn: General Counsel

   

Phone: 678-742-4600

   

Fax: 678-742-4758

         

 

SIGANTURE PAGE TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

Individually and as Administrative Agent

By:  

/s/ Susan LeFevre

   

--------------------------------------------------------------------------------

   

Name: Susan LeFevre

   

Title: Director

 

SIGANTURE PAGE TO CREDIT AGREEMENT

 